Exhibit 10.1

Execution Version

 

 

CREDIT AGREEMENT

Dated as of July 7, 2017,

among

CBAC BORROWER, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

WELLS FARGO GAMING CAPITAL, LLC

as Administrative Agent,

and

WELLS FARGO SECURITIES, LLC, MACQUARIE CAPITAL (USA) INC. and NOMURA

SECURITIES INTERNATIONAL, INC.,

as Joint Lead Arrangers and Joint Bookrunners,

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Terms Generally      63  

SECTION 1.03.

  Effectuation of Transactions      64  

SECTION 1.04.

  Exchange Rates; Currency Equivalents      64  

SECTION 1.05.

  Times of Day      64  

SECTION 1.06.

  Timing of Payment or Performance      64  

SECTION 1.07.

  Limited Condition Transactions      65  

SECTION 1.08.

  Letter of Credit Amounts      65  

SECTION 1.09.

  Basket and Ratio Calculations      65   ARTICLE II   The Credits  

SECTION 2.01.

  Commitments      66  

SECTION 2.02.

  Loans and Borrowings      66  

SECTION 2.03.

  Requests for Borrowings      67  

SECTION 2.04.

  [Reserved]      68  

SECTION 2.05.

  The Letter of Credit Commitment      68  

SECTION 2.06.

  Funding of Borrowings      76  

SECTION 2.07.

  Interest Elections      77  

SECTION 2.08.

  Termination and Reduction of Commitments      78  

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      79  

SECTION 2.10.

  Repayment of Term Loans and Revolving Facility Loans      79  

SECTION 2.11.

  Prepayment of Loans      81  

SECTION 2.12.

  Fees      86  

SECTION 2.13.

  Interest      87  

SECTION 2.14.

  Alternate Rate of Interest      88  

SECTION 2.15.

  Increased Costs      88  

SECTION 2.16.

  Break Funding Payments      89  

SECTION 2.17.

  Taxes      89  

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      92  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      94  

SECTION 2.20.

  Illegality      95  

SECTION 2.21.

  Incremental Commitments      95  

SECTION 2.22.

  Defaulting Lenders      103   ARTICLE III   Representations and Warranties  

SECTION 3.01.

  Organization; Powers      105  

SECTION 3.02.

  Authorization      105  



--------------------------------------------------------------------------------

SECTION 3.03.

  Enforceability      106  

SECTION 3.04.

  Governmental Approvals      106  

SECTION 3.05.

  Financial Statements      106  

SECTION 3.06.

  No Material Adverse Effect      106  

SECTION 3.07.

  Title to Properties; Possession Under Leases      107  

SECTION 3.08.

  Subsidiaries      107  

SECTION 3.09.

  Litigation; Compliance with Laws      107  

SECTION 3.10.

  Federal Reserve Regulations      108  

SECTION 3.11.

  Investment Company Act      108  

SECTION 3.12.

  Use of Proceeds      108  

SECTION 3.13.

  Tax Returns      108  

SECTION 3.14.

  No Material Misstatements      109  

SECTION 3.15.

  Employee Benefit Plans      109  

SECTION 3.16.

  Environmental Matters      110  

SECTION 3.17.

  Security Documents      110  

SECTION 3.18.

  Location of Real Property and Leased Premises      111  

SECTION 3.19.

  Solvency      111  

SECTION 3.20.

  Labor Matters      112  

SECTION 3.22.

  [Reserved]      112  

SECTION 3.22.

  Intellectual Property; Licenses, Etc.      112  

SECTION 3.23.

  Senior Debt      112  

SECTION 3.24.

  Anti-Money Laundering; Anti-Corruption and Sanctions Laws      112  

SECTION 3.25.

  Insurance      113   ARTICLE IV   Conditions of Lending  

SECTION 4.01.

  All Credit Events      113  

SECTION 4.02.

  First Credit Event      114   ARTICLE V   Affirmative Covenants  

SECTION 5.01.

  Existence; Businesses and Properties      117  

SECTION 5.02.

  Insurance      117  

SECTION 5.03.

  Taxes      118  

SECTION 5.04.

  Financial Statements, Reports, etc.      119  

SECTION 5.05.

  Litigation and Other Notices      121  

SECTION 5.06.

  Compliance with Laws      121  

SECTION 5.07.

  Maintaining Records; Access to Properties and Inspections      121  

SECTION 5.08.

  Use of Proceeds      122  

SECTION 5.09.

  Compliance with Environmental Laws      122  

SECTION 5.10.

  Further Assurances; Additional Security      122  

SECTION 5.11.

  Real Property Development Matters      125  

SECTION 5.12.

  Rating      127  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI   Negative Covenants  

SECTION 6.01.

  Indebtedness      127  

SECTION 6.02.

  Liens      135  

SECTION 6.03.

  Sale and Lease-Back Transactions      140  

SECTION 6.04.

  Investments, Loans and Advances      141  

SECTION 6.05.

  Mergers, Consolidations, Sales of Assets and Acquisitions      145  

SECTION 6.06.

  Restricted Payments      149  

SECTION 6.07.

  Transactions with Affiliates      151  

SECTION 6.08.

  Business of the Borrower and the Subsidiaries      154  

SECTION 6.09.

  Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Governing Documents and Lease Arrangements; etc.      155  

SECTION 6.10.

  Fiscal Year      157  

SECTION 6.11.

  Financial Performance Covenant      158   ARTICLE VII Events of Default  

SECTION 7.01.

  Events of Default      158  

SECTION 7.02.

  Right to Cure      161  

SECTION 7.03.

  Treatment of Certain Payments      161   ARTICLE VIII   The Agents  

SECTION 8.01.

  Appointment      162  

SECTION 8.02.

  Delegation of Duties      162  

SECTION 8.03.

  Exculpatory Provisions      162  

SECTION 8.04.

  Reliance by Agents      163  

SECTION 8.05.

  Notice of Default      163  

SECTION 8.06.

  Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders     
163  

SECTION 8.07.

  Indemnification      164  

SECTION 8.08.

  Agents in their Individual Capacity      164  

SECTION 8.09.

  Successor Agents      164  

SECTION 8.10.

  Payments Set Aside      165  

SECTION 8.11.

  Administrative Agent May File Proofs of Claim      166  

SECTION 8.12.

  Collateral and Guaranty Matters      166  

SECTION 8.13.

  Agents and Arrangers      166  

SECTION 8.14.

  Intercreditor Agreements and Collateral Matters      167  

SECTION 8.15.

  Withholding Tax      167  

 

iii



--------------------------------------------------------------------------------

ARTICLE IX   Miscellaneous  

SECTION 9.01.

  Notices; Communications      167  

SECTION 9.02.

  Survival of Agreement      168  

SECTION 9.03.

  Binding Effect      169  

SECTION 9.04.

  Successors and Assigns      169  

SECTION 9.05.

  Expenses; Indemnity      174  

SECTION 9.06.

  Right of Set-off      176  

SECTION 9.07.

  Governing Law      176  

SECTION 9.08.

  Waivers; Amendment      176  

SECTION 9.09.

  Interest Rate Limitation      180  

SECTION 9.10.

  Entire Agreement      180  

SECTION 9.11.

  WAIVER OF JURY TRIAL      180  

SECTION 9.12.

  Severability      180  

SECTION 9.13.

  Counterparts; Electronic Execution of Documents      180  

SECTION 9.14.

  Headings      181  

SECTION 9.15.

  Jurisdiction; Consent to Service of Process      181  

SECTION 9.16.

  Confidentiality      182  

SECTION 9.17.

  Platform; Borrower Materials      182  

SECTION 9.18.

  Release of Liens, Guarantees and Pledges      183  

SECTION 9.19.

  Judgment Currency      185  

SECTION 9.20.

  USA PATRIOT Act Notice      186  

SECTION 9.21.

  No Advisory or Fiduciary Responsibility      186  

SECTION 9.22.

  Application of Gaming Laws      186  

SECTION 9.23.

  Affiliate Lenders      187  

SECTION 9.24.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      188
 

Exhibits and Schedules

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Interest Election Request

Exhibit D-1

   Form of Mortgage

Exhibit D-2

   Form of Leasehold Mortgage

Exhibit E

   Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit F

   Form of Discounted Prepayment Option Notice

Exhibit G

   Form of Lender Participation Notice

Exhibit H

   Form of Discounted Voluntary Prepayment Notice

Exhibit I

   Form of Solvency Certificate

Exhibit J

   Form of Global Intercompany Note

Exhibit K

   Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit L

   Form of Collateral Agreement

Exhibit M

   Form of Subsidiary Guarantee Agreement

Exhibit N

   Form of First Lien Intercreditor Agreement

Exhibit O

   Form of Second Lien Intercreditor Agreement

 

iv



--------------------------------------------------------------------------------

Schedule 1.01(A)

   Subsidiary Loan Parties

Schedule 1.01(B)

   Undeveloped Land

Schedule 1.01(C)

   Closing Date Unrestricted Subsidiaries

Schedule 2.01

   Commitments

Schedule 3.01

   Organization; Powers

Schedule 3.04

   Governmental Approvals

Schedule 3.05

   Financial Statements

Schedule 3.07(a)

   Mortgaged Properties

Schedule 3.08(a)

   Subsidiaries

Schedule 3.08(b)

   Subscriptions

Schedule 3.09

   Litigation

Schedule 3.15

   Employee Benefit Plans

Schedule 3.16

   Environmental Matters

Schedule 3.22

   Intellectual Property Rights

Schedule 3.25

   Insurance

Schedule 4.02(b)

   Local Counsel

Schedule 5.10

   Post-Closing Items

Schedule 6.01

   Existing Indebtedness

Schedule 6.02(a)

   Existing Liens

Schedule 6.04

   Existing Investments

Schedule 6.05

   Dispositions

Schedule 6.06

   Restricted Payments

Schedule 6.07

   Transactions with Affiliates

Schedule 9.01

   Notice Information

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 7, 2017 (this “Agreement”), among CBAC
BORROWER, LLC, a Delaware limited liability company (the “Borrower”), the
LENDERS party hereto from time to time and WELLS FARGO GAMING CAPITAL, LLC
(“Wells Fargo”), as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”) and collateral agent for the Secured Parties.

WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(i) Term B Loans on the Closing Date, in an aggregate principal amount of $300.0
million and (ii) Revolving Facility Loans and Letters of Credit at any time and
from time to time prior to the Revolving Facility Maturity Date, in an aggregate
Outstanding Amount at any time not to exceed $15.0 million.

NOW, THEREFORE, the Lenders and the L/C Issuer are willing to extend such credit
to the Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 0.50%, (b) the Prime
Rate in effect on such day and (c) the Adjusted Eurocurrency Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the Eurocurrency Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Association Interest Settlement Rates (or the successor
thereto if the ICE Benchmark Association is no longer making a Eurocurrency Rate
available) for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the ICE Benchmark Association
(or the successor thereto if the ICE Benchmark Association is no longer making a
Eurocurrency Rate available) as an authorized vendor for the purpose of
displaying such rates). Any change in such rate due to a change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate, as the case may
be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan, in each case
denominated in Dollars.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.



--------------------------------------------------------------------------------

“Acceptable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Acceptance Date” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(e).

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (x) (a) the Eurocurrency Rate in effect for such Interest Period
divided by (b) one minus the Statutory Reserves applicable to such Eurocurrency
Borrowing, if any, and (y) 0.00%.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 9.01, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.23(a).

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, supplemented or
otherwise modified from time to time.

“All-in Yield” shall mean, as to any Loans (or other loans, if applicable), the
yield thereon payable to all Lenders (or other lenders, as applicable) providing
such Loans (or other loans, if applicable) or in the primary syndication
thereof, as reasonably determined by the Administrative Agent in consultation
with the Borrower, whether in the form of interest rate, margin, original issue
discount, up-front fees, rate floors or otherwise; provided, that original issue
discount and up-front fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the life of such Loans (or other loans, if
applicable)); and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees (unless such
fees are paid to Lenders (or other lenders) generally in syndication of such
Loans (or other loans, if applicable)) and customary consent fees for an
amendment paid generally to consenting lenders.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.24(b).

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
the USA PATRIOT Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959), as amended from time to time and any
successors thereto.

“Applicable Commitment Fee” shall mean, for any day, (i) 0.50% per annum;
provided, that on and after each Adjustment Date occurring from and after
delivery of the financial statements and certificates required by Section 5.04
upon the completion of one full fiscal quarter of the Borrower after the Closing
Date, the “Applicable Commitment Fee” will be determined pursuant to the Pricing
Grid for Revolving Facility Loans and Revolving Facility Commitments or
(ii) with respect to any Other Revolving Facility Commitments, the “Applicable
Commitment Fee” set forth in the applicable Incremental Assumption Agreement.

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
as determined pursuant to the Pricing Grid for Term B Loans and (ii) with
respect to any Initial Revolving Loan, as determined pursuant to the Pricing
Grid for Revolving Facility Loans and Revolving Facility Commitments; provided,
however, that until the Adjustment Date occurring upon delivery of the financial
statements and certificates required by Section 5.04 upon the completion of one
full fiscal quarter of the Borrower after the Closing Date, the “Applicable
Margin” with respect to any Initial Revolving Loan on each day will be the
highest pricing level for the then applicable Debt Rating. The Applicable Margin
for any Other Term Loans and Other Revolving Loans shall be as set forth in the
applicable Incremental Assumption Agreement.

“Applicable Period” shall mean an Excess Cash Flow Period.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Appurtenant Interests” shall mean, with respect to any parcel of real property
or interest therein, any and all air rights, easements, tenements,
hereditaments, and appurtenances pertaining thereto, and all licenses, permits,
contractual rights and franchises relating to the use, maintenance or operation
of such real property.

“Arrangers” shall mean, collectively, Wells Fargo Securities, LLC, Macquarie
Capital (USA) Inc. and Nomura Securities International, Inc. in their capacities
as joint lead arrangers and joint bookrunners for this Agreement.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) of any asset or assets of the
Borrower or any Subsidiary to any Person that is not a Loan Party or a
Subsidiary thereof.

 

3



--------------------------------------------------------------------------------

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments under any Revolving Facility, the period from and including
the Closing Date (or, if later, the effective date for such Class of Revolving
Facility Commitments) to but excluding the earlier of the Revolving Facility
Maturity Date with respect to such Class and, in the case of each of the
Revolving Facility Loans, Revolving Facility Borrowings and Letters of Credit
under such Revolving Facility, the date of termination in full of the Revolving
Facility Commitments of such Class.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Revolving Facility at any time, an amount equal to the amount
by which (a) the Revolving Facility Commitment under such Revolving Facility of
such Revolving Facility Lender at such time exceeds (b) the Revolving Facility
Credit Exposure under such Revolving Facility of such Revolving Facility Lender
at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
The Board of Directors of the Borrower may include the Board of Directors of any
direct or indirect parent of the Borrower.

 

4



--------------------------------------------------------------------------------

“Bona Fide Debt Fund” shall mean (i) commercial or corporate banks and (ii) any
funds which principally hold passive investments in portfolios of commercial
loans or debt securities for investment purposes in the ordinary course of
business.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $1,000,000.

“Borrowing Multiple” shall mean $500,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“CAC” Caesars Acquisition Company, a Delaware corporation, together with its
successors and assigns.

“Capital Expenditures” shall mean, for any person in respect of any period,
(a) the aggregate of all expenditures (whether paid in cash or accrued as
liabilities and including in all events amounts expended or capitalized under
Capital Lease Obligations) incurred by such person during such period that, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items reflected in the statement of cash flows of such
person and (b) Capitalized Software Expenditures.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided that (a) obligations of the Borrower or its Subsidiaries, or of a
special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing on the Closing Date or created thereafter that
(i) initially were not included on the consolidated balance sheet of the
Borrower as capital lease obligations and were subsequently recharacterized as
capital lease obligations or long-term financial obligations or, in the case of
such a special purpose or other entity becoming consolidated with the Borrower
and its Subsidiaries were required to be characterized as capital lease
obligations or long-term financial obligations upon such consolidation, in
either case, due to a change in accounting treatment or otherwise, or (ii) did
not exist on the Closing Date and were required to be characterized as capital
lease obligations or long-term financial obligations but would not have been

 

5



--------------------------------------------------------------------------------

required to be treated as capital lease obligations or long-term financial
obligations on the Closing Date had they existed at that time, and (b) the
obligations under the Ground Lease Agreement, shall for all purposes not be
treated as Capital Lease Obligations or Indebtedness.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Collateralize” shall have the meaning assigned to such term in
Section 2.05(g).

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, the Borrower or any Subsidiary, including such fees paid in
connection with the Transactions, and the expensing of any bridge, commitment or
other financing fees, including those paid in connection with the Transactions
or any amendment of this Agreement and (c) the amortization of debt discounts,
if any, or fees in respect of Swap Agreements.

“Cash Management Agreement” shall mean any agreement to provide to the Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

“Casino” shall mean the Horseshoe Baltimore in Baltimore, Maryland (including
the casino, parking garage and related amenities located on or around the Ground
Lease Property and the Garage Property).

“CEC” means Caesars Entertainment Corporation, a Delaware corporation, together
with its successors and assigns.

“CES Agreements” means (a) the Amended and Restated Omnibus License and
Enterprise Services Agreement, dated as of January 14, 2015, among Caesars
Enterprise Services, LLC, Caesars Entertainment Resort Properties LLC, Caesars
Growth Properties Holdings, LLC, Caesars Entertainment Operating Company, Inc.,
Caesars License Company, LLC and Caesars World, Inc. and (b) the Second Amended
and Restated Limited Liability Company Agreement of Caesars Enterprise Services,
LLC, dated as of January 14, 2015, in each case, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

6



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to occur if:

(a) at any time, a “change of control” (or similar event) shall occur under any
indenture or credit agreement governing any Junior Financing constituting
Material Indebtedness; or

(b) any combination of Permitted Holders in the aggregate shall fail to have the
power, directly or indirectly, to vote or direct the voting of Equity Interests
representing at least a majority of the ordinary voting power for the election
of directors of the Borrower; provided that the occurrence of the foregoing
event shall not be deemed a Change in Control if,

(i) at any time prior to a Qualified IPO, (A) any combination of Permitted
Holders in the aggregate otherwise have the right, directly or indirectly, to
designate a majority of the Board of Directors of the Borrower at such time or
(B) any combination of Permitted Holders in the aggregate own, directly or
indirectly, a majority of the ordinary voting Equity Interests of the Borrower
at such time, or

(ii) at any time upon or after a Qualified IPO, no person or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or “group” and its subsidiaries and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than any combination of the Permitted
Holders, shall have acquired beneficial ownership (as defined in Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Closing Date) of more than the
greater of (x) 35% on a fully diluted basis of the ordinary voting Equity
Interests in the Borrower and (y) the percentage of the ordinary voting Equity
Interests in the Borrower owned, directly or indirectly, in the aggregate by the
Permitted Holders on a fully diluted basis.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s or L/C
Issuer’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirement and directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented, but only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital or liquidity
adequacy requirements similar to those described in clauses (a) and (b) of
Section 2.15 generally on other similarly situated borrowers of loans under
United States of America credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in reference to any Loan or Borrowing, shall
refer to whether such Loan, or the Loans comprising such Borrowing, are Term B
Loans, Other Term Loans having the same terms, Initial Revolving Loans or Other
Revolving Loans having the same terms; and (b) when used in reference to any
Commitment, refers to whether such Commitment is in respect of a commitment to
make Term B Loans, Other Term Loans having the same terms, Initial Revolving
Loans or Other Revolving Loans having the same terms. Other Term Loans, or Other
Revolving Loans that

 

7



--------------------------------------------------------------------------------

have different terms and conditions (together with the Commitments in respect
thereof) from the Term B Loans or the Initial Revolving Loans, respectively, or
from other Other Term Loans or other Other Revolving Loans, as applicable, shall
be construed to be in separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean July 7, 2017.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Documents.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

“Collateral Agreement” shall mean the Collateral Agreement substantially in the
form of Exhibit L, dated as of the Closing Date, among the Borrower, each
Subsidiary Loan Party and the Collateral Agent, as amended, supplemented or
otherwise modified from time to time.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Sections 5.10(d), (e) and (g) and Schedule 5.10):

(a) on the Closing Date, the Collateral Agent shall have received (x) from the
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement and (y) from each Subsidiary Loan Party, a counterpart of the
Subsidiary Guarantee Agreement, in each case duly executed and delivered on
behalf of such person;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests owned on the Closing
Date directly by the Loan Parties, other than Excluded Securities and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of the
Borrower and each Subsidiary having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $5.0 million (other
than (A) intercompany current liabilities in connection with the cash
management, tax and accounting operations of the Borrower and the Subsidiaries
or (B) to the extent that a pledge of such promissory note or instrument would
violate applicable law) that is owing to a Loan Party, other than Excluded
Securities, shall be evidenced by a promissory note or an instrument and shall
have been pledged pursuant to the Collateral Agreement (or other applicable
Security Document as reasonably required by the Collateral Agent), and (ii) the
Collateral Agent shall have received all such promissory notes or instruments
required to be delivered pursuant to the applicable Security Documents, together
with note powers or other instruments of transfer with respect thereto endorsed
in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(g), the Collateral Agent shall have
received (i) a supplement to the Collateral Agreement and the Subsidiary
Guarantee Agreement and (ii) supplements to the other Security Documents, if
applicable, in the form specified therein or otherwise reasonably acceptable to
the Administrative Agent, duly executed and delivered on behalf of such
Subsidiary Loan Party;

 

8



--------------------------------------------------------------------------------

(e) after the Closing Date, (i) all the outstanding Equity Interests in (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are directly
acquired by a Loan Party after the Closing Date, other than Excluded Securities,
shall have been pledged pursuant to the Collateral Agreement, and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(f) on the Closing Date and at all times thereafter, except as otherwise
contemplated by this Agreement or any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(g) as soon as practicable after the Closing Date but in no event later than 90
days after the Closing Date with respect to the Mortgaged Properties set forth
on Schedule 3.07(a) (or such later date as the Collateral Agent may agree in its
reasonable discretion) and (y) within the time periods set forth in, and solely
to the extent required by, Section 5.10(c), 5.10(d), 5.10(h) or 5.11 with
respect to the Mortgaged Properties encumbered pursuant to said Section 5.10(c),
5.10(d), 5.10(h) or 5.11, the Collateral Agent shall have received
(i) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording or filing and (ii) such other
documents including, but not limited to, any consents, agreements and
confirmations of third parties, as the Collateral Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property;

(h) with respect to each Mortgage delivered pursuant to clause (g) above, the
Collateral Agent shall have received (i) (a) evidence as to whether (1) any
Mortgaged Properties are located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards and (2) the
communities in which any such Mortgaged Properties are located are participating
in the National Flood Insurance Program, and (b) if there are any such Mortgaged
Properties, the Borrower’s written acknowledgement of receipt of written
notification from the Administrative Agent (1) as to the existence of each such
Mortgaged Property and (2) as to whether the communities in which such Mortgaged
Properties are located in communities that participate in the National Flood
Insurance Program, (ii) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by Section 5.02
(including, without limitation, flood insurance policies), each of which shall
(A) be endorsed or otherwise amended to include a “standard” lender’s loss
payable or mortgagee endorsement (as applicable), (B) name the Collateral Agent,
on behalf of the Secured Parties, as additional insured, (C) in the case of
flood insurance, (1) identify the addresses of each property located in a
special flood hazard area, (2) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto, (3) provide
that the insurer will give the Collateral Agent forty-five (45) days’ written
notice of cancellation (or such shorter period

 

9



--------------------------------------------------------------------------------

acceptable to the Administrative Agent) and (4) otherwise be in form and
substance reasonably satisfactory to the Administrative Agent, (iii) to the
extent required to mortgage a leasehold interest in Real Property that must be
mortgaged pursuant to the terms of this Agreement and to the extent reasonably
required by the Administrative Agent, estoppel and consent agreements executed
by each of the lessors of such leased Real Property, along with (A) a memorandum
of lease in recordable form with respect to such leasehold interest, executed
and acknowledged by the owner of the affected real property, as lessor, or
(B) evidence that the applicable lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary or desirable,
in the Administrative Agent’s reasonable judgment, to give constructive notice
to third-party purchasers of such leasehold interest, or (C) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Administrative Agent, provided, that the Borrower and the Subsidiaries shall be
deemed to have complied with the requirements of this clause (iii) if the
Borrower and the Subsidiaries will have provided the Administrative Agent with
an officer’s certificate confirming that the Borrower and the Subsidiaries have
made commercially reasonable efforts to fulfill the aforementioned requirements,
(iv) opinions addressed to the Administrative Agent and the Collateral Agent for
its benefit and for the benefit of the Secured Parties of (A) local counsel for
the Borrower in each jurisdiction where the Mortgaged Property is located with
respect to the enforceability of the Mortgages and other matters customarily
included in such opinions and (B) counsel for the Borrower regarding due
authorization, execution and delivery of the Mortgages, in each case, in form
and substance reasonably satisfactory to the Administrative Agent, (v) a policy
or policies or marked-up unconditional binder of title insurance, as applicable,
paid for by the Borrower or the Subsidiaries or a Parent Entity, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
to be entered into on the Closing Date or thereafter in accordance with Sections
5.10(c), 5.10(d), 5.10(h) and 5.11 as a valid Lien on the Mortgaged Property
described therein, free of any other Liens except Permitted Liens, together with
such customary endorsements (including zoning endorsements where reasonably
appropriate and available or, in lieu of such zoning endorsements, where
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located, a zoning report from a recognized
vendor or a zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Collateral Agent), coinsurance and reinsurance as
the Collateral Agent may reasonably request and which are available at
commercially reasonable rates in the jurisdiction where the applicable Mortgaged
Property is located, (vi) if the finalization of the title insurance policies
pursuant to clause (v) hereof and the Surveys (as hereinafter defined) pursuant
to clause (viii) hereof occurs after delivery of any Mortgage pursuant to clause
(g), then, to the extent required to correct and/or confirm the Mortgaged
Property encumbered by such Mortgage is consistent with that so insured and
surveyed and/or confirm the Collateral Agent’s mortgage lien on and security
interests in such Mortgaged Property, (A) an amendment to any such applicable
Mortgage (or to the extent required, a new Mortgage) duly authorized, executed
and acknowledged, in recordable form and otherwise in form and substance
reasonably acceptable to the Administrative Agent with respect to each such
applicable Mortgaged Property and (B) such other documents, including, but not
limited to, any supplemental consents, agreements and/or confirmations of third
parties, and supplemental local counsel opinions, as Collateral Agent may
reasonably request in order to effectuate the same, (vii) if requested by
Collateral Agent, a Phase I environmental site assessment report with respect to
the applicable Mortgaged Property that is reasonably satisfactory to the
Collateral Agent in scope, and (viii) to the extent required by the title
insurance company to remove the survey exception from any title policy or to
issue a survey endorsement, a survey of each Mortgaged Property (including all
improvements, easements and other customary matters thereon reasonably required
by the Collateral Agent), as applicable, for

 

10



--------------------------------------------------------------------------------

which all necessary fees (where applicable) have been paid (such surveys,
collectively, the “Surveys”). Any such Surveys shall, to the extent required by
the title insurance company, be certified to the Borrower, Collateral Agent and
the title insurance company, and shall meet minimum standard detail requirements
for ALTA/ACSM Land Title Surveys in all material respects and shall be
sufficient and satisfactory to the title insurance company so as to enable the
title insurance company to issue coverage over all general survey exceptions and
to issue all endorsements reasonably requested by Collateral Agent. All such
Surveys shall be dated (or redated) not earlier than six months prior to the
date of delivery thereof (unless otherwise acceptable to the title insurance
company issuing the title insurance);

(i) on the Closing Date, the Collateral Agent shall have received evidence of
the insurance required by Section 5.02(a); and

(j) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Sections
5.10 and 5.11, and (ii) upon reasonable request by the Collateral Agent,
evidence of compliance with any other requirements of Sections 5.10 and 5.11.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender, unless the designation of such Conduit Lender is made
with the Borrower’s prior written consent (not to be unreasonably withheld or
delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided that that designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.

“Consolidated Debt” shall mean, at any date of determination, the aggregate
amount of (without duplication) all Indebtedness (other than letters of credit
or bank guarantees, to the extent undrawn) consisting of Capital Lease
Obligations, Indebtedness for borrowed money and Disqualified Stock of the
Borrower and the Subsidiaries determined on a consolidated basis on such date in
accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to the Borrower and its
Subsidiaries for any period, the aggregate of the Net Income of the Borrower and
its Subsidiaries for such period, on a consolidated basis; provided, however,
that, without duplication,

 

11



--------------------------------------------------------------------------------

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, signing, retention or
completion bonuses, and expenses or charges related to any offering of Equity
Interests or debt securities of the Borrower or any Parent Entity, any
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including any costs relating to auditing prior
periods, transition-related expenses, and Transaction Expenses incurred before,
on or after the Closing Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary or a Qualified Non-Recourse
Subsidiary or that is accounted for by the equity method of accounting, shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the referent
person or a subsidiary thereof (other than an Unrestricted Subsidiary or a
Qualified Non-Recourse Subsidiary of such referent person) in respect of such
period and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition, or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles adjustments arising pursuant to GAAP,
shall be excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

 

12



--------------------------------------------------------------------------------

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) (1) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded, and (2) amounts
estimated in good faith to be received from insurance in respect of lost
revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

(xv) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(y) and 6.06(b)(z) shall be included as
though such amounts had been paid as income taxes directly by such person for
such period,

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded; and

(xvii) Consolidated Net Income shall be calculated by deducting, without
duplication of amounts otherwise deducted, rent, insurance, property taxes and
other amounts and expenses actually paid in cash under the Ground Lease
Agreement in the applicable Test Period and no deductions in calculating
Consolidated Net Income shall occur as a result of imputed interest, amounts
under the Ground Lease Agreement not paid in cash during the relevant Test
Period or other non-cash amounts incurred in respect of the Ground Lease
Agreement; provided that any “true-up” of rent paid in cash pursuant to the
Ground Lease Agreement shall be accounted for in the fiscal quarter to which
such payment relates as if such payment were originally made in such fiscal
quarter.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since December 31,
2016, determined in accordance with GAAP, as set forth on the consolidated
balance sheet of the Borrower as of the last day of the fiscal quarter most
recently ended for

 

13



--------------------------------------------------------------------------------

which financial statements have been (or were required to be) delivered pursuant
to Section 5.04(a) or 5.04(b), as applicable, calculated on a Pro Forma Basis
after giving effect to any acquisition or disposition of a person or assets that
have occurred on or after the last day of such fiscal quarter.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a) the greater of $30.0 million and 0.515 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, plus:

(b) an amount (which amount shall not be less than zero) equal to the Cumulative
Retained Excess Cash Flow Amount at such time, plus

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (a) of
the definition thereof except for the operation of clause (x) or (y) of the
second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests in the Borrower or any Parent Entity after the
Closing Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Borrower and common Equity Interests in the Borrower issued upon
conversion of Indebtedness of the Borrower or any Subsidiary owed to a person
other than the Borrower or a Subsidiary not previously applied for a purpose
other than use in the Cumulative Credit; provided, that this clause (d) shall
exclude Permitted Cure Securities and the proceeds thereof, Excluded Debt
Contributions and the proceed thereof, Excluded RP Contributions and the
proceeds thereof, sales of Equity Interests financed as contemplated by
Section 6.04(e) or used as described in clause (ix) of the definition of EBITDA
and any amounts used to finance the payments or distributions in respect of any
Junior Financing pursuant to Section 6.09(b)(i)(C), plus

(e) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (d) above), plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower or any Parent Entity, plus

 

14



--------------------------------------------------------------------------------

(g) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the fair market value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Subsidiary) after the
Closing Date from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests in an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), plus

(i) the aggregate amount of any Declined Proceeds (excluding any Declined
Proceeds applied to make Restricted Payments pursuant to Section 6.06(k)), plus

(j) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j)(ii) after the Closing Date
prior to such time, minus

(k) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(l) any amounts thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus

(m) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) after the Closing Date prior
to such time (other than payments made with proceeds from the issuance of Equity
Interests that were excluded from the calculation of the Cumulative Credit
pursuant to clause (c) above).

provided, however, for purposes of Section 6.06(e) and Section 6.09(b)(i)(E),
the calculation of the Cumulative Credit shall not include any Below Threshold
Asset Sale Proceeds except to the extent they are used as contemplated in clause
(k) above.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Closing Date and
prior to such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits.

 

15



--------------------------------------------------------------------------------

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Debt Fund Affiliate Lender” shall mean entities managed by the Affiliates of
the Borrower or funds advised by their respective affiliated management
companies that are primarily engaged in, or advise funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and for which no personnel making investment decisions in
respect of any equity fund which has a direct or indirect equity investment in
the Borrower or its Subsidiaries has the right to make any investment decisions.

“Debt Rating” means, as of any date of determination, each of the corporate
credit rating of the Borrower determined by S&P and the corporate family rating
of the Borrower determined by Moody’s. Each change in the Applicable Margin
resulting from a publicly announced change in the Debt Rating shall be
effective, in the case of an upgrade or a downgrade, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. In no event
shall the Administrative Agent be responsible for, or have any liability for,
monitoring the Debt Rating.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense of the Borrower and
the Subsidiaries for such period plus scheduled principal amortization of
Consolidated Debt of the Borrower and the Subsidiaries for such period.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(e).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its

 

16



--------------------------------------------------------------------------------

participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or any L/C Issuer
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-in Action; provided, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or any Subsidiary in connection with an Asset Sale that is so
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of the Borrower, setting forth the basis of such valuation,
less the amount of cash or cash equivalents received in connection with a
subsequent sale of such Designated Non-Cash Consideration.

“Development Expenses” shall mean, without duplication, the aggregate principal
amount, not to exceed $50.0 million (less the amount of Indebtedness outstanding
under Section 6.01(z) at such time) at any time, of (a) outstanding Indebtedness
incurred after the Closing Date, the proceeds of which, at the time of
determination, as certified by a Responsible Officer of the Borrower, are
pending application and are required or intended to be used to fund and
(b) amounts spent after the Closing Date (whether funded with the proceeds of
Indebtedness, cash flow or otherwise) to fund, in each case, (i) Expansion
Capital Expenditures of the Borrower or any Subsidiary, (ii) a Development
Project or (iii) interest, fees or related charges with respect to such
Indebtedness; provided that (A) the Borrower or the Subsidiary or other person
that owns assets subject to the Expansion Capital Expenditure or Development
Project, as applicable, is diligently pursuing the completion thereof and has
not at any time ceased construction of such Expansion Capital Expenditure or
Development Project, as applicable, for a period in excess of 90 consecutive
days (other than as a result of a force majeure event or inability to obtain
requisite gaming approvals or other governmental authorizations, so long as, in
the case of any such gaming approvals or other governmental authorizations, the
Borrower or a Subsidiary or other applicable person is diligently pursuing such
gaming approvals or governmental authorizations), (B) no such Indebtedness or
funded costs shall constitute Development Expenses with respect to an Expansion
Capital Expenditure or a Development Project from and after the end of the first
full fiscal quarter after the

 

17



--------------------------------------------------------------------------------

completion of construction of the applicable Expansion Capital Expenditure or
Development Project or, in the case of a Development Project or Expansion
Capital Expenditure that was not open for business when construction commenced,
from and after the end of the first full fiscal quarter after the date of
opening of such Development Project or Expansion Capital Expenditure, if
earlier, and (C) in order to avoid duplication, it is acknowledged that to the
extent that the proceeds of any Indebtedness referred to in clause (a) above
have been applied (whether for the purposes described in clauses (i), (ii) or
(iii) above or any other purpose), such Indebtedness shall no longer constitute
Development Expenses (it being understood, however, that any such application in
accordance with clauses (i), (ii) or (iii) above shall, subject to the other
requirements and limitations of this definition, constitute Development Expenses
under clause (b) above).

“Development Project” shall mean Investments, directly or indirectly, (a) in any
joint ventures or Unrestricted Subsidiaries in which the Borrower or any of its
Subsidiaries, directly or indirectly, has control or with whom it has a
management, development or similar contract and, in the case of a joint venture,
in which the Borrower or any of its Subsidiaries owns (directly or indirectly)
at least 25% of the Equity Interest in such joint venture, or (b) in, or
expenditures with respect to, casinos and “racinos” or persons that own casinos
or “racinos” (including casinos and “racinos” in development or under
construction that are not presently open or operating with respect to which the
Borrower or any of its Subsidiaries has (directly or indirectly through
subsidiaries) entered into a management, development or similar contract and
such contract remains in full force and effect at the time of such Investment),
in each case, used to finance, or made for the purpose of allowing such joint
venture, Unrestricted Subsidiary, casino or “racino”, as the case may be, to
finance, the purchase, development, construction or other acquisition of any
fixed or capital assets or the refurbishment of existing assets or properties
that develops, adds to or significantly improves the property of such joint
venture, Unrestricted Subsidiary, casino or “racino” and assets ancillary or
related thereto (including, without limitation, hotels, restaurants and other
similar projects), or the construction and development of a casino, “racino” or
assets ancillary or related thereto (including, without limitation, hotels,
restaurants and other similar projects) and including Pre-Opening Expenses with
respect to such joint venture, Unrestricted Subsidiary, casino or “racino”.

“Discharged Indebtedness” shall mean Indebtedness that has been defeased
(pursuant to a contractual or legal defeasance) or discharged pursuant to the
prepayment or deposit of amounts sufficient to satisfy such Indebtedness as it
becomes due or irrevocably called for redemption (and regardless of whether such
Indebtedness constitutes a liability on the balance sheet of the obligors
thereof); provided, however, that (i) the Indebtedness shall be deemed
Discharged Indebtedness if the payment or deposit of all amounts required for
defeasance or discharge or redemption thereof have been made even if certain
conditions thereto have not been satisfied, so long as such conditions are
reasonably expected to be satisfied within 95 days after such prepayment or
deposit and (ii) such deposited funds shall be excluded from the calculation of
Unrestricted Cash; provided, further, however, that if the conditions referred
to in clause (i) of the immediately preceding proviso are not satisfied within
95 days after such prepayment or deposit, such Indebtedness shall cease to
constitute Discharged Indebtedness after such 95-day period.

“Discount Range” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Discounted Prepayment Option Notice” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Discounted Voluntary Prepayment” shall have the meaning assigned to such term
in Section 2.11(g)(i).

 

18



--------------------------------------------------------------------------------

“Discounted Voluntary Prepayment Notice” shall have the meaning assigned to such
term in Section 2.11(g)(v).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualification” means, with respect to any Lender:

(a) the failure of that person timely to file pursuant to applicable Gaming
Laws:

(i) any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to the
Borrower; or

(ii) any required application or other papers in connection with determination
of the suitability or qualification of that person as a lender to the Borrower;

(b) the withdrawal by that person (except where requested or permitted by the
Gaming Authority without prejudice) of any such application or other required
papers;

(c) any finding by a Gaming Authority that there is reasonable cause to believe
that such person may be found unqualified or unsuitable; or

(d) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws:

(i) that such person is “unsuitable” or not qualified as a lender to the
Borrower;

(ii) that such person shall be “disqualified” as a lender to the Borrower; or

(iii) denying the issuance to that person of any license or other approval or
waiver required under applicable Gaming Laws to be held by all lenders to the
Borrower.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests in such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash or (d) at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the earlier of (x) the
latest Term Facility Maturity Date in effect on the date of issuance and (y) the
date on which the Loans and all other Loan Obligations that are accrued and
payable are repaid in full and the Commitments are terminated; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable, so accrue dividends,
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock; provided

 

19



--------------------------------------------------------------------------------

further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that any class of Equity Interests in such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xi) of this clause (a) otherwise reduced such Consolidated Net Income
for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, federal, state,
franchise, property, excise and similar taxes and foreign withholding taxes
(including penalties and interest related to taxes or arising from tax
examinations) and, without duplication, any Tax Distributions taken into account
in calculating Consolidated Net Income,

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, New Project, disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (w) such fees, expenses or charges related to this
Agreement, (x) any amendment or other modification of the Obligations or other
Indebtedness and (y) any “additional interest” with respect to any Indebtedness
permitted hereunder,

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges),

(vi) any other non-cash charges; provided, that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

 

20



--------------------------------------------------------------------------------

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid in accordance with Section 6.07 (or any accruals
related to such fees and related expenses) during such period,

(viii) [reserved],

(ix) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
any Loan Party solely to the extent that such net cash proceeds are excluded
from the calculation of the Cumulative Credit,

(x) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid or received, and

(xi) Pre-Opening Expenses,

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Engagement Letter” shall mean that certain Amended and Restated Engagement
Letter dated as of June 19, 2017, by and among the Borrower, Wells Fargo
Securities, LLC, Wells Fargo, Macquarie Capital (USA) Inc. and Nomura Securities
International, Inc.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

21



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to human health and safety matters (to the extent relating to the
environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by the Borrower, any Subsidiary or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by the Borrower,
any Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by the Borrower, any Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Borrower, any Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower, any
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (h) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (i) with respect to a Plan, the provision of security
pursuant to Section 206(g) of ERISA; or (j) the withdrawal of the Borrower, any
Subsidiary or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

 

22



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the ICE Benchmark Administration
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or other commercially
available source providing quotations of ICE LIBOR as designated by the
Administrative Agent in accordance with market practice from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency Rate” for such Interest Period shall be the Interpolated
Rate.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
the Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):

(a) Debt Service for such Applicable Period,

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Loans, which shall be the subject of Section 2.11(c)) and the amount of
any voluntary prepayments of revolving Indebtedness (other than any voluntary
prepayment of the Revolving Facility Loans, which shall be the subject of
Section 2.11(c)) to the extent accompanied by permanent reductions of any
revolving facility commitments during such Applicable Period, so long as the
amount of such prepayment is not already reflected in Debt Service,

(c) (i) Capital Expenditures, New Project expenditures and expenditures in
connection with the Option Parcel Transactions by the Borrower and the
Subsidiaries on a consolidated basis during such Applicable Period that are paid
in cash and (ii) the aggregate consideration paid in cash during the Applicable
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder less any amounts received in respect thereof in cash as a
return of capital,

(d) Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures, expenditures in connection with the Option Parcel Transactions, or
other permitted Investments that the Borrower or any Subsidiary shall, during
such Applicable Period, become obligated to make or otherwise anticipated to
make payments with respect thereto but that are not made during such Applicable
Period; provided, that (i) the Borrower shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Applicable
Period, signed by a Responsible Officer of the Borrower and certifying that
payments in respect of such Capital Expenditures and the delivery of the related
equipment or Permitted Business Acquisitions, New

 

23



--------------------------------------------------------------------------------

Project expenditures, expenditures in connection with the Option Parcel
Transactions or other permitted Investments are expected to be made in the
following Applicable Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,

(e) Taxes (and, without duplication, Tax Distributions) paid in cash by the
Borrower and its Subsidiaries on a consolidated basis during such Applicable
Period or that will be paid within six months after the close of such Applicable
Period; provided, that with respect to any such amounts to be paid after the
close of such Applicable Period, (i) any amount so deducted shall not be
deducted again in a subsequent Applicable Period, and (ii) appropriate reserves
shall have been established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Applicable Period,

(g) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense,

(h) permitted Restricted Payments made in cash by the Borrower during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than the Borrower or any of the Subsidiaries during such
Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e), except to the extent such Restricted Payments were financed
with internally generated cash flow of the Borrower or any Subsidiary),

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and the Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and the Subsidiaries or did not represent cash received by the
Borrower and the Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

plus, without duplication, (B):

(l) an amount equal to any decrease in Working Capital for such Applicable
Period,

(m) all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capital Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including

 

24



--------------------------------------------------------------------------------

any capital contributions) and any loss, damage, destruction or condemnation of,
or any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(n) to the extent any permitted Capital Expenditures referred to in
clause (A)(d) above and the delivery of the related equipment do not occur in
the following Applicable Period of the Borrower specified in the certificate of
the Borrower provided pursuant to clause (A)(d) above, the amount of such
Capital Expenditures that were not so made in such following Applicable Period,

(o) cash payments received in respect of Swap Agreements during such Applicable
Period to the extent (i) not included in the computation of EBITDA or (ii) such
payments do not reduce Cash Interest Expense,

(p) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

(q) to the extent deducted in the computation of EBITDA, cash interest income,
and

(r) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2018.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Debt Contributions” shall mean the cash and the fair market value of
assets other than cash (as determined by the Borrower in good faith) received by
the Borrower after the Closing Date from: (a) contributions to its common Equity
Interests, and (b) the sale or issuance (other than to a Subsidiary of the
Borrower or to any Subsidiary management equity plan or stock option plan or any
other management or employee benefit plan or agreement) of Qualified Equity
Interests in the Borrower, in each case designated as Excluded Debt
Contributions pursuant to a certificate of a Responsible Officer of the Borrower
on or promptly after the date such capital contributions are made or the date
such Equity Interest is sold or issued, as the case may be.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded RP Contributions” shall mean the cash and the fair market value of
assets other than cash (as determined by the Borrower in good faith) received by
the Borrower after the Closing Date from: (a) contributions to its common Equity
Interests, and (b) the sale or issuance (other than to a Subsidiary of the
Borrower or to any Subsidiary management equity plan or stock option plan or any
other management or employee benefit plan or agreement) of Qualified Equity
Interests in the Borrower, in each case designated as Excluded RP Contributions
pursuant to a certificate of a Responsible Officer of the Borrower on or
promptly after the date such capital contributions are made or the date such
Equity Interest is sold or issued, as the case may be.

 

25



--------------------------------------------------------------------------------

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrower reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents are likely to be excessive in relation to the value
to be afforded thereby;

(b) in the case of any pledge of voting Equity Interests in any Foreign
Subsidiary or FSHCO (in each case, that is owned directly by a Loan Party) to
secure the Obligations, any voting Equity Interest of such Foreign Subsidiary or
FSHCO in excess of 65% of the outstanding Equity Interests of such class;

(c) any Equity Interests (including Equity Interests in a Person that holds a
Video Lottery Operation License issued by the Maryland Lottery & Gaming Control
Commission) or Indebtedness to the extent and for so long as the pledge thereof
would be prohibited by any Requirement of Law (including any Gaming Laws);

(d) any Equity Interests in any person that is not a Wholly-Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09(c) (other than, in
this subclause (A)(ii), non-assignment provisions which are ineffective under
Article 9 of the Uniform Commercial Code or other applicable Requirements of
Law), (B) any organizational documents, joint venture agreement or shareholder
agreement (or other contractual obligation referred to in subclause (A)(ii)
above) prohibits such a pledge without the consent of any other party; provided,
that this clause (B) shall not apply if (1) such other party is a Loan Party or
a Wholly-Owned Subsidiary or (2) consent has been obtained to consummate such
pledge (it being understood that the foregoing shall not be deemed to obligate
the Borrower or any Subsidiary to obtain any such consent) and for so long as
such organizational documents, joint venture agreement or shareholder agreement
or replacement or renewal thereof is in effect, or (C) a pledge thereof to
secure the Obligations would give any other party (other than a Loan Party or a
Wholly-Owned Subsidiary) to any organizational documents, joint venture
agreement or shareholder agreement governing such Equity Interests (or other
contractual obligation referred to in subclause (A)(ii) above) the right to
terminate its obligations thereunder (other than, in the case of other
contractual obligations referred to in subclause (A)(ii), non-assignment
provisions which are ineffective under Article 9 of the Uniform Commercial Code
or other applicable Requirement of Law);

(e) any Equity Interests in any Immaterial Subsidiary, any Unrestricted
Subsidiary and any Qualified Non-Recourse Subsidiary;

(f) any Equity Interests in any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(g) any Equity Interests in any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary as reasonably determined in good
faith by the Borrower; and

 

26



--------------------------------------------------------------------------------

(h) any Margin Stock.

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly-Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly-Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited from guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law (including Gaming Law)
or that would require consent, approval, license or authorization of a
Governmental Authority to guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received and
the Borrower shall be under no obligation to seek such consent (other than use
of commercially reasonable efforts to obtain such consent in respect of Gaming
Laws)),

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

(e) any Qualified Non-Recourse Subsidiary and joint ventures, any captive
insurance subsidiaries, or any other special purpose entities, in each case,
designated by the Borrower,

(f) any Foreign Subsidiary,

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC,

(h) any other Domestic Subsidiary with respect to which, (x) the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations are likely
to be excessive in relation to the value to be afforded thereby or (y) providing
such a Guarantee or granting such Liens could reasonably be expected to result
in an adverse tax consequence to the Borrower or one of its Subsidiaries that is
not de minimis as determined in good faith by the Borrower,

(i) each Unrestricted Subsidiary, and

(j) with respect to any Swap Obligation, any Subsidiary that is not an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Loan
Party, any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary Loan
Party of a security interest to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Loan Party
or the grant of such security interest becomes effective with respect to such
Swap Obligation, unless otherwise agreed between the Administrative Agent and
the

 

27



--------------------------------------------------------------------------------

Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any Loan Party under any Loan Document, (a) income or franchise Taxes
imposed on (or measured by) such recipient’s net income by a jurisdiction as a
result of such recipient being organized in, having its principal office in or,
in the case of any Lender, having its applicable Lending Office in, such
jurisdiction or as a result of any other present or former connection with such
jurisdiction (other than any connection arising solely from such recipient
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents) and, for the avoidance of doubt, including any backup
withholding in respect of such a tax under Section 3466 of the Code (or any
similar provision of state, local or foreign law), (b) any branch profits Tax
under Section 884(a) of the Code, or any similar Tax, that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee selected by the Borrower pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax imposed by the United States federal
government that is imposed on amounts payable to such Lender pursuant to laws in
effect at the time such Lender becomes a party to this Agreement (or designates
a new Lending Office), except to the extent that such Lender (or its assignor,
if any) was entitled, immediately prior to designation of a new Lending Office
(or assignment), to receive additional amounts from a Loan Party with respect to
such withholding tax pursuant to Section 2.17, (d) any withholding tax
attributable to a Lender’s failure to comply with Section 2.17(e), (f), (g), or
(i) or the Administrative Agent’s failure to comply with Section 2.17(l), and
(e) any Taxes imposed pursuant to FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of July 2, 2013, among the Borrower, Deutsche Bank AG New York Branch, as
administrative agent, Deutsche Bank Trust Company Americas, as collateral agent
and the lenders and other parties thereto from time to time, as may be amended,
amended and restated, supplemented or otherwise modified from time to time.

“Existing Facilities” shall mean the Existing Credit Agreement and the Existing
FF&E Loan Agreement.

“Existing FF&E Loan Agreement” shall mean that certain FF&E Loan Agreement,
dated as of July 2, 2013, among the Borrower, Wells Fargo Gaming Capital, LLC,
as agent, and the lenders and other parties thereto from time to time, as may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Existing Garage Note” shall mean that certain Purchase Money Note, dated as of
July 24, 2013, made by the Borrower in favor of the Mayor and City Council of
Baltimore, as may be amended, amended and restated, supplemented or otherwise
modified from time to time.

“Expansion Capital Expenditures” shall mean any Capital Expenditure by the
Borrower or any of its Subsidiaries in respect of the purchase, development,
construction or other acquisition of any fixed or capital assets or the
refurbishment of existing assets or properties that, in Borrower’s reasonable
determination, adds to or significantly improves (or is reasonably expected to
add to or significantly improve) the property of Borrower and its Subsidiaries,
excluding any such Capital Expenditures financed with Net Proceeds of an Asset
Sale or casualty event and excluding Capital Expenditures made in the ordinary
course made to maintain, repair, restore or refurbish the property of the
Borrower and its Subsidiaries in its then existing state or to support the
continuation of such person’s day to day operations as then conducted.

 

28



--------------------------------------------------------------------------------

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there are two Facilities, i.e., the Term B Facility and the
Revolving Facility Commitments established on the Closing Date and the
extensions of credit thereunder, and thereafter, the term “Facility” may include
any Incremental Term Facility and any Revolving Facility consisting of
Incremental Revolving Facility Commitments.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder, or other official
governmental interpretations thereof, any agreements entered into or applicable
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) or any intergovernmental agreement (or related law or
official administrative guidance) implementing the foregoing.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent; provided, that the Federal Funds Rate, if negative, shall
be deemed to be 0.00%.

“Fee Letter” shall mean that certain Amended and Restated Administrative Agent
Fee Letter dated as of June 19, 2017, by and among the Borrower and Wells Fargo.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees, the Administrative Agent Fees and the Term Closing Fee.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
Responsible Officer of such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.11.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

29



--------------------------------------------------------------------------------

“First Lien Intercreditor Agreement” shall mean a First Lien Intercreditor
Agreement substantially in the form of Exhibit N hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrower, in each
case, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

“Fixed Charge Coverage Ratio” means, on any date, the ratio of (a) EBITDA for
the Test Period most recently ended as of such date to (b) Cash Interest Expense
(other than (A) Cash Interest Expense in respect of Qualified Non-Recourse Debt
and (B) Cash Interest Expense in respect of Indebtedness which constitutes
Development Expenses or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses)) for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Fixed Charge Coverage Ratio shall be determined for the relevant Test Period on
a Pro Forma Basis.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States Person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender under any
Revolving Facility, with respect to any L/C Issuer, such Defaulting Lender’s
Revolving Facility Percentage of the outstanding L/C Obligations under such
Revolving Facility with respect to Letters of Credit issued by such L/C Issuer
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“FSHCO” shall mean any Subsidiary that owns no material assets other than
(i) the Equity Interests (including for this purpose any debt or other
instrument treated as equity for U.S. federal income tax purposes) in one or
more Foreign Subsidiaries that are CFCs and/or of one or more FSHCOs and
(ii) cash, cash equivalents and incidental assets related thereto held on a
temporary basis.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Gaming Authority” means, in any jurisdiction in which the Borrower or any of
its subsidiaries manages or conducts any casino, gaming business or activities,
the applicable gaming board, commission, or other governmental gaming regulatory
body or agency which (a) has, or may at any time after the Closing Date have,
jurisdiction over the gaming activities at the casinos, gaming and gambling
properties of the Borrower and its subsidiaries or any successor to such
authority or (b) is, or may at any time after the Closing Date be, responsible
for interpreting, administering and enforcing the Gaming Laws.

 

30



--------------------------------------------------------------------------------

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling or
casino activities and all rules, rulings, orders, ordinances, regulations of any
Gaming Authority applicable to the gambling, casino, gaming businesses or
activities of the Borrower or any of its subsidiaries in any jurisdiction, as in
effect from time to time, including the policies, interpretations and
administration thereof by the Gaming Authorities.

“Garage Property” shall mean the premises transferred to the Borrower under the
Land Disposition Agreement, and any Appurtenant Interests relating thereto.

“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit J, evidencing Indebtedness owed among Loan Parties and their
Subsidiaries.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Ground Lease Agreement” shall mean the Ground Lease Agreement, dated as of
October 31, 2012, by and between the Mayor and City Council of Baltimore acting
by and through the Department of Housing and Community Development and CBAC
Gaming, LLC, as assigned to the Borrower in connection with the occurrence of
the Date of Possession (under and as defined in the Ground Lease Agreement), as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Ground Lease Property” shall mean the premises demised and other rights, title
and interests of the tenant under the Ground Lease Agreement, and any
Appurtenant Interests relating thereto.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

31



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) an
Agent, an Arranger or a Lender on the Closing Date (or any person that becomes
an Agent, Arranger or Lender or Affiliate thereof after the Closing Date) and
that enters into a Swap Agreement, in each case, in its capacity as a party to
such Swap Agreement.

“Holdings” shall mean CBAC Holding Company, LLC, together with its successors
and assigns.

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 5.0% of the
Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date and (b) taken together with all Immaterial Subsidiaries as of the last day
of the fiscal quarter of the Borrower most recently ended, did not have assets
with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date; provided, that the
Borrower may elect in its sole discretion to exclude as an Immaterial Subsidiary
any Subsidiary that would otherwise meet the definition thereof.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Incremental Amount” shall mean, at any time, the sum of

(1) the excess, if any, of (a) the greater of $40.0 million and 0.69 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period over (b) the sum of (x) the aggregate principal amount of all outstanding
Incremental Term Loans and Incremental Revolving Facility Commitments
established after the Closing Date pursuant to Section 2.21 utilizing this
clause (1) (other than Incremental Term Loans and Incremental Revolving Facility
Commitments in respect of Refinancing Term Loans, Extended Term Loans, Extended
Revolving Facility Commitments or Replacement Revolving Facility Commitments,
respectively) plus (y) the aggregate principal amount of Indebtedness
outstanding pursuant to Section 6.01(ee) at such time established after the
Closing Date utilizing this clause (1); plus

 

32



--------------------------------------------------------------------------------

(2) any amounts so long as immediately after giving effect to the establishment
of the Commitments in respect thereof utilizing this clause (2) (and assuming
any Incremental Revolving Facility Commitments to be established at such time
utilizing this clause (2) are fully drawn unless such Commitments have been
drawn or have otherwise been terminated) (or, if an LCT Election is made, on the
applicable LCT Test Date) and the use of proceeds of the loans thereunder,
(a) in the case of Incremental Revolving Facility Commitments, Incremental Term
Loan Commitments or Indebtedness incurred pursuant to Section 6.01(ee), in each
case, that is secured by Liens on the Collateral that rank pari passu with the
Liens on the Collateral securing the Term B Loans or the Initial Revolving
Loans, the Senior Secured Leverage Ratio on a Pro Forma Basis is not greater
than (i) on any date on or prior to December 31, 2017, 3.75 to 1.00 and (ii) on
any date on or after January 1, 2018, 4.25 to 1.00, (b) in the case of
Incremental Revolving Facility Commitments, Incremental Term Loan Commitments or
Indebtedness incurred pursuant to Section 6.01(ee), in each case, that is
secured by Liens on the Collateral that rank junior to the Liens on the
Collateral securing the Term B Loans and the Initial Revolving Loans, the Total
Secured Leverage Ratio on a Pro Forma Basis is not greater than 4.50 to 1.00 and
(c) in the case of Incremental Revolving Facility Commitments, Incremental Term
Loan Commitments or Indebtedness incurred pursuant to Section 6.01(ee), in each
case, that is unsecured, the Fixed Charge Coverage Ratio on a Pro Forma Basis is
at least 2.00 to 1.00; provided, that, for purposes of this clause (2), the Net
Proceeds of Incremental Revolving Facility Commitments, Incremental Term Loan
Commitments or Indebtedness incurred pursuant to Section 6.01(ee) at such time
shall not be netted for purposes of such calculation of the Senior Secured
Leverage Ratio and the Total Secured Leverage Ratio, as applicable; plus

(3) the aggregate of (a) the principal amount of any voluntary prepayments of,
and debt buybacks (limited to the amount of cash paid) with respect to, the Term
B Loans, any Incremental Term Loans that are secured by Liens on Collateral that
rank pari passu with the Liens securing the Obligations, and Indebtedness
incurred pursuant to Section 6.01(h), Section 6.01(r) and Section 6.01(ee), in
each case that is secured by Liens on Collateral that rank pari passu with the
Liens securing the Obligations and (b) the principal amount of any permanent
reduction in the Revolving Facility Commitments pursuant to Section 2.08(b) or
in any Incremental Revolving Facility that is secured by Liens on Collateral
that rank pari passu with the Liens securing the Obligations, in each case under
this clause (3) except to the extent funded with proceeds of long-term
Indebtedness or incurred in reliance on clause (2) above.

provided, that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (2) above prior to utilizing clause (1) or (3) above
and (B) any calculation of the Senior Secured Leverage Ratio, the Total Secured
Leverage Ratio or the Fixed Charge Coverage Ratio on a Pro Forma Basis pursuant
to clause (2) above may be determined, at the option of the Borrower, without
giving effect to any simultaneous establishment or incurrence of any amounts
utilizing clause (1) or (3) above (it being understood that any portion of any
Incremental Term Facility or any Incremental Revolving Facility Commitments
incurred in reliance on clause (1) or (3) may be reclassified, as the Borrower
may elect from time to time, as incurred under clause (2) if the Borrower meets
the applicable leverage ratio under clause (2) at such time on a Pro Forma
Basis).

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among the Borrower, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders entered
into pursuant to Section 2.21.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

 

33



--------------------------------------------------------------------------------

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made hereunder.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Term B Loans or, to the extent permitted by Section 2.21
and provided for in the relevant Incremental Assumption Agreement, Other Term
Loans (including in the form of Extended Term Loans or Refinancing Term Loans,
as applicable).

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in respect of bankers’ acceptances, (h) all
Guarantees by such person of Indebtedness described in clauses (a) to (g) above
and (i) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided, that Indebtedness shall not include (A) trade and
other ordinary course payables, accrued expenses and intercompany liabilities
arising in the ordinary course of business, (B) prepaid or deferred revenue
arising in the ordinary course of business, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase
prices of an asset to satisfy unperformed obligations of the seller of such
asset, (D) earn-out obligations until such obligations become a liability on the
balance sheet of such person in accordance with GAAP or (E) obligations under or
in respect of the Ground Lease Agreement. The Indebtedness of any person shall
include the Indebtedness of any partnership in which such person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such person in respect
thereof.

 

34



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean (i) (a) the persons identified as
“Disqualified Lenders” in writing to the Arrangers by the Borrower on or prior
to the Closing Date and (b) any Affiliates of the Persons referred to in clause
(i)(a) that are identified in writing by the Borrower to the Administrative
Agent on and after the Closing Date or that are identifiable solely on the basis
of their name and (ii) (a) the persons identified as bona fide business
competitors of the Borrower and its Subsidiaries in writing to the Arrangers by
the Borrower on or prior to the Closing Date; provided that the Borrower may
supplement in writing to the Administrative Agent from time to time the list of
persons that are bona fide business competitors of the Borrower and its
Subsidiaries under this clause (ii)(a) and (b) any Affiliates (other than Bona
Fide Debt Funds) of the Persons referred to in clause (ii)(a) that are
identified in writing by the Borrower to the Administrative Agent on and after
the Closing Date or that are identifiable solely on the basis of their name;
provided, that no updates shall be deemed to retroactively disqualify any
parties that have previously acquired an assignment or participation interest in
respect of the Loans from continuing to hold or vote such previously acquired
assignments and participations on the terms set forth herein for Lenders that
are not Ineligible Institutions.

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 13, 2017, as modified or supplemented prior to the Closing Date.

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.

“Intellectual Property Right” shall have the meaning assigned to such term in
Section 3.22.

“Intercreditor Agreement” shall mean any Permitted Pari Passu Intercreditor
Agreement and any Permitted Junior Intercreditor Agreement.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense and
(b) capitalized interest of such person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and the Subsidiaries with
respect to Swap Agreements, and interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by the Borrower to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

 

35



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan and the scheduled
maturity date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan, the last Business Day of each March,
June, September and December and the scheduled maturity date of such Loan.

“Interest Period” means, as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on the date one, two, three or six months (or
twelve months if agreed to by each applicable Lender or such period of shorter
than one month as may be consented to by the Administrative Agent) thereafter,
as selected by the Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Facility.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, in relation to the Eurocurrency Rate for any
Borrowing, the rate which results from interpolating on a linear basis between:
(a) the rate appearing on the Reuters screen (or another commercially available
source as designated by the Administrative Agent in accordance with market
practice from time to time) for the Eurocurrency Rate for the longest period
(for which that rate is available) which is less than the Interest Period for
such Borrowing, and (b) the rate appearing on such screen or other source, as
the case may be, for the shortest period (for which that rate is available)
which exceeds the Interest Period for such Borrowing, as of approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Investors” shall mean the Sponsors, the Partners and their Affiliates.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any subsidiary or other Person
designated by the Borrower) or in favor of the L/C Issuer and relating to such
Letter of Credit.

 

36



--------------------------------------------------------------------------------

“Junior Capital” shall mean any unsecured Indebtedness of any Loan Party owing
to an Investor or an Affiliate of an Investor (other than to the Borrower or its
Subsidiaries) which (a) is subordinated to the Obligations on customary terms
reasonably satisfactory to the Administrative Agent and (b) has a maturity date
and a weighted average life to maturity at the time such Indebtedness is
incurred which is not less than the maturity date and a weighted average life to
maturity, respectively, that would result if all payments of principal on such
Indebtedness were due on or after the date that is 91 days following the last
maturity date of any Term Loans outstanding at such time.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Land Disposition Agreement” shall mean the Land Disposition Agreement, dated as
of October 31, 2012, by and between the Mayor and City Council of Baltimore
acting by and through the Department of Housing and Community Development and
CBAC Gaming, LLC, as assigned to the Borrower in connection with the occurrence
of the Date of Possession (under and as defined in the Ground Lease Agreement),
as the same may be further amended, restated, supplemented or otherwise modified
from time to time.

“LCT Election” shall have the meaning assigned to such term in Section 1.07.

“LCT Test Date” shall have the meaning assigned to such term in Section 1.07.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Facility
Percentage under the applicable Revolving Facility. All L/C Advances shall be
denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” shall mean Wells Fargo and each other L/C Issuer designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 8.09. An L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

 

37



--------------------------------------------------------------------------------

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer,
(i) the commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05 as set forth opposite such L/C Issuer’s name on Schedule 2.01 under
the heading “Letter of Credit Commitment” or (ii) if such L/C Issuer has entered
into an Assignment and Acceptance that has been consented to by the Borrower and
the Administrative Agent, the amount set forth for such L/C Issuer as its Letter
of Credit Commitment in the Register. The aggregate amount of the Letter of
Credit Commitment of all L/C Issuers as of the Closing Date is $15.0 million.
Letters of Credit issued under any L/C Issuer’s Letter of Credit Commitment may
be issued under any Revolving Facility.

“Letter of Credit Expiration Date” shall mean, with respect to any Revolving
Facility, the day that is five Business Days prior to the Revolving Facility
Maturity Date for such Revolving Facility then in effect.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the L/C Issuers, in an amount not to exceed $15.0 million or such
larger amount not to exceed the Revolving Facility Commitment as the
Administrative Agent and the applicable L/C Issuer may agree. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility
Commitments.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor, conservator or similar official with
respect to, any casino, gambling or gaming license issued by any Gaming
Authority covering any casino or gaming facility of the Borrower or any of its
Subsidiaries.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, the Ground Lease Agreement or an agreement to sell be deemed to
constitute a Lien.

“Limited Condition Transaction” shall have the meaning assigned to such term in
Section 1.07.

 

38



--------------------------------------------------------------------------------

“Liquidity” shall mean all Unrestricted Cash and Permitted Investments plus any
undrawn revolving loan capacity under any Indebtedness of the Borrower or a
Subsidiary.

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, (v) any Intercreditor Agreement and (vi) any Note issued under
Section 2.09(e).

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

“Local Time” shall mean Las Vegas, Nevada local time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans and Commitments of any Defaulting Lender
shall be disregarded in determining Majority Lenders at any time.

“Management Agreement” shall mean the Management Agreement, dated as of
October 23, 2012, by and between Caesars Baltimore Management Company, LLC, as
manager, and CBAC Gaming, LLC, as owner, and assigned by CBAC Gaming, LLC to the
Borrower, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

39



--------------------------------------------------------------------------------

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of CR Baltimore Holdings, LLC, CBAC
Gaming, LLC, Holdings, the Borrower and their subsidiaries, as the case may be,
on the Closing Date together with (x) any new directors whose election by such
boards of directors or whose nomination for election by the shareholders of CR
Baltimore Holdings, LLC, CBAC Gaming, LLC, Holdings or the Borrower, as the case
may be, was approved by a vote of a majority of the directors of CR Baltimore
Holdings, LLC, CBAC Gaming, LLC, Holdings or the Borrower, as the case may be,
or the applicable subsidiary then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of CR Baltimore Holdings,
LLC, CBAC Gaming, LLC, Holdings, the Borrower and their subsidiaries, as the
case may be, hired at a time when the directors on the Closing Date together
with the directors so approved constituted a majority of the directors of CR
Baltimore Holdings, LLC, CBAC Gaming, LLC, Holdings, or the Borrower, as the
case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole (excluding any matters disclosed to the Arrangers
prior to the Closing Date, or disclosed in the most recent annual report on Form
10-K or any quarterly or periodic report of CEC filed prior to the Closing Date)
or (b) the material rights or remedies (taken as a whole) of the Administrative
Agent and the Lenders under the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $30.0 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties and the improvements
thereto owned (or leased in the case of the Ground Lease Property) by the
Borrower or a Subsidiary Loan Party that are set forth on Schedule 3.07(a) and
each additional Owned Real Property encumbered by a Mortgage or Additional
Mortgage pursuant to Section 5.10(c), 5.10(d), 5.10(h) or 5.11.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, substantially, in the
case of deeds of trust, in the form of Exhibit D-1 or Exhibit D-2, as applicable
(with such changes as are reasonably acceptable to the Collateral Agent), as
amended, restated, supplemented or otherwise modified from time to time. For the
avoidance of doubt, the term “Mortgages” shall include, without limitation, the
Additional Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

40



--------------------------------------------------------------------------------

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received and excluding, for the
avoidance of doubt, any proceeds of insurance that in the good faith
determination of the Borrower are allocable to business interruption) from any
Asset Sale that is conducted or classified under Section 6.05(g) or any Sale and
Leaseback Transaction that is conducted or classified under Section 6.03(b)(ii),
net of (i) attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder (other
than pursuant to the Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable (in the good faith determination of the
Borrower) as a result thereof, and (iii) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any Taxes deducted pursuant to clause (i) or
(ii) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be cash
proceeds of such Asset Sale occurring on the date of such reduction); provided,
that, if the Borrower shall deliver a certificate of a Responsible Officer of
the Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and the Subsidiaries or to make
Permitted Business Acquisitions and other Investments permitted hereunder
(except for Permitted Investments or intercompany Investments in Subsidiaries)
(it being understood that in the case of a casualty event or condemnation of the
Ground Lease Property, such property so repaired, replaced, restored or
otherwise acquired may be owned by the landlord under the Ground Lease Agreement
and leased to Borrower or a Subsidiary of Borrower under the Ground Lease
Agreement or a supplement thereto), in each case within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 12 months of such receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 12-month period but within such 12-month
period are contractually committed to be used, then within 6 months following
the end of such 12-month period, such remaining portion if not so used by such
time shall constitute Net Proceeds as of such date); provided, further, that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
any fiscal year shall constitute Net Proceeds in such fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$5.0 million (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds) and (y) in any event, no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed $5.0 million (and thereafter only net cash proceeds
in excess of such amount shall constitute Net Proceeds); and

 

41



--------------------------------------------------------------------------------

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New Option Parcel” shall mean the Real Property commonly known as 301 Stockholm
Street, Baltimore, MD 21230 (Ward - 23, Section - 07, Block - 0984, Lot - 001)
consisting of approximately 2.564 acres, including any fastlands and riparian
rights associated therewith.

“New Project” shall mean each capital project which is either a new project or a
new feature at an existing project owned by the Borrower or its Subsidiaries
(including, without limitation, each Development Project and each Expansion
Capital Expenditure) which receives a certificate of completion or occupancy and
all relevant licenses, and in fact commences operations.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Swap Agreement.

“Offered Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Operations Management Agreement” shall mean the Management Agreement, the other
development, management and consulting agreements existing on the Closing Date
and identified as such on Schedule 6.07 and any other operations management
agreement, management agreement, development agreement, consulting agreement and
similar agreement entered into by the Borrower or any of its Subsidiaries with
any Investor or any Affiliate of any Investor and any and all modifications
thereto, substitutions therefor and replacements thereof so long as such
modifications, substitutions and replacements are entered into not in violation
of this Agreement.

“Option Parcels” shall mean, collectively, (a) each Option Property (as defined
in the Land Disposition Agreement) and (b) the New Option Parcel.

 

42



--------------------------------------------------------------------------------

“Option Parcel Transactions” shall mean (a) the acquisition of an option to
purchase the New Option Parcel from the Mayor and City Council of Baltimore (or
its designee) through an amendment to the Land Disposition Agreement or
otherwise, (b) the acquisition of the Replacement Property, (c) the funding by
the Borrower or its subsidiaries (either directly or by making a loan to or
other Investment in a subsidiary of the Borrower or any of its subsidiaries or
by making a loan or other advance to any Governmental Authority, including the
City of Baltimore or any instrumentality or agency thereof) of the acquisition
of the Replacement Property and/or development of an animal shelter and related
facilities on the Replacement Property, (d) the development of an animal shelter
and related facilities on the Replacement Property, (e) the transfer of the
right to acquire the Option Parcels to one or more third party developers or the
acquisition of the Option Parcels and transfer or disposition of the Option
Parcels to one or more third party developers for development of nightclubs,
bars, restaurants, recreation, exercise or gym facilities, or entertainment or
retail venues or similar or related establishments or facilities, (f) the
transfer of the Replacement Property (including any development thereon) to the
Mayor and City Council of Baltimore (or its designee) and/or (g) the entry into
by the Borrower or any of its subsidiaries of agreements and arrangements
necessary or advisable to facilitate the foregoing transactions; provided,
however, that if the Borrower or any of its subsidiaries performs or pays for
any construction or development activities or other capital improvements that
cost in excess of $1,000,000 with respect to an Option Parcel, Borrower shall be
deemed to have permanently abandoned any Option Parcel Transaction with respect
to such Option Parcel and such Option Parcel shall not be excluded from the
definition of Owned Real Property solely due to clause (3) of the proviso
thereof.

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording, or
similar Taxes, charges or levies arising from any payment made under any Loan
Document or from the execution, registration, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, and, for the avoidance of doubt,
excluding any Excluded Taxes.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Outstanding Amount” means (i) with respect to any Loans on any date, the amount
of the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent or the L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.

“Owned Real Property” means each parcel of Real Property that is located in the
United States and is owned in fee by any Loan Party that has an individual fair
market value (on a per property basis and as determined by the Borrower in good
faith) of at least $7.5 million (x) as of the Closing Date, for Real Property
now owned or (y) the date of acquisition, for Real Property acquired after the
Closing

 

43



--------------------------------------------------------------------------------

Date (provided that such $7.5 million threshold shall not be applicable in the
case of Real Property that is integrally related to the ownership or operation
of a Mortgaged Property or otherwise necessary for such Mortgaged Property to be
in compliance with all requirements of law applicable to such Mortgaged
Property); provided that, (1) with respect to any Real Property that is
partially owned in fee and partially leased by any Loan Party, Owned Real
Property will include both that portion of such material real property that is
owned in fee and that portion that is so leased to the extent that (i) such
leased portion is integrally related to the ownership or operation of the
balance of such material real property or is otherwise necessary for such real
property to be in compliance with all requirements of law applicable to such
material real property in fee and only if (ii) such portion that is owned in fee
has an individual fair market value (as determined by the Borrower in good
faith) of at least $7.5 million (x) as of the Closing Date, for Real Property
now so partially owned and partially leased or (y) the date of acquisition, for
Real Property acquired after the Closing Date so partially owned and partially
leased (provided that such $7.5 million threshold shall not be applicable in the
case of Real Property that is integrally related to the ownership or operation
of a Mortgaged Property or otherwise necessary for such Mortgaged Property to be
in compliance with all requirements of law applicable to such Mortgaged
Property) and (iii) a mortgage in favor of the Collateral Agent (for the benefit
of the Secured Parties) is permitted on such Real Property by applicable law and
by the terms of any lease, or other applicable document governing any leased
portion of such Real Property, or with the consent of the applicable lessor or
grantor (to the extent obtained after the applicable Loan Party has utilized
commercially reasonable efforts to obtain same), (2) the Borrower’s leasehold
interest in the Ground Lease Property shall be considered Owned Real Property
for purposes of the Collateral and Guarantee Requirement hereunder and (3) none
of the Option Parcels or the Replacement Property shall be considered Owned Real
Property unless the applicable Option Parcel Transactions have been permanently
abandoned by the Borrower and its Affiliates (as determined by the Borrower in
good faith).

“Parent Entity” means any direct or indirect parent of the Borrower.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“Partners” shall mean CVPR Gaming Holdings, LLC, STRON-MD Limited Partnership
and PRT Two, LLC, together with their successors and assigns.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, or merger, consolidation
or amalgamation with, a person or division or line of business of a person (or
any subsequent investment made in a person, division or line of business
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto (or in the case of clauses (i), (iii) and (vi), if an LCT
Election is made, as of the applicable LCT Test Date): (i) no Event of Default
shall have occurred and be continuing or would result therefrom; (ii) all
transactions related thereto shall be consummated in accordance with applicable
laws; (iii) with respect to any such acquisition or investment with a fair
market value (as determined in good faith by the Borrower) in excess of $20.0
million, after giving effect to such acquisition or investment and any related
transactions, the Borrower shall be in Pro

 

44



--------------------------------------------------------------------------------

Forma Compliance; (iv) any acquired or newly formed Subsidiary shall not be
liable for any Indebtedness except for Indebtedness permitted by Section 6.01;
(v) to the extent required by Section 5.10, any person acquired in such
acquisition, if acquired by a Loan Party, shall be merged into a Loan Party or
become, following the consummation of such acquisition in accordance with
Section 5.10, a Loan Party and (vi) the aggregate amount of such acquisitions
and investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Loan Parties or do not become Loan Parties
following the consummation of such acquisition shall not in the aggregate exceed
the greater of (x) $25.0 million and (y) 0.43 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period.

“Permitted Cure Securities” shall mean any equity securities of the Borrower or
a Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Investors and their Affiliates,
(ii) the Management Group, (iii) any Person that has no material assets other
than the capital stock of the Borrower or other Permitted Holders and that,
directly or indirectly, holds or acquires beneficial ownership of 100% on a
fully diluted basis of the voting Equity Interests in the Borrower, and of which
no other Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clauses (i), (ii) and (iii), beneficially owns
more than 50% (or, following a Qualified IPO, the greater of 35% and the
percentage beneficially owned by the Permitted Holders specified in clauses (i),
(ii) and (iii)) on a fully diluted basis of the voting Equity Interests thereof,
and (iv) any “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date) the members of which include any
of the other Permitted Holders specified in clauses (i), (ii) and (iii) above
and that, directly or indirectly, hold or acquire beneficial ownership of the
voting Equity Interests in the Borrower (a “Permitted Holder Group”), so long as
(1) each member of the Permitted Holder Group has voting rights proportional to
the percentage of ownership interests held or acquired by such member and (2) no
Person or other “group” (other than the other Permitted Holders specified in
clauses (i), (ii) and (iii) above) beneficially owns more than 50% (or,
following a Qualified IPO, the greater of 35% and the percentage beneficially
owned by the Permitted Holders specified in clauses (i), (ii) and (iii)) on a
fully diluted basis of the voting Equity Interests held by the Permitted Holder
Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

 

45



--------------------------------------------------------------------------------

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii)), either (as the Borrower shall elect), (x) any Second Lien
Intercreditor Agreement if such Liens secure “Second Priority Claims” (as
defined therein), (y) an intercreditor agreement not materially less favorable
to the Lenders vis-à-vis such junior Liens than such Second Lien Intercreditor
Agreement (as determined by the Borrower in good faith) or (y) another
intercreditor agreement the terms of which are consistent with market terms
governing security arrangements for the sharing of liens on a junior basis at
the time such intercreditor agreement is proposed to be established, as
determined by the Borrower and the Administrative Agent in the exercise of
reasonable judgment.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit E or
such other form as shall be approved by the Administrative Agent and the
Borrower (such approval not to be unreasonably withheld or delayed).

 

46



--------------------------------------------------------------------------------

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be secured on a pari passu basis with
the Liens securing the Term B Loans, either (as the Borrower shall elect)
(x) the First Lien Intercreditor Agreement, (x) another intercreditor agreement
not materially less favorable to the Lenders vis-à-vis such pari passu Liens
than the First Lien Intercreditor Agreement (as determined by the Borrower in
good faith) or (y) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established, as determined by the Borrower and the Administrative Agent in
the exercise of reasonable judgment.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving Indebtedness being Refinanced); provided, that with respect to
any Indebtedness being Refinanced, (a) except to the extent otherwise permitted
by this Agreement (including utilization of any other available baskets and
incurrence-based amounts), the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i), 6.01(j) and 6.01(z), the Weighted Average Life to Maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the shorter
of (i) the Weighted Average Life to Maturity of the Indebtedness being
Refinanced (without giving effect to any amortization or prepayments on the
Refinanced Indebtedness) and (ii) the Weighted Average Life to Maturity that
would result if all payments of principal on the Indebtedness being Refinanced
that were due on or after the date that is one year following the latest Term B
Facility Maturity Date in effect on the date of incurrence were instead due on
the date that is one year following such Term B Facility Maturity Date, (c) if
the Indebtedness being Refinanced is subordinated in right of payment to the
Loan Obligations under this Agreement, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Loan Obligations on terms in
the aggregate not materially less favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced and (d) no
Permitted Refinancing Indebtedness shall have greater guarantees or security
than the Indebtedness being Refinanced (except that a Loan Party may be added as
an additional obligor) unless such security is otherwise permitted by
Section 6.02 at such time of incurrence; provided, further, that with respect to
a Refinancing of Indebtedness permitted hereunder that is subordinated, such
Permitted Refinancing Indebtedness shall (i) be subordinated to the guarantee by
Subsidiary Loan Parties of the Loan Obligations, and (ii) be otherwise on terms
(excluding interest rate and redemption premiums), taken as a whole, not
materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.

“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

47



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by the
Borrower or any ERISA Affiliate, and (iii) in respect of which the Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
which are classified as “pre-opening expenses” or “project opening costs” (or
any similar or equivalent caption) on the applicable financial statements of the
Borrower and the Subsidiaries for such period, prepared in accordance with GAAP.

“Pricing Grid” shall mean, with respect to the Loans, the table set forth below:

 

Pricing Grid for Term B Loans

 

Debt Rating

   Applicable Margin
for ABR Loans     Applicable Margin for
Eurocurrency Loans  

Both B2 (with a stable outlook) or better and B (with a stable outlook) or
better

     2.75 %      3.75 % 

Below B2 (with a stable outlook) or below B (with a stable outlook)

     3.00 %      4.00 % 

 

Pricing Grid for Revolving Facility Loans

and Revolving Facility Commitments

 

Debt Rating

  

Senior Secured

Leverage Ratio

   Applicable
Margin for
ABR Loans     Applicable
Margin for
Eurocurrency
Loans     Applicable
Commitment
Fee  

Both B2 (with a stable outlook) or better and B (with a stable outlook) or
better

   Greater than 3.50 to 1.00      2.75 %      3.75 %      0.50 %     Less than
or equal to 3.50 to 1.00      2.50 %      3.50 %      0.375 % 

Below B2 (with a stable outlook) or below B (with a stable outlook)

   Greater than 3.50 to 1.00      3.00 %      4.00 %      0.50 %     Less than
or equal to 3.50 to 1.00      2.75 %      3.75 %      0.375 % 

For the purposes of the Pricing Grid for Revolving Facility Loans and Revolving
Facility Commitments, changes in the Applicable Margin and Applicable Commitment
Fee resulting from changes in the Senior

 

48



--------------------------------------------------------------------------------

Secured Leverage Ratio shall become effective on the date (the “Adjustment
Date”) of delivery of the relevant financial statements pursuant to Section 5.04
for each fiscal quarter beginning with the first full fiscal quarter of the
Borrower after the Closing Date, and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified in
Section 5.04, then, at the option of the Administrative Agent or the Required
Lenders, until the date that is three Business Days after the date on which such
financial statements are delivered, the pricing level for Revolving Facility
Loans and Revolving Facility Commitments that is one pricing level higher than
the pricing level theretofore in effect shall apply for Revolving Facility Loans
and Revolving Facility Commitments as of the first Business Day after the date
on which such financial statements were to have been delivered but were not
delivered (provided, that, for the avoidance of doubt, such pricing level shall
not exceed the highest pricing level set forth above for the then applicable
Debt Rating). Each determination of the Senior Secured Leverage Ratio pursuant
to the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.11. For the avoidance of doubt, for the purposes
of both the Pricing Grid for Revolving Facility Loans and Revolving Facility
Commitments and the Pricing Grid for Term B Loans, changes in the Applicable
Margin and Applicable Commitment Fee resulting from changes in the Debt Rating
shall be effective as of the date specified by the definition of “Debt Rating”.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to Section 5.04(c) is inaccurate as a result of
any fraud, intentional misrepresentation or willful misconduct of the Borrower
or any officer thereof and the result is that the Lenders received interest or
fees for any period based on an Applicable Margin and the Applicable Commitment
Fee that is less than that which would have been applicable had the Senior
Secured Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Margin” and the “Applicable Commitment Fee” for
any day occurring within the period covered by such compliance certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Senior Secured Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to this Agreement as a result of the miscalculation of
the Senior Secured Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of this Agreement, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
said Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.13, in accordance with the terms of this
Agreement).

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum as determined from time
to time by Wells Fargo as its prime rate in effect at its principal office in
New York City and notified to the Borrower in writing.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation will give pro
forma effect to such events as if such events occurred on the first day of the
four consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) in making any determination on a Pro Forma
Basis, pro forma effect shall be given to any Asset Sale, any acquisition,
Investment, execution of an amendment, modification, termination or waiver to
any provision of the Ground Lease Agreement or of any replacement Ground Lease
Agreement, capital expenditure, construction, repair, replacement, improvement,
development, disposition, merger, amalgamation,

 

49



--------------------------------------------------------------------------------

consolidation (including the Transactions) (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, New Project, and any restructurings of the business of the
Borrower or any of its Subsidiaries that the Borrower or any of its Subsidiaries
has determined to make and/or made and in the good faith determination of a
Responsible Officer of the Borrower are expected to have a continuing impact and
are factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or,
other than in the case of Section 6.11, occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Business Acquisition or relevant transaction is consummated), (ii) in
making any determination on a Pro Forma Basis, (x) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes not
to finance any acquisition) issued, incurred, assumed or permanently repaid
during the Reference Period (or, other than in the case of Section 6.11,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or relevant
transaction is consummated) shall be deemed to have been issued, incurred,
assumed or permanently repaid at the beginning of such period, (y) Interest
Expense of such person attributable to interest on any Indebtedness, for which
pro forma effect is being given as provided in preceding clause (x), bearing
floating interest rates shall be computed on a pro forma basis as if the rates
that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such periods, and (z) with
respect to each New Project which commences operations and records not less than
one full fiscal quarter’s operations during the Reference Period, the operating
results of such New Project shall be annualized on a straight line basis during
such period and (iii) (A) any Subsidiary Redesignation then being designated,
effect shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) adjustments to reflect operating expense
reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions); provided that such operating
improvements, synergies or cost savings added back pursuant to this clause
(i) shall not exceed, in the aggregate for such period, 7.5% of EBITDA
(determined prior to giving effect to all such amounts added pursuant to this
clause (i)) and (ii) all adjustments of the type used in connection with the
calculation of “Adjusted EBITDAM” in the Information Memorandum.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

 

50



--------------------------------------------------------------------------------

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and the Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and the Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been or were required to have been delivered.

“Project” shall mean (i) any and all buildings, structures, fixtures,
construction, development and other improvements of any nature to be
constructed, added to, or made on, under or about any Real Property (exclusive
of any personal property) with respect to which the cost of such construction,
additions or development is at least equal to $15.0 million and (ii) any
planning processes or preparatory steps undertaken to implement or further any
such construction, additions or developments contemplated by the foregoing
clause (i) of this definition (including, without limitation, (a) the
combination of two or more individual land parcels into one parcel, (b) the
separation or division of one or more individual land parcels into two or more
parcels, (c) the re-zoning of parcels, and (d) demolition work on parcels).

“Project Financing” shall mean (1) any Capital Lease Obligation, mortgage
financing, purchase money Indebtedness or other similar Indebtedness incurred to
finance the acquisition, lease, construction, repair, replacement, or
improvement of any Undeveloped Land or any refinancing of any such Indebtedness
and (2) any Sale and Lease-Back Transaction of any Undeveloped Land.

“Project Notice” shall mean a notice delivered by a Responsible Officer of the
Borrower pursuant to Section 5.11(a) identifying the applicable Mortgaged
Property constituting Undeveloped Land, providing a reasonable description of
the applicable Project that the Borrower anticipates in good faith will be
undertaken with respect to such Undeveloped Land and identifying the Project
Financing to be entered into in connection with the financing of such Project.

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.

“Proposed Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified Equity Interests” shall mean any Equity Interests in the Borrower or
any Parent Entity other than Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests in the Borrower or any Parent Entity which generates cash proceeds of
at least $250.0 million.

 

51



--------------------------------------------------------------------------------

“Qualified Non-Recourse Debt” shall mean Indebtedness that (i) is (x) incurred
by a Qualified Non-Recourse Subsidiary to finance (whether prior to or within
270 days after) the acquisition, lease, construction, repair, replacement or
improvement of any new property (real or personal, whether through the direct
purchase of property or the Equity Interests in any person owning such property
and whether in a single acquisition or a series of related acquisitions) or any
Undeveloped Land or, to the extent owned by the Borrower or a Subsidiary on the
Closing Date, any Real Property located outside the United States or (y) assumed
by a Qualified Non-Recourse Subsidiary, (ii) is non-recourse to the Borrower and
any Subsidiary (other than a Qualified Non-Recourse Subsidiary or its
Subsidiaries) and (iii) is non-recourse to any Subsidiary that is not a
Qualified Non-Recourse Subsidiary.

“Qualified Non-Recourse Subsidiary” shall mean (i) a Subsidiary that is not a
Subsidiary Loan Party and that is formed or created after the Closing Date in
order to finance the acquisition, lease, construction, repair, replacement or
improvement of any new property or any Undeveloped Land or, to the extent owned
by the Borrower or a Subsidiary on the Closing Date, any Real Property located
outside the United States (directly or through one of its Subsidiaries) that
secures Qualified Non-Recourse Debt incurred in respect of such property and
(ii) any Subsidiary of a Qualified Non-Recourse Subsidiary.

“Qualifying Lenders” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Qualifying Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by any Loan Party, together
with, in each case, all Appurtenant Interests relating thereto, and all
improvements situated, placed or constructed upon, or fixed to or incorporated
into, or which becomes a component part of such real property, and appurtenant
fixtures incidental to the ownership or lease thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that (a) 100% of the Net
Proceeds of such Refinancing Notes are used to permanently reduce Loans and/or
replace Commitments substantially simultaneously with the issuance thereof
(including the payment of accrued interest and premium (including tender
premium) and underwriting discounts, defeasance costs, fees, commissions and
expenses); (b) except to the extent otherwise permitted by this Agreement
(including utilization of any other available baskets and incurrence-based
amounts), the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of the Loans so reduced and/or Commitments
so replaced (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable, of the Term Loans so reduced or the Revolving
Facility Commitments so replaced; (c) the Weighted Average Life to Maturity of
such Refinancing Notes is greater than or equal to the Weighted Average Life to
Maturity of the Term Loans

 

52



--------------------------------------------------------------------------------

so reduced (without giving effect to any amortization or prepayments on the
refinanced Term Loans) or the Revolving Facility Commitments so replaced, as
applicable; (d) in the case of Refinancing Notes in the form of notes issued
under an indenture, the terms thereof do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the Term
Facility Maturity Date of the Term Loans so reduced or the Revolving Facility
Maturity Date of the Revolving Facility Commitments so replaced, as applicable
(other than customary offers to repurchase or mandatory prepayment provisions
upon a change of control, asset sale (and similar events) or event of loss and
customary acceleration rights after an event of default); (e) the other terms of
such Refinancing Notes (other than interest rates, fees, floors, funding
discounts and redemption or prepayment premiums and other pricing terms), taken
as a whole, are substantially similar to, or not materially less favorable to
the Borrower and its Subsidiaries than the terms, taken as a whole, applicable
to the Term B Loans (except for (x) covenants or other provisions applicable
only to periods after the Term B Facility Maturity Date in effect at the time
such Refinancing Notes are issued, as determined by the Borrower in good faith
(or, if more restrictive, the Loan Documents are amended to contain such more
restrictive terms to the extent required to satisfy the foregoing standard), or
(y) those that are otherwise reasonably acceptable to the Administrative Agent);
(g) there shall be no obligor in respect of such Refinancing Notes that is not a
Loan Party; and (h) Refinancing Notes that are secured by Collateral shall be
subject to the provisions of a Permitted Pari Passu Intercreditor Agreement or a
Permitted Junior Intercreditor Agreement, as applicable.

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents, members and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Replacement L/C Issuer” means, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the Borrower as the Replacement L/C Issuer under such Replacement
Revolving Facility with the consent of such Replacement Revolving Lender and the
Administrative Agent.

 

53



--------------------------------------------------------------------------------

“Replacement L/C Obligations” means, as at any date of determination with
respect to any Replacement Revolving Facility, the aggregate amount available to
be drawn under all outstanding Replacement Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, under such
Replacement Revolving Facility. For all purposes of this Agreement, if on any
date of determination a Replacement Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Replacement Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Replacement Letter of Credit” means any letter of credit issued pursuant to a
Replacement Revolving Facility.

“Replacement Property” shall mean the Real Property commonly known as 2800
Wegworth Lane, Baltimore, MD 21230 or any substantially similar Real Property
that is to be acquired in lieu thereof for the purpose of developing an animal
shelter and related facilities as part of the Option Parcel Transactions.

“Replacement Revolving Credit Percentage” means, as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, the percentage
which such Lender’s Replacement Revolving Facility Commitment under such
Replacement Revolving Facility then constitutes of the aggregate Replacement
Revolving Facility Commitments under such Replacement Revolving Facility (or, at
any time after such Replacement Revolving Facility Commitments shall have
expired or terminated, the percentage which the aggregate amount of such
Lender’s Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility constitutes of the amount of the
aggregate Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility).

“Replacement Revolving Facility” shall mean each Class of Replacement Revolving
Facility Commitments and the extensions of credit made hereunder by the
Replacement Revolving Lenders.

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

“Replacement Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate Outstanding Amount of the Replacement Revolving Loans
at such time and (b) the Outstanding Amount of the Replacement L/C Obligations
at such time. The Replacement Revolving Facility Credit Exposure of any
Replacement Revolving Lender at any time shall be the product of (x) such
Replacement Revolving Lender’s Replacement Revolving Credit Percentage of the
applicable Class and (y) the aggregate Replacement Revolving Facility Credit
Exposure of such Class of all Replacement Revolving Lenders, collectively, at
such time.

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.21(m).

 

54



--------------------------------------------------------------------------------

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments under any Revolving
Facility have been terminated, Revolving Facility Credit Exposures under such
Revolving Facility) that, taken together, represent more than 50% of the sum of
all Term Loans and Commitments (and, if the Revolving Facility Commitments have
been terminated, Revolving Facility Credit Exposures) at such time. The Loans,
Commitments and Revolving Facility Credit Exposures of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time. The portion of
Term Loans held by Debt Fund Affiliate Lenders in the aggregate in excess of
49.9% of the Required Amount of Loans shall be disregarded in determining
Required Lenders at any time. For purposes of the foregoing, “Required Amount of
Loans” shall mean, at any time, the amount of Loans required to be held by any
particular group of Lenders in order for such group of Lenders to constitute
“Required Lenders” without giving effect to the immediately preceding sentence.

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Senior Secured Leverage Ratio at the end of the
Applicable Period is less than or equal to 3.25 to 1.00, such percentage shall
be 25%, and (b) if the Senior Secured Leverage Ratio at the end of the
Applicable Period is less than or equal to 2.75 to 1.00, such percentage shall
be 0%, in each case of clauses (a) and (b), calculated without excluding
Development Expenses.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(e).

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Revolving Facility Loans outstanding, (b) L/C
Obligations and (c) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (x) all Revolving Facility Loans outstanding,
(y) all L/C Obligations and (z) the total Available Unused Commitments at such
time; provided, that the Revolving Facility Loans, L/C Obligations and Available
Unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Revolving Facility Lenders at any time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject
(including any Gaming Laws).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).

 

55



--------------------------------------------------------------------------------

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Required Percentage with respect to such Excess Cash Flow
Period.

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b) and the definition of “Required
Revolving Facility Lenders”, shall refer to all such Revolving Facility
Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans of a Class pursuant to Section 2.01(b), as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender under Section 9.04, and (c) increased (or replaced) as provided under
Section 2.21. The initial amount of each Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance or
Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Revolving Facility Commitment (or Incremental Revolving Facility
Commitment), as applicable. The aggregate amount of the Lenders’ Revolving
Facility Commitments on the date hereof is $15.0 million. On the date hereof,
there is only one Class of Revolving Facility Commitments. After the date
hereof, additional Classes of Revolving Facility Commitments may be added or
created pursuant to Incremental Assumption Agreements.

“Revolving Facility Credit Exposure” shall mean, with respect to any Class of
Revolving Facility Commitments, at any time, the sum of (a) the aggregate
Outstanding Amount of the Revolving Facility Loans of such Class at such time
and (b) the Outstanding Amount of the L/C Obligations of such Class at such
time. The Revolving Facility Credit Exposure of any Revolving Facility Lender
under any Revolving Facility at any time shall be the product of (x) such
Revolving Facility Lender’s Revolving Facility Percentage under such Revolving
Facility and (y) the aggregate Revolving Facility Credit Exposure under such
Revolving Facility of all Revolving Facility Lenders, collectively, at such
time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) or Section 2.21.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date, the
date that is the fifth anniversary of the Closing Date and (b) with respect to
any other Classes of Revolving Facility Commitments, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Rock” shall mean Rock Gaming Mothership LLC.

 

56



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any person organized or resident in a
Sanctioned Country or (c) any person controlled or 50% or more owned by any
Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement substantially in the form of Exhibit O hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrower, in each
case, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

“Section 6.07 Affiliate” shall have the meaning assigned to such term in
Section 6.07.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is not otherwise designated in
writing by the Borrower and the applicable Cash Management Bank to the
Administrative Agent to not be included as a Secured Cash Management Agreement.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each L/C Issuer, each Hedge Bank that is party to
any Secured Swap Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party and any Hedge Bank to the extent that such Swap
Agreement is not otherwise designated in writing by the Borrower and the
applicable Hedge Bank to the Administrative Agent to not be included as a
Secured Swap Agreement. Notwithstanding the foregoing, for all purposes of the
Loan Documents, any Guarantee of, or grant of any Lien to secure, any
obligations in respect of a Secured Swap Agreement by a Loan Party shall not
include any Excluded Swap Obligations.

 

57



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the IP
Security Agreements (as defined in the Collateral Agreement) and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 4.02, 5.10 or 5.11.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total First
Lien Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for the Test Period most recently ended as
of such date, all determined on a consolidated basis in accordance with GAAP;
provided, that the Senior Secured Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis; provided, further, however, that for
purposes of Section 6.06(e), Section 6.09(b)(i)(E) and determining the “Required
Percentage” as used in Section 2.11(c), Total First Lien Senior Secured Net Debt
as used in clause (a) above shall be calculated without excluding Development
Expenses.

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and the
Subsidiaries on the Closing Date or (ii) any business that is a natural
outgrowth or reasonable extension, development or expansion of any such business
or any business similar, reasonably related, incidental, complementary or
ancillary to any of the foregoing.

“Sponsor” shall mean (i) CEC, CAC and each Affiliate of CEC or CAC, (ii) Rock
and each Affiliate of Rock, and (iii) any individual who is a partner or
employee of CEC, CAC, Rock or their Affiliates, to the extent such individual is
licensed by a relevant Gaming Authority to the extent required by Gaming Laws on
the Closing Date or thereafter replaces any such licensee.

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

58



--------------------------------------------------------------------------------

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
substantially in the form of Exhibit M, by and between each Subsidiary Loan
Party and the Collateral Agent, as amended, restated, supplemented or otherwise
modified from time to time.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
the Borrower on the Closing Date that is set forth on Schedule 1.01(A) and
(b) each other Wholly-Owned Domestic Subsidiary of the Borrower (that is not an
Excluded Subsidiary) that becomes, or is required pursuant to Section 5.10 to
become, a party to the Subsidiary Guarantee Agreement and the Collateral
Agreement after the Closing Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any of the Subsidiaries shall be a
Swap Agreement.

“Swap Obligation” means, with respect to any Subsidiary Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Tax Distributions” shall mean any distributions made pursuant to
Section 6.06(b)(y) or 6.06(b)(z).

“Taxes” shall mean all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority, and all interest,
additions to tax and penalties related thereto.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitment and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is $300.0
million.

 

59



--------------------------------------------------------------------------------

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Closing Fee” shall have the meaning assigned to such term in
Section 2.12(d).

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Loan Commitment.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or any or all of the Incremental
Term Loans made pursuant to Section 2.21.

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other Loan Obligations shall have been paid in full (other than in respect
of contingent indemnification and expense reimbursement claims not then due) and
(c) all Letters of Credit (other than those that have been Cash Collateralized)
have been cancelled or have expired and all amounts drawn or paid thereunder
have been reimbursed in full.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and, initially,
the four fiscal quarter period ending March 31, 2017.

“Third Party Funds” shall mean any segregated accounts or funds, or any portion
thereof, received by Borrower or any of its Subsidiaries as agent on behalf of
third parties in accordance with a written agreement that imposes a duty upon
Borrower or one or more of its Subsidiaries to collect and remit those funds to
such third parties.

 

60



--------------------------------------------------------------------------------

“Total First Lien Senior Secured Net Debt” at any date shall mean (i) the
aggregate principal amount of Consolidated Debt of the Borrower and the
Subsidiaries outstanding at such date that consists of, without duplication,
Indebtedness (other than (A) Qualified Non-Recourse Debt, (B) Development
Expenses and (C) Discharged Indebtedness) that in each case is then secured by
first-priority Liens on the Collateral (other than property or assets held in
defeasance or similar trust or arrangement for the benefit of Indebtedness
secured thereby), less (ii) without duplication, the aggregate amount of all
Unrestricted Cash and Permitted Investments of the Borrower and the Subsidiaries
on such date.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net Debt
as of the last day of the Test Period most recently ended as of such date to
(b) EBITDA for the Test Period most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP; provided that the
Total Leverage Ratio shall be determined for the relevant Test Period on a Pro
Forma Basis; provided, further, however, that for purposes of 6.04(dd), 6.06(i)
and 6.09(b)(i)(F), Total Net Debt as used in clause (a) above shall be
calculated without excluding Development Expenses.

“Total Net Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt (other than (A) Qualified Non-Recourse Debt, (B) Development
Expenses and (C) Discharged Indebtedness) of the Borrower and the Subsidiaries
outstanding at such date, less (ii) without duplication, the aggregate amount of
all Unrestricted Cash and Permitted Investments of the Borrower and the
Subsidiaries on such date.

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for the Test Period most recently ended as
of such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Total Secured Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis.

“Total Senior Secured Net Debt” at any date shall mean (i) the aggregate
principal amount of Consolidated Debt of the Borrower and the Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
(other than (A) Qualified Non-Recourse Debt, (B) Development Expenses and
(C) Discharged Indebtedness) that in each case is then secured by Liens on the
Collateral (other than property or assets held in defeasance or similar trust or
arrangement for the benefit of Indebtedness secured thereby), less (ii) without
duplication, the aggregate amount of all Unrestricted Cash and Permitted
Investments of the Borrower and the Subsidiaries on such date.

“Transaction Documents” shall mean the Loan Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents, the other
Transaction Documents and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the ownership and operation of the
Casino; (b) the payment or defeasance in full of all obligations, and
termination of all commitments, under the Existing Facilities; (c) the
execution, delivery and performance of this Agreement and the other Loan
Documents, the creation of the Liens pursuant to the Security Documents, and the
borrowings and other extensions of credit hereunder; and (d) the payment of all
fees and expenses in connection therewith to be paid on, prior or subsequent to
the Closing Date.

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and the ABR.

 

61



--------------------------------------------------------------------------------

“Undeveloped Land” shall mean, (i) all Real Property set forth on Schedule
1.01(B), (ii) all undeveloped land acquired after the Closing Date and (iii) any
operating property of the Borrower or any Subsidiary that is subject to a
casualty event that results in such property ceasing to be operational.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(c).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or the
Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Borrower and the Subsidiaries, including without limitation all
“cage cash.”

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(C), (2) any other Subsidiary of the Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the Borrower as an Unrestricted Subsidiary hereunder after the
Closing Date by written notice to the Administrative Agent; provided, that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date and so long as (a) no Event of Default has occurred and
is continuing or would result therefrom, (b) immediately after giving effect to
such designation, the Borrower shall be in Pro Forma Compliance, (c) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 6.04 and (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04,
and (3) any subsidiary of an Unrestricted Subsidiary. The Borrower may designate
any Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement
(each, a “Subsidiary Redesignation”); provided, that (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
a Responsible Officer of the Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clause (i).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Venue Documents” shall have the meaning assigned to such term in
Section 6.05(p).

“Venue Easements” shall have the meaning assigned to such term in
Section 6.05(p).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

 

62



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wells Fargo” shall have the meaning assigned to such term in the preamble.

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests in which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“WSED Acquisition” shall mean the acquisition by the Borrower or any of its
subsidiaries of Equity Interests in WSED LLC in one or more transactions.

“WSED LLC” shall mean 1301 WSED, LLC, a Maryland limited liability company and
its successors.

“WSED Loan” shall mean a loan made by the Borrower or any of its subsidiaries to
the seller of WSED LLC in connection with the WSED Acquisition that is secured
by the equity interests of WSED LLC owned by such seller.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “or” shall not be exclusive. All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this

 

63



--------------------------------------------------------------------------------

Agreement to any Loan Document or any other agreement or contract shall mean
such document, agreement or contract as amended, restated, supplemented or
otherwise modified from time to time in accordance herewith (to the extent
applicable). Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any changes in GAAP after the Closing Date,
any lease of the Borrower or the Subsidiaries, or of a special purpose or other
entity not consolidated with the Borrower and its Subsidiaries at the time of
its incurrence of such lease, that would be characterized as an operating lease
under GAAP in effect on the Closing Date (whether such lease is entered into
before or after the Closing Date) shall not constitute Indebtedness or a
Capitalized Lease Obligation of the Borrower or any Subsidiary under this
Agreement or any other Loan Document as a result of such changes in GAAP.
Notwithstanding the foregoing, for all purposes of this Agreement, (a) the
obligations under the Ground Lease Agreement shall not constitute Indebtedness
or a Capital Lease Obligation regardless of how such obligations may be treated
under GAAP, (b) any interest portion of payments in connection with the Ground
Lease Agreement shall not constitute Interest Expense and (c) Consolidated Net
Income shall be calculated by deducting, without duplication of amounts
otherwise deducted, rent, insurance, property taxes and other amounts and
expenses actually paid in cash under the Ground Lease Agreement in the
applicable Test Period and no deductions in calculating Consolidated Net Income
shall occur as a result of imputed interest, amounts under the Ground Lease
Agreement not paid in cash during the relevant Test Period or other non-cash
amounts incurred in respect of the Ground Lease Agreement; provided that any
“true-up” of rent paid in cash pursuant to the Ground Lease Agreement shall be
accounted for in the fiscal quarter to which such payment relates as if such
payment were originally made in such fiscal quarter.

SECTION 1.03. Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise requires.

SECTION 1.04. Exchange Rates; Currency Equivalents. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such amount as so determined by the Administrative Agent or
the L/C Issuer, as applicable, in accordance with this Agreement. No Default or
Event of Default shall arise as a result of any limitation or threshold set
forth in Dollars in Article VI or paragraph (f) or (j) of Section 7.01 being
exceeded solely as a result of changes in currency exchange rates from those
rates applicable on the first day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.

SECTION 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Local Time.

SECTION 1.06. Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

 

64



--------------------------------------------------------------------------------

SECTION 1.07. Limited Condition Transactions. For purposes of (i) determining
compliance with any provision of this Agreement that requires the calculation of
the Senior Secured Leverage Ratio, the Total Secured Leverage Ratio, the Total
Leverage Ratio or the Fixed Charge Coverage Ratio, (ii) determining compliance
with representations, warranties, Defaults or Events of Default or (iii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of EBITDA or total assets), in each case, in connection
with a Permitted Business Acquisition or other Investment permitted hereunder
(including Permitted Business Acquisitions and other Investments subject to a
letter of intent or purchase agreement) by one or more of the Borrower and its
Subsidiaries of any assets, business or person (any such transaction, a “Limited
Condition Transaction”), at the option of the Borrower (the Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted under this Agreement shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction (or commitments with respect
to Indebtedness to be incurred in connection therewith) are entered into (the
“LCT Test Date”), and if, after giving effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith on a Pro Forma Basis as if they had occurred at the beginning of the
most recent Test Period ending prior to the LCT Test Date, the Borrower could
have taken such action on the relevant LCT Test Date in compliance with such
ratio or basket, such ratio or basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket (including due to fluctuations of the target of any Limited Condition
Transaction) at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCT Test Date
and prior to the earlier of (i) the date on which such Limited Condition
Transaction is consummated or (ii) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio or basket shall be
calculated on a Pro Forma Basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) had been consummated.

SECTION 1.08. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases (including, without limitation, for purposes of calculating any
fees related thereto), whether or not such maximum stated amount is in effect at
such time.

SECTION 1.09. Basket and Ratio Calculations. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary (i) unless the Borrower
elects otherwise, if the Borrower or its Subsidiaries in connection with the
consummation of any transaction or series of related transactions (A) incurs
Indebtedness, creates Liens, makes asset sales or other dispositions, makes
Investments, makes Restricted Payments, designates any Subsidiary as restricted
or unrestricted or repays any Indebtedness or takes any other action under or as
permitted by a ratio-based basket and (B) incurs Indebtedness, creates Liens,
makes asset sales or other dispositions, makes Investments, makes Restricted
Payments, designates any Subsidiary as restricted or unrestricted or repays any
Indebtedness or takes any

 

65



--------------------------------------------------------------------------------

other action under a non-ratio-based basket (which shall occur on the same
Business Day as the events in clause (A) above),

then the applicable ratio will be calculated with respect to any such action
under the applicable ratio-based basket without regard to any such action under
such non-ratio-based basket made in connection with such transaction or series
of related transactions and (ii) if the Borrower or its Subsidiaries enters into
any revolving, delayed draw or other committed debt facility, the Borrower may
elect to determine compliance of such debt facility (including the incurrence of
Indebtedness and Liens from time to time in connection therewith) with this
Agreement and each other Loan Document on the date definitive loan documents
with respect thereto are executed by all parties thereto, assuming the full
amount of such facility is incurred (and any applicable Liens are granted) on
such date, in lieu of determining such compliance on any subsequent date
(including any date on which Indebtedness is incurred pursuant to such
facility).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender with a Term B Loan Commitment agrees to make Term B Loans in
Dollars to the Borrower on the Closing Date in an aggregate principal amount not
to exceed its Term B Loan Commitment;

(b) each Lender with a Revolving Facility Commitment of a Class agrees to make
Revolving Facility Loans of such Class to the Borrower from time to time during
the Availability Period for such Class of Revolving Facility in Dollars in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Facility Credit Exposure of such Class exceeding such Lender’s Revolving
Facility Commitment of such Class and (ii) the Revolving Facility Credit
Exposure of such Class exceeding the total Revolving Facility Commitments under
such Class of Revolving Facility. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Facility Loans;

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment; and

(d) amounts borrowed under Section 2.01(a) and repaid or prepaid may not be
reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Facility Loan and Term Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility; provided, however, that Revolving Facility Loans
of any Class shall be made by the Revolving Facility Lenders of such Class
ratably in accordance with their respective Revolving Facility Percentages of
such Class on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided, that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

66



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing of Revolving Facility Loans or Term
Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided, that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.05(c), at
the time that each Term Borrowing or Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple; provided, that an ABR Revolving
Facility Borrowing under any Revolving Facility may be in an aggregate amount
that is equal to the entire unused balance of the Revolving Facility Commitments
thereunder. Borrowings of more than one Type and under more than one Facility
may be outstanding at the same time; provided, that there shall not at any time
be more than a total of (i) five Eurocurrency Borrowings outstanding under the
Term Facilities and (ii) eight Eurocurrency Borrowings outstanding under the
Revolving Facility.

(d) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Loans or
Commitments in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by Borrower, Administrative Agent and
such Lender.

SECTION 2.03. Requests for Borrowings. (a) To request a Revolving Facility
Borrowing and/or a Term Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing,
not later than 10:00 a.m., Local Time, three Business Days before the date of
any proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
10:00 a.m., Local Time, on the Business Day of the proposed Borrowing; provided,
that, to request a Borrowing on the Closing Date, the Borrower shall notify the
Administrative Agent of such request by telephone not later than 2:00 p.m.,
Local Time, one Business Day prior to the Closing Date. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by a
Responsible Officer of the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans
(and, if so, specifying the Class of Commitments under which such Borrowing is
being made), Term B Loans, Other Term Loans, Refinancing Term Loans, Other
Revolving Loans or Replacement Revolving Loans, as applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

67



--------------------------------------------------------------------------------

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

Each Revolving Facility Borrowing shall be made in Dollars. If no election as to
the Type of Revolving Facility Borrowing or Term Borrowing is specified, then
the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. The Letter of Credit Commitment.

(a) General.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from and including the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit under any Revolving Facility denominated in
Dollars for the account of the Borrower (or its subsidiaries), and to amend or
extend Letters of Credit previously issued by it, in accordance with clause
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Facility Lenders under each Revolving Facility severally agree to
participate in Letters of Credit issued under such Revolving Facility for the
account of the Borrower (or its subsidiaries) and any drawings thereunder;
provided, that no L/C Issuer shall be required to issue commercial Letters of
Credit without its prior written consent; provided further that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit under
any Revolving Facility, (w) the total Revolving Facility Credit Exposure under
such Revolving Facility shall not exceed the total Revolving Facility
Commitments under such Revolving Facility, (x) no Lender’s Revolving Facility
Credit Exposure under such Revolving Facility shall exceed such Lender’s
Revolving Facility Commitment under such Revolving Facility, (y) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit and
(z) the Outstanding Amount of the L/C Obligations of the applicable L/C Issuer
(determined for such purpose without giving effect to the participations therein
of the Revolving Facility Lenders pursuant to clause (B) above) shall not exceed
such L/C Issuer’s Letter of Credit Commitment. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower or any Subsidiary may, during the foregoing period with
respect to any Revolving Facility, obtain Letters of Credit to replace Letters
of Credit that have expired or that have been drawn upon and reimbursed.

 

68



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit under any Revolving
Facility, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the L/C Issuer with respect to such Letter of Credit and the
Borrower have approved such expiry date (such approval not to be unreasonably
withheld or delayed); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date for such Revolving Facility, unless all the
Revolving Facility Lenders under such Revolving Facility have approved such
expiry date (such approval not to be unreasonably withheld or delayed) or the
Borrower has agreed to Cash Collateralize such Letter of Credit prior to the
Letter of Credit Expiration Date for such Revolving Facility.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit under any Revolving Facility if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Revolving Facility Lender under such Revolving Facility to
fund its obligations under Section 2.05(c) exists or any Revolving Facility
Lender under such Revolving Facility is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Revolving Facility Lender to eliminate the L/C Issuer’s
Fronting Exposure with respect to such Revolving Facility Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

69



--------------------------------------------------------------------------------

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Facility Lenders under
the applicable Revolving Facility with respect to any Letters of Credit issued
by it and the documents associated therewith, and the L/C Issuer shall have all
of the benefits and immunities (A) provided to the Administrative Agent in
Article VIII with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article VIII included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 p.m. Local Time at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof and the Revolving
Facility under which such Letter of Credit is being issued; (E) the documents to
be presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably request. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Facility Lender under the applicable Revolving Facility, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.01 shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or its subsidiaries) or enter into the applicable amendment, as the
case

 

70



--------------------------------------------------------------------------------

may be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit under
any Revolving Facility, each Revolving Facility Lender under such Revolving
Facility shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the L/C Issuer a risk participation in such Letter of Credit
in an amount equal to the product of such Lender’s Revolving Facility Percentage
under such Revolving Facility times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit under any Revolving Facility that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit under any Revolving Facility
has been issued, the Revolving Facility Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date under such Revolving Facility (or any later date if the
Borrower has agreed to Cash Collateralize such Letter of Credit prior to the
Letter of Credit Expiration Date for such Revolving Facility); provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.05(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Majority
Lenders under the applicable Revolving Facility have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Facility Lender
under the applicable Revolving Facility or the Borrower that one or more of the
applicable conditions specified in Section 4.01 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit under any Revolving Facility that permits the automatic reinstatement
of all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter
of Credit has been issued under any Revolving Facility, except as provided in
the following sentence, the Revolving Facility Lenders under such Revolving
Facility shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Majority Lenders under the applicable Revolving Facility have elected not to
permit such reinstatement or (B) from the Administrative Agent, any Revolving
Facility Lender under the applicable Revolving Facility or the Borrower that one
or more of the applicable conditions specified in Section 4.01 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

 

71



--------------------------------------------------------------------------------

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than (1) 1:00 p.m., Local Time,
on the first Business Day after the date that the L/C Issuer provides notice to
the Borrower of any payment by the L/C Issuer under a Letter of Credit or
(2) 11:00 a.m., Local Time, on the second succeeding Business Day (if such
notice is provided after 10:00 a.m., Local Time, on the date such notice is
given) (each such applicable date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer (and the L/C Issuer shall promptly notify the
Administrative Agent of any failure by the Borrower to so reimburse the L/C
Issuer by such time) in an amount equal to the amount of such drawing in
Dollars. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Facility Lender under
the Revolving Facility pursuant to which such Letter of Credit was issued of the
Honor Date, the amount of the unreimbursed drawing in Dollars (the “Unreimbursed
Amount”), and the amount of such Lender’s Revolving Facility Percentage thereof.
In such event, the Borrower shall be deemed to have requested a Borrowing of ABR
Revolving Loans under the Revolving Facility under which such Letter of Credit
was issued to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum Borrowing Minimums or
Borrowing Multiples, but subject to the amount of the unutilized portion of the
Revolving Facility Commitments under such Revolving Facility and the conditions
set forth in Section 4.01 (other than the delivery of a Borrowing Request). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Facility Lender under the Revolving Facility under which
such Letter of Credit was issued shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Revolving Facility
Percentage under such Revolving Facility of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), each Revolving Facility Lender that so makes funds
available shall be deemed to have made an ABR Revolving Loan under the
applicable Revolving Facility to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing under the
applicable Revolving Facility in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) in Dollars and shall bear interest at the rate
specified in Section 2.13(c). In such event, each Revolving Facility Lender’s
payment to the Administrative Agent for the account

 

72



--------------------------------------------------------------------------------

of the L/C Issuer pursuant to Section 2.05(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance under the applicable Revolving Facility from such Revolving Facility
Lender in satisfaction of its participation obligation under this Section 2.05.

(iv) Until each Revolving Facility Lender under the applicable Revolving
Facility funds its ABR Revolving Loan or L/C Advance pursuant to this
Section 2.05(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Facility
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit under a Revolving Facility under which such Lender has a Revolving
Facility Commitment, as contemplated by this Section 2.05(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Facility Lender may have against the L/C Issuer, the Borrower, any
Subsidiary or any other person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.05(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by
the Borrower of a Borrowing Request). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Facility Lender under the applicable Revolving Facility
fails to make available to the Administrative Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(ii),
the L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s ABR Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Facility Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Revolving
Facility Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Facility Lender its Revolving Facility
Percentage thereof under the applicable Revolving Facility in Dollars and in the
same funds as those received by the Administrative Agent.

 

73



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) in connection with the issuance of any
Letter of Credit under any Revolving Facility is required to be returned under
any of the circumstances described in Section 8.10 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Facility Lender under such Revolving Facility shall pay to the Administrative
Agent for the account of the L/C Issuer its Revolving Facility Percentage under
such Revolving Facility thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Facility Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Facility Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

74



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Revolving Facility Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Facility Lenders or the Majority
Lenders under the Revolving Facility under which such Letter of Credit was
issued, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall promptly Cash Collateralize the then Outstanding Amount of all
L/C Obligations.

(ii) Sections 2.11(d), 2.22 and 7.01 set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of Sections 2.05, 2.11(d),
2.22 and 7.01, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders, as collateral for the L/C Obligations, cash or deposit account
balances, in each case, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders) or to otherwise backstop (with
a letter of credit on customary terms) such L/C Obligations to the applicable
L/C Issuer’s and the Administrative Agent’s reasonable satisfaction. Derivatives
of such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders under any Revolving Facility under which a Letter of Credit is
Cash Collateralized, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Except as otherwise
agreed to by the Administrative Agent, Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.

 

75



--------------------------------------------------------------------------------

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of a subsidiary, the Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under any such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
subsidiaries.

(k) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender to act as an L/C Issuer
hereunder. In the event that there shall be more than one L/C Issuer hereunder,
each reference to “the L/C Issuer” hereunder with respect to any L/C Issuer
shall refer to the person that issued such Letter of Credit and each such
additional L/C Issuer shall be entitled to the benefits of this Agreement as an
L/C Issuer to the same extent as if it had been originally named as the L/C
Issuer hereunder. Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, each L/C Issuer (other than any L/C Issuer that is also
the Administrative Agent) will also deliver to the Administrative Agent a true
and complete copy of such Letter of Credit or amendment. On the last Business
Day of each March, June, September and December (and on such other dates as the
Administrative Agent may request), each L/C Issuer shall provide the
Administrative Agent a list of all Letters of Credit issued by it that are
outstanding at such time together with such other information as the
Administrative Agent may reasonably request.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Revolving Facility Loan to be made
by it hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than (i) 12:00 p.m., Local Time, in the
case of any ABR Loan, or (ii) 10:00 a.m., Local Time, in the case of any
Eurocurrency Loan, in each case, on the Business Day specified in the applicable
Borrowing Request. The Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the Borrowing Request; provided,
however, that if, on the date the Borrowing Request with respect to a Revolving
Facility Borrowing is given by the Borrower, there are L/C Borrowings
outstanding under the applicable Revolving Facility, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the Borrower as provided
above.

 

76



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 9:00 a.m., Local Time, on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) (or, in the case of a Borrowing of ABR Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06(a)) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans under the applicable Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.07. Interest Elections.

(a) Each Borrowing of Revolving Facility Loans or Term Loans initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section; provided, that except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Loan. The Borrower may elect different
options with respect to different portions of the affected Revolving Facility
Borrowing or Term Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Interest Election Request in the form of Exhibit C and signed
by a Responsible Officer of the Borrower.

(c) Each written Interest Election Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

77



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments of any
Class shall terminate on the Revolving Facility Maturity Date with respect to
such Class.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each such
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $1.0 million and not less than $5.0
million (or, if less, the remaining amount of such Class of Revolving Facility
Commitments) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11 under
such Revolving Facility, the Revolving Facility Credit Exposure of such Class
(excluding any Cash Collateralized Letter of Credit) would exceed the total
Revolving Facility Commitments of such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
clause (b) of this Section at least three Business Days prior to the effective
date of such termination or reduction (or such shorter period acceptable to the
Administrative Agent), specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided, that a notice
of termination or reduction of the Revolving Facility Commitments of any Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit

 

78



--------------------------------------------------------------------------------

facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments of a Class shall be made ratably among the
applicable Lenders in accordance with their respective Commitments of such
Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender under
each Revolving Facility the then unpaid principal amount of each Revolving
Facility Loan under such Revolving Facility on the Revolving Facility Maturity
Date with respect to such Revolving Facility and (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”); provided that such Lender complies with any filing
or application requirements under the Gaming Laws and, prior to the execution
and delivery of such Note, such Lender shall have obtained all necessary
approvals or waivers from any applicable Gaming Authority. In such event, the
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent and reasonably acceptable to the Borrower. Thereafter, unless otherwise
agreed to by the applicable Lender, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if requested by such payee,
to such payee and its registered assigns).

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section:

(i) the Borrower shall repay Term B Borrowings on the last day of each March,
June, September and December of each year (commencing on the last day of the
first full fiscal quarter of the Borrower after the Closing Date) and on the
applicable Term Facility Maturity

 

79



--------------------------------------------------------------------------------

Date, or, if such date is not a Business Day, the next preceding Business Day
(each such date being referred to as a “Term B Loan Installment Date”), in an
aggregate principal amount of the Term B Loans equal to (A) in the case of
quarterly payments due prior to the applicable Term Facility Maturity Date, an
amount equal to 0.25% of the aggregate principal amount of Term B Loans
outstanding on the Closing Date, and (B) in the case of such payment due on the
applicable Term Facility Maturity Date, an amount equal to the then unpaid
principal amount of the Term B Loans outstanding;

(ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the related Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”); and

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

(b) To the extent not previously paid, outstanding Revolving Facility Loans of
any Class shall be due and payable on the Revolving Facility Maturity Date with
respect to such Class.

(c) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Term Loans pro rata among each Term
Facility, with the application thereof being applied to the remaining
installments thereof in direct order of maturity; provided that, subject to the
pro rata application to Loans outstanding within any Class of Term Loans, the
Borrower may allocate such prepayment in its sole discretion among the Class or
Classes of Term Loans as the Borrower may specify (so long as such mandatory
prepayments are not directed to any Class of Term Loans with a later Term
Facility Maturity Date without at least a pro rata repayment of each Class of
Term Loans with an earlier Term Facility Maturity Date);

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct under the applicable Class or Classes as the Borrower may direct; and

(iii) any prepayment of Term Loans of a particular Class pursuant to
Section 2.11(g) or 9.04(i) shall be applied to the remaining installments of
such Class of Term Loans on a pro rata basis.

(d) Prior to any prepayment of any Loan under any Facility hereunder, the
Borrower shall select the Borrowing or Borrowings under the applicable Facility
to be prepaid and shall notify the Administrative Agent by telephone (confirmed
by electronic means) of such selection not later than 12:00 p.m., Local Time,
(i) in the case of an ABR Borrowing, at least one Business Day before the
scheduled date of such prepayment and (ii) in the case of a Eurocurrency
Borrowing, at least three Business Days before the scheduled date of such
prepayment (or, in each case such shorter period acceptable to the
Administrative Agent); provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
All repayments of Loans shall be accompanied by accrued interest on the amount
repaid to the extent required by Section 2.13(d).

 

80



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) (i) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as
provided in clause (ii) of this Section 2.11(a) and subject to Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, upon prior notice in accordance with Section 2.10(d). Each such
notice shall be signed by a Responsible Officer of the Borrower and shall
specify the date and amount of such prepayment and the Class(es) and the Type(s)
of Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s pro rata share of such prepayment.

(ii) In the event that, on or prior to the date that is twelve months after the
Closing Date, the Borrower shall (x) make a prepayment of the Term B Loans
pursuant to Section 2.11(a) with the proceeds of, or any conversion of Term B
Loans into, any substantially concurrent issuance of a new or replacement
tranche of long-term senior secured first lien term loans that are broadly
syndicated to banks and other institutional investors in financings similar to
the Term B Loans the primary purpose of which is to (and which does) reduce the
All-in Yield of such Term B Loans (other than, for the avoidance of doubt, with
respect to securitizations) or (y) effect any amendment to this Agreement the
primary purpose of which is to (and which does) reduce the All-in Yield of the
Term B Loans (other than, in the case of each of clauses (x) and (y), in
connection with a Qualified IPO, a Change in Control or a transformative
acquisition referred to in the last sentence of this paragraph), the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders holding Term B Loans, (A) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Term B
Loans so prepaid and (B) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Term B Loans for which the All-in
Yield has been reduced pursuant to such amendment. Such amounts shall be due and
payable on the date of such prepayment or the effective date of such amendment,
as the case may be. For purposes of this Section 2.11(a)(ii), a “transformative
acquisition” is any acquisition by the Borrower or any Subsidiary that (i) is
not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, would not
provide the Borrower and its Subsidiaries with adequate flexibility under the
Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower in good
faith.

(b) Subject to Section 2.11(e) and (f), the Borrower shall apply all Net
Proceeds promptly upon receipt thereof to prepay Term Loans in accordance with
clauses (c) and (d) of Section 2.10; provided that, with respect to Net Proceeds
from Asset Sales, the Borrower may use a portion of such Net Proceeds to prepay
or repurchase any Indebtedness that is secured by pari passu Liens on the
Collateral permitted by Section 6.02, in each case in an amount not to exceed
the product of (x) the amount of such Net Proceeds multiplied by (y) a fraction,
(A) the numerator of which is the outstanding principal amount of such
Indebtedness with a pari passu lien on the Collateral and (B) the denominator of
which is the sum of the outstanding principal amount of such Indebtedness and
the outstanding principal amount of all Classes of Term Loans.

(c) Subject to Section 2.11(e) and (f), within five (5) Business Days after
financial statements are delivered under Section 5.04(a) with respect to each
Excess Cash Flow Period, the Borrower shall calculate Excess Cash Flow for such
Excess Cash Flow Period and shall apply an amount equal to (i) the amount by
which the Required Percentage of such Excess Cash Flow exceeds $3.0 million,
minus to the extent not financed using the proceeds of the incurrence of funded
term Indebtedness (ii) the sum of (A) the amount of any voluntary prepayments
during such Excess Cash Flow

 

81



--------------------------------------------------------------------------------

Period (plus, without duplication of any amounts previously deducted under this
clause (A), the amount of any voluntary prepayments after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
(x) Term Loans (it being understood that the amount of any such payment
constituting a below-par Permitted Loan Purchase shall be calculated to equal
the amount of cash used and not the principal amount deemed prepaid therewith)
and (y) other Indebtedness that is secured by pari passu Liens on the Collateral
permitted by Section 6.02 (provided that (i) in the case of the prepayment of
any revolving Indebtedness, there was a corresponding reduction in commitments
and (ii) the maximum amount of each such prepayment of other Indebtedness that
may be counted for purposes of this clause (A)(y) shall not exceed the amount
that would have been prepaid in respect of such other Indebtedness if such
prepayment had been applied on a ratable basis among the Term Loans and such
other Indebtedness (determined based on the aggregate outstanding principal
amount of Term Loans and the aggregate principal amount of such other
Indebtedness on the date of such prepayment)) and (B) the amount of any
permanent voluntary reductions during such Excess Cash Flow Period (plus,
without duplication of any amounts previously deducted under this clause (B),
the amount of any permanent voluntary reductions after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
Revolving Facility Commitments to the extent that an equal amount of Revolving
Facility Loans was simultaneously repaid, (I) to prepay Term Loans in accordance
with clauses (c) and (d) of Section 2.10 or (II) to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10 and to prepay any other
Indebtedness that is secured by pari passu Liens on the Collateral permitted by
Section 6.02 in accordance with the agreement(s) governing such other
Indebtedness so long as the prepayments under this clause (II) are applied in a
manner such that the Term Loans are prepaid on at least a ratable basis with
such other Indebtedness (determined based on the aggregate outstanding principal
amount of Term Loans and the aggregate outstanding principal amount of such
other Indebtedness being prepaid under this clause (II) on the date of such
prepayment). Not later than the date on which the payment is required to be made
pursuant to the foregoing sentence for each applicable Excess Cash Flow Period,
the Borrower will deliver to the Administrative Agent a certificate signed by a
Financial Officer of the Borrower setting forth the amount, if any, of Excess
Cash Flow for such fiscal year, the amount of any required prepayment in respect
thereof and the calculation thereof in reasonable detail.

(d) If the Administrative Agent notifies the Borrower at any time that the
Revolving Facility Credit Exposure for any Revolving Facility at such time
exceeds an amount equal to 105% of the Revolving Facility Commitments then in
effect under such Revolving Facility, then, within two Business Days after
receipt of such notice, the Borrower shall (at the Borrower’s option) prepay
Revolving Facility Loans and/or the Borrower shall Cash Collateralize the L/C
Obligations, in each case, under such Revolving Facility in an aggregate amount
sufficient to reduce the Revolving Facility Credit Exposure under such Revolving
Facility as of such date of payment to an amount not to exceed 100% of the
Revolving Facility Commitments then in effect under such Revolving Facility. The
Administrative Agent may, at any time and from time to time after any such
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.

(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrower
shall notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required

 

82



--------------------------------------------------------------------------------

Prepayment Date (it being understood that any Lender which does not notify the
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, (i) the Borrower shall pay to the Administrative Agent the
amount of the Waivable Mandatory Prepayment less the amount of Declined
Proceeds, which amount shall be applied by the Administrative Agent to prepay
the Term Loans of those Lenders that have elected to accept such Waivable
Mandatory Prepayment (each, an “Accepting Lender”) (which prepayment shall be
applied to the scheduled installments of principal of the Term Loans in the
applicable Class(es) of Term Loans in accordance with paragraphs (c) and (d) of
Section 2.10), and (ii) the Borrower may retain a portion of the Waivable
Mandatory Prepayment in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option and decline such Waivable Mandatory Prepayment (such
declined amounts, the “Declined Proceeds”). Such Declined Proceeds shall be
retained by the Borrower and may be used for any purpose not otherwise
prohibited by this Agreement.

(f) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited, restricted or delayed by applicable local law or material documents
(including constituent and organizational documents) from being repatriated to
the United States, the portion of such Net Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans or other
Indebtedness that is secured by Liens on the Collateral permitted by
Section 6.02 at the times provided in Section 2.11(b) or Section 2.11(c) but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law or material documents will not permit repatriation to
the United States, and once such repatriation of any of such affected Net
Proceeds or Excess Cash Flow is permitted under the applicable local law or
material documents, such repatriation will be effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans or other Indebtedness that is secured by Liens on the Collateral permitted
by Section 6.02 pursuant to Section 2.11(b) or Section 2.11(c), to the extent
provided herein and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any or all of such Net Proceeds or Excess Cash Flow
could reasonably be expected to have an adverse tax cost consequence that is not
de minimis with respect to such Net Proceeds or Excess Cash Flow, the Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary (the Borrower hereby agreeing to use commercially reasonable
efforts (which shall not be required to extend beyond twelve (12) months after
the applicable prepayment date) to eliminate such tax effects in its reasonable
control in order to make such prepayments). For the avoidance of doubt, the
non-application of any amounts required to applied pursuant to Section 2.11(b)
or Section 2.11(c) as a consequence of the foregoing provisions does not
constitute a Default or an Event of Default, and such amounts shall be available
for working capital purposes of the Borrower and the Subsidiary Loan Parties so
long as not required to be prepaid in accordance with the foregoing provisions.
Notwithstanding the foregoing, any prepayments required after application of the
above provision shall be net of any costs, expenses or taxes incurred by the
Borrower or any of its affiliates and arising as a result of compliance with the
preceding sentence.

(g) (i) Notwithstanding anything to the contrary in Section 2.11(a) or 2.18(c)
(which provisions shall not be applicable to this Section 2.11(g)), the Borrower
shall have the right at any time and from time to time to prepay Term Loans
and/or repay Revolving Facility Loans of any Class (with, in the case of
Revolving Facility Loans under any Revolving Facility, a corresponding permanent
reduction in the Revolving Facility Commitment of each Lender who receives a
Discounted Voluntary Prepayment), to the Lenders at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.11(g);
provided that (A) any Discounted Voluntary Prepayment shall be offered to all
Lenders with

 

83



--------------------------------------------------------------------------------

Term Loans of any Class and/or Revolving Facility Loans of any Class on a pro
rata basis with all Lenders of such Class, and after giving effect to any
Discounted Voluntary Prepayment, there shall be sufficient aggregate Revolving
Facility Commitments among the Revolving Facility Lenders to apply to the
Outstanding Amount of the L/C Obligations as of such date, unless the Borrower
shall concurrently with the payment of the purchase price by the Borrower for
such Revolving Facility Loans, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(g) in the amount of any such
excess Outstanding Amount of the L/C Obligations, (B) no Discounted Voluntary
Prepayment shall be made from the proceeds of any extensions of credit under the
Revolving Facility and (C) the Borrower shall deliver to the Administrative
Agent a certificate of the Financial Officer of the Borrower stating (1) that no
Event of Default has occurred and is continuing or would result from the
Discounted Voluntary Prepayment (after giving effect to any related waivers or
amendments obtained in connection with such Discounted Voluntary Prepayment),
(2) that each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.11(g) has been satisfied and (3) the aggregate
principal amount of Term Loans and/or Revolving Facility Loans so prepaid
pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit F (each, a “Discounted Prepayment Option
Notice”) that the Borrower desires to prepay Term Loans and/or repay Revolving
Facility Loans of an applicable Class (with a corresponding permanent reduction
in Revolving Facility Commitments of such Class) in each case in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans and/or Revolving Facility Loans as specified below. The Proposed
Discounted Prepayment Amount of Term Loans or Revolving Facility Loans shall not
be less than $5.0 million. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment: (A) the
Proposed Discounted Prepayment Amount for Term Loans and/or Revolving Facility
Loans of the applicable Class, (B) a discount range (which may be a single
percentage) selected by the Borrower with respect to such proposed Discounted
Voluntary Prepayment equal to a percentage of par of the principal amount of
Term Loans or Revolving Facility Loans of such Class (the “Discount Range”) and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”). Upon receipt of a Discounted Prepayment Option
Notice with respect to Revolving Facility Loans, the Administrative Agent shall
notify the L/C Issuer thereof and Discounted Voluntary Prepayments in respect
thereof shall be subject to the consent of the L/C Issuer, such consent not to
be unreasonably withheld or delayed.

(iii) Upon receipt of a Discounted Prepayment Option Notice and receipt by the
Administrative Agent of any required consent from the L/C Issuer in accordance
with Section 2.11(g)(ii), the Administrative Agent shall promptly notify each
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit G (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a maximum discount to par
(the “Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of Term
Loans and/or Revolving Facility Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Term Loans and/or Revolving Facility Loans of the
applicable Class(es) specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in

 

84



--------------------------------------------------------------------------------

consultation with the Borrower, shall determine the applicable discount for Term
Loans and/or Revolving Facility Loans of the applicable Class(es) (the
“Applicable Discount”), which Applicable Discount shall be (A) the percentage
specified by the Borrower if the Borrower has selected a single percentage
pursuant to Section 2.11(g)(ii) for the Discounted Voluntary Prepayment or
(B) otherwise, the highest Acceptable Discount at which the Borrower can pay the
Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans (as defined
below). Any Lender with outstanding Loans whose Lender Participation Notice is
not received by the Administrative Agent by the Acceptance Date shall be deemed
to have declined to accept a Discounted Voluntary Prepayment of any of its Loans
at any discount to their par value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans and/or Revolving Facility Loans (or the respective portions
thereof) (with, in the case of Revolving Facility Loans, a corresponding
permanent reduction in Revolving Facility Commitments) of the applicable
Class(es) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.16), upon irrevocable notice substantially in
the form of Exhibit H (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 P.M. Local time, three
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Prepayment Notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(g)(iii) above)
established by the Administrative Agent in consultation with the Borrower.

 

85



--------------------------------------------------------------------------------

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December in each year, and the date on which the Revolving
Facility Commitments of the applicable Class of such Lender shall be terminated
as provided herein, a commitment fee in Dollars (a “Commitment Fee”) on the
daily amount of the Available Unused Commitment of such Lender during the
preceding quarter (or other period commencing with the Closing Date or ending
with the date on which the last of the Commitments of such Lender shall be
terminated) at a rate equal to the Applicable Commitment Fee for the applicable
Class with respect to such Lender. All Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. The Commitment
Fee due to each Lender shall commence to accrue on the Closing Date and shall
cease to accrue on the date on which the last of the Commitments of such Lender
shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender; provided that at any time that an L/C
Issuer has Fronting Exposure to a Defaulting Lender, until such Fronting
Exposure has been reduced to zero, the L/C Participation Fee attributable to
such Fronting Exposure in respect of Letters of Credit issued by such L/C Issuer
shall be payable to such L/C Issuer) under any Revolving Facility, through the
Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders under such Revolving
Facility shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) on such Lender’s Revolving Facility Percentage of the daily aggregate
Outstanding Amount of L/C Obligations (excluding the portion thereof
attributable to Unreimbursed Amounts) of such Class, during the preceding
quarter (or shorter period commencing with the Closing Date or ending with the
Revolving Facility Maturity Date with respect to such Revolving Facility or the
date on which the Revolving Facility Commitments of such Class shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings of such Class made by such Lender
effective for each day in such period and (ii) to each L/C Issuer, for its own
account (x) three Business Days after the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders under such Class shall be terminated as
provided herein, a fronting fee in Dollars in respect of each Letter of Credit
issued by such L/C Issuer for the period from and including the date of issuance
of such Letter of Credit to and including the termination of such Letter of
Credit, computed at a rate equal to 0.125% per annum of the daily stated amount
of such Letter of Credit, plus (y) in connection with the issuance, amendment or
transfer of any such Letter of Credit or any drawing thereunder, such L/C
Issuer’s customary documentary and processing fees and charges (collectively,
“L/C Issuer Fees”). All L/C Participation Fees and L/C Issuer Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

 

86



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay on the Closing Date to each Lender holding Term B
Loans party to this Agreement on the Closing Date, as fee compensation for the
funding of such Lender’s Term B Loan, a closing fee (the “Term Closing Fee”) in
an amount equal to 1.00% of the stated principal amount of such Lender’s Term B
Loan, payable to such Lender from the proceeds of its Term B Loan as and when
funded on the Closing Date. Such Term Closing Fee will be in all respects fully
earned, due and payable on the Closing Date and nonrefundable and non-creditable
thereafter.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2.00% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided, that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans under any Revolving Facility, upon termination of the Revolving Facility
Commitments with respect to such Revolving Facility and (iii) in the case of the
Term Loans, on the applicable Term Facility Maturity Date; provided, that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on written demand, and (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed at all
times on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable ABR, Adjusted Eurocurrency
Rate or Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

87



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate, as applicable, for such Interest
Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the applicable Revolving Facility that the Adjusted Eurocurrency
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or L/C Issuer;

(ii) subject any Lender or L/C Issuer to any Tax with respect to any Loan
Document or any Eurocurrency Loan made by it or any Letter of Credit or
participation therein (other than Taxes indemnifiable under Section 2.17 or
Excluded Taxes); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such

 

88



--------------------------------------------------------------------------------

Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital or liquidity adequacy), then from time to time the
Borrower shall pay to such Lender or such L/C Issuer, as applicable, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or L/C Issuer, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.15, such Lender
or L/C Issuer shall notify the Borrower thereof. Failure or delay on the part of
any Lender or L/C Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or L/C
Issuer, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto or (c) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurocurrency Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without withholding
or deduction for any Taxes except as required by law; provided, that if any
applicable withholding agent shall be required to withhold or deduct any Taxes
in respect of any such payments, then (i) if such Tax is an Indemnified Tax

 

89



--------------------------------------------------------------------------------

or Other Tax, the sum payable by the applicable Loan Party shall be increased as
necessary so that after all required withholding or deductions have been made
(including withholding or deductions applicable to additional sums payable under
this Section 2.17) the applicable Lender (or, in the case of a payment to the
Administrative Agent for its own account, the Administrative Agent), receives an
amount equal to the sum it would have received had no such withholding or
deductions been made, (ii) the applicable withholding agent shall make such
withholding or deductions and (iii) the applicable withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes payable by the
Administrative Agent or such Lender, as applicable (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Loan Party by a Lender, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two original copies of
whichever of the following is applicable: (i) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto), claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party, (ii) duly completed copies of
Internal Revenue Service Form W-8ECI (or any subsequent versions thereof or
successors thereto), (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 871(h) or 881(c) of the
Code, (x) a certificate in a form reasonably satisfactory to the Administrative
Agent (a “Non-Bank Certificate”), and (y) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto), (iv) to the extent the Foreign Lender is not the beneficial
owner (e.g., where the Foreign Lender is a partnership or participating Lender),
duly completed copies of Internal Revenue Service Form W-8IMY, together with
appropriate forms and certificates described in Sections 2.17(e)(i) through
(iii) and any additional Form W-8IMYs, withholding statements and other
information as may be required by law (provided that, where a Foreign Lender is
a partnership (and not a participating Lender) and one or more of its direct or
indirect partners are claiming the portfolio interest exemption, the Foreign
Lender may provide the Non-Bank Certificate on behalf of such direct or indirect
partners) or (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

90



--------------------------------------------------------------------------------

(f) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two duly completed copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) certifying that such U.S.
Lender is exempt from U.S. federal backup withholding on or before the date such
U.S. Lender becomes a party and upon the expiration of any form previously
delivered by such U.S. Lender.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment.

(h) Notwithstanding any other provision of Section 2.17(e), (f) or (g), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(i) Each Lender shall, whenever a lapse in time or change in circumstances
renders any documentation previously provided pursuant to Sections 2.17(e),
(f) or (g) obsolete, expired or inaccurate in any respect, deliver promptly to
the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or the Administrative Agent) or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

(j) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or the Administrative Agent,
as the case may be, shall use reasonable efforts to cooperate with the Borrower
as the Borrower may reasonably request in contesting such Tax; provided that
nothing in this Section 2.17(j) shall obligate any Lender or the Administrative
Agent to take any action that such person, in its sole judgment, determines may
result in a material detriment to such person. The Borrower shall indemnify and
hold each Lender and the Administrative Agent harmless against any out-of-pocket
expenses incurred by such person in connection with any request made by the
Borrower pursuant to this Section 2.17(j). Any refund received from a successful
contest shall be governed by Section 2.17(k).

(k) If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
Lender in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative

 

91



--------------------------------------------------------------------------------

Agent or such Lender is required to repay such refund to such Governmental
Authority. In such event, such Lender or the Administrative Agent, as the case
may be, shall, at the applicable Loan Party’s request, provide such Loan Party
with a copy of any notice of assessment or other evidence of the requirement to
repay such refund received from the relevant Governmental Authority (provided
that such Lender or the Administrative Agent may delete any information therein
that it deems confidential). A Lender or the Administrative Agent shall claim
any refund that it determines is available to it, unless it concludes in its
sole discretion that it would be adversely affected by making such a claim. This
Section 2.17(k) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems in good faith to be confidential) to the Loan
Parties or any other person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to a Loan Party the payment
of which would place such Lender in a less favorable net after tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes had never been paid.

(l) If any Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrower, on or before
the date on which it becomes a party to this Agreement, with two duly completed
original copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Administrative Agent is exempt from U.S. federal backup
withholding. If any Administrative Agent is not a “United States person” (as
defined in Section 7701(a)(30) of the Code), on or before the date on which it
becomes a party to this Agreement, it shall provide (1) Internal Revenue Service
Form W-8ECI (or any successor form) with respect to payments to be received by
it as a beneficial owner and (2) Internal Revenue Service Form W-8IMY (or any
successor form), together with required accompanying documentation, with respect
to payments to be received by it on behalf of the Lenders. Each Administrative
Agent shall, whenever a lapse in time or change in circumstances renders any
documentation previously provided pursuant to this Section 2.17(l) obsolete,
expired or inaccurate in any respect, deliver promptly to the Borrower updated
or other appropriate documentation (including any new documentation reasonably
requested by the Borrower) or promptly notify the Borrower in writing of its
legal ineligibility to do so. Notwithstanding anything to the contrary, nothing
in this Section 2.17(l) shall require any Administrative Agent to provide any
documentation that it is not legally eligible to provide as a result of any
Change of Law after the date hereof.

(m) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.17, include any L/C Issuer.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.15, 2.16, or 2.17, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. Local Time on the date specified herein. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable L/C Issuer as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments payable in
Dollars due under this Agreement be

 

92



--------------------------------------------------------------------------------

made in the United States. The Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal of Loans and Unreimbursed Amounts then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unreimbursed Amounts then due to
such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in Letters of Credit
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Term Loans, Revolving Facility Loans and participations
in Letters of Credit and accrued interest thereon than the proportion received
by any other Lender entitled thereto, then the Lender receiving such greater
proportion shall purchase participations in the Term Loans, Revolving Facility
Loans and participations in Letters of Credit of other Lenders entitled thereto
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders entitled thereto ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans, Revolving
Facility Loans and participations in Letters of Credit; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including, without limitation, pursuant to
Section 2.11(g), Section 2.19(b), Section 2.19(c) and Section 9.04(i)) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph (c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as applicable, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

93



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), Section 2.05(d), Section 2.06(b) or
Section 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, or if any Lender is the subject of a
Disqualification, then the Borrower may, at its option and its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (1) require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee reasonably acceptable
to (i) the Administrative Agent (unless, in the case of an assignment of Term
Loans, such assignee is a Lender, an Affiliate of a Lender or an Approved Fund)
and (ii) if in respect of any Revolving Facility Commitment or Revolving
Facility Loan, the L/C Issuer, that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment) or
(2) terminate the Commitments of such Lender and prepay such Lender on a non-pro
rata basis; provided, that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee or the Borrower (as applicable) (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (ii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower may have
against any Lender that is a Defaulting Lender. No action by or consent of the
removed Lender shall be necessary in connection with such assignment, which
shall be immediately and automatically effective upon payment of such purchase
price.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected or all
Lenders (or all Lenders of a particular Class affected or all Lenders of a
particular Class) and with respect to which the Required Lenders (or the
Majority Lenders of the relevant Facility) shall have granted their consent,
then the Borrower may, at its option and its sole expense (including with
respect to the processing and recordation fee referred to in

 

94



--------------------------------------------------------------------------------

Section 9.04(b)(ii)(B)) to (1) require such Non-Consenting Lender to assign and
delegate, without recourse, all interests, rights and obligations under this
Agreement with respect to the applicable Class(es) of Loans, and its Commitments
hereunder to one or more assignees reasonably acceptable to (i) the
Administrative Agent (unless, in the case of an assignment of Term Loans, such
assignee is a Lender, an Affiliate of a Lender or an Approved Fund) and (ii) if
in respect of any Revolving Facility Commitment or Revolving Facility Loan, the
L/C Issuer or (2) terminate the Commitments of such Non-Consenting Lender and
prepay such Lender on a non-pro rata basis; provided, that: (a) all Obligations
of the Borrower owing to such Non-Consenting Lender being replaced or terminated
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment or termination (including any amount payable pursuant to
Section 2.11(a)) and (b) the replacement Lender, if any, shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. No action by or consent
of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price.

SECTION 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans in any currency, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans in such
currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Administrative Agent) to either (i) in the case of Loans denominated
in Dollars if the affected Lender may lawfully continue to maintain such Loans
as Eurocurrency Loans until the last day of such Interest Period, convert all
Eurocurrency Loans of such Lender to ABR Loans on the last day of such Interest
Period (or, otherwise, immediately convert such Eurocurrency Loans to ABR Loans)
or (ii) prepay such Eurocurrency Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

SECTION 2.21. Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount at the time such Incremental Commitments are established from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion. Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5.0 million and a minimum
amount of $5.0 million or equal to the remaining Incremental Amount or in each
case such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective (the “Increased Amount
Date”), (iii) in the case of Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are to be commitments to make term loans with
terms identical to Term B Loans or commitments to make term loans with pricing
terms and/or amortization and/or participation in mandatory prepayments or
commitment reductions and/or maturity and/or other terms different from the Term
B Loans (“Other Term Loans”) and (iv) in the case of Incremental Revolving
Facility Commitments, whether such Incremental Revolving Facility Commitments
are to be commitments to make additional Revolving Facility Loans on the same
terms as the Initial Revolving Loans or commitments to make revolving loans with
pricing terms and/or participation in mandatory prepayments or commitment
reductions and/or maturity and/or other terms different from the Initial
Revolving Loans (“Other Revolving Loans”).

 

95



--------------------------------------------------------------------------------

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that

(i) except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to clause
(ii) through (iv) of this proviso, be determined by the Borrower and the
Incremental Term Lenders in their sole discretion), the Other Term Loans shall
have (x) terms substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than, the terms and conditions, taken as a whole,
applicable to the Term B Loans (except for covenants and other provisions
applicable only to periods after the latest Term Facility Maturity Date existing
at the time of incurrence of such additional Term Facility), or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent,

(ii) the Other Term Loans shall rank pari passu or, at the option of the
Borrower, junior in right of security with the Term B Loans, or be unsecured
(provided, that if such Other Term Loans rank junior in right of security with
the Term B Loans, such Other Term Loans shall be subject to a Permitted Junior
Intercreditor Agreement and, for the avoidance of doubt, Other Term Loans that
rank junior in right of security or are unsecured shall be established pursuant
to separate facilities from the Term B Loans and shall not be subject to clause
(viii) below),

(iii) the final maturity date of any Other Term Loans shall be no earlier than
the latest Term Facility Maturity Date in effect on the date of incurrence,

(iv) the Weighted Average Life to Maturity of any Other Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term B Loans
(without giving effect to any amortization or prepayments on the Term B Loans or
Other Term Loans),

(v) except as to pricing, final maturity date, participation in mandatory
prepayments and commitment reductions and ranking as to security (which shall,
subject to clause (vi) and (vii) of this proviso, be determined by the Borrower
and the Incremental Revolving Facility Lenders in their sole discretion), the
Other Revolving Loans shall have (x) terms substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than the terms
and conditions, taken as a whole, applicable to the Initial Revolving Loans
(except for covenants or other provisions applicable only to periods after the
latest Revolving Facility Maturity Date existing at the time of incurrence of
such Incremental Revolving Facility Commitments) or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent,

(vi) the Other Revolving Loans shall rank pari passu or, at the option of the
Borrower, junior in right of security with the Initial Revolving Loans or be
unsecured (provided, that if such Other Revolving Loans rank junior in right of
security with the Initial Revolving Loans, such Other Revolving Loans shall be
subject to a Permitted Junior Intercreditor Agreement and, for the avoidance of
doubt, Other Revolving Loans that rank junior in right of security or are
unsecured shall be established pursuant to separate facilities from the Initial
Revolving Loans),

 

96



--------------------------------------------------------------------------------

(vii) the final maturity date of any Other Revolving Loans shall be no earlier
than the Revolving Facility Maturity Date with respect to the Initial Revolving
Loans,

(viii) with respect to any Other Term Loan incurred pursuant to clause (a) of
this Section 2.21 that ranks pari passu in right of security with the Term B
Loans, the All-in Yield shall be the same as that applicable to the Term B Loans
on the Closing Date, except that the All-in Yield in respect of any such Other
Term Loan may exceed the All-in Yield in respect of such Term B Loans on the
Closing Date by no more than 0.50%, or if it does so exceed such All-in Yield
(such difference, the “Term Yield Differential”) then the Applicable Margin (or
the “LIBOR floor” as provided in the following proviso) applicable to such Term
B Loans shall be increased such that after giving effect to such increase, the
Term Yield Differential shall not exceed 0.50%; provided that, to the extent any
portion of the Term Yield Differential is attributable to a higher “LIBOR floor”
being applicable to such Other Term Loans, such floor shall only be included in
the calculation of the Term Yield Differential to the extent such floor is
greater than the higher of the Adjusted Eurocurrency Rate in effect for an
Interest Period of three months’ duration at such time and the “LIBOR floor”
applicable to the initial Term B Loans, and, with respect to such excess, the
“LIBOR floor” applicable to the outstanding Term B Loans shall be increased to
an amount not to exceed the “LIBOR floor” applicable to such Other Term Loans
prior to any increase in the Applicable Margin applicable to such Term B Loans
then outstanding,

(ix) there shall be no obligor in respect of any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments that is not a Loan
Party;

(x) there shall be no collateral security for any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments other than the
Collateral; and

(xi) any Incremental Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments or commitment reductions hereunder, and any
Incremental Revolving Facility Commitments may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory commitment reductions hereunder.

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments evidenced thereby as provided for in Section 9.08(e) (including,
without limitation, any amendment to Section 2.10(a) as may be necessary to
reflect the amortization of any such Incremental Term Loans, including in the
case of any Incremental Term Loan that is intended to be “fungible” with any
existing series of Term Loans, any customary adjustments necessary to provide
for such “fungibility”). Any amendment to this Agreement or any other Loan
Document that is necessary to effect the provisions of this Section 2.21 and any
such collateral and other documentation shall be deemed “Loan Documents”
hereunder and such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

97



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless on the date of such effectiveness, (A) to the extent
required by the relevant Incremental Assumption Agreement, the conditions set
forth in clause (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower and (B) if such Incremental
Term Loan Commitment or Incremental Revolving Facility Commitment is established
for a purpose other than financing any Permitted Business Acquisition or any
other acquisition or Investment that is permitted by this Agreement, no Event of
Default under Section 7.01(b), (c), (h) (with respect to the Borrower) or
(i) (with respect to the Borrower) shall have occurred and be continuing or
would result therefrom.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of the outstanding applicable Class of Term Loans on
a pro rata basis, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments (other than Other Revolving Loans),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis. The Borrower agrees
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clauses (e) through (i) of this Section 2.21), pursuant to one or more offers
made from time to time by the Borrower to all Lenders of any Class of Term Loans
and/or Revolving Facility Commitments, on a pro rata basis (based, in the case
of an offer to the Lenders under any Class of Term Loans, on the aggregate
outstanding Term Loans of such Class and, in the case of an offer to the Lenders
under any Revolving Facility, on the aggregate outstanding Revolving Facility
Commitments under such Revolving Facility, as applicable) and on the same terms
(“Pro Rata Extension Offers”), the Borrower is hereby permitted to consummate
transactions with individual Lenders from time to time to extend the maturity
date of such Lender’s Loans and/or Commitments of such Class and to otherwise
modify the terms of such Lender’s Loans and/or Commitments of such Class
pursuant to the terms of the relevant Pro Rata Extension Offer (including
without limitation increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule in respect of such Lender’s Loans). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentence shall mean, in the
case of an offer to the Lenders under any Class of Term Loans, that all of the
Term Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, that all of the Revolving Facility Commitments in respect of
such Revolving Facility are, in each case, offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same. Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Incremental Term Loan for
such Lender (if such Lender is extending an existing Term Loan (such extended
Term Loan, an “Extended Term Loan”)) or an Incremental Revolving Facility
Commitment for such Lender (if such Lender is extending an existing Revolving
Facility Commitment (such extended Revolving Facility Commitment, an “Extended
Revolving Facility Commitment”)).

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided that (i) except as to interest rates, fees, any other
pricing terms, amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrower and set forth in the Pro
Rata Extension Offer and shall not be subject to the provisions set forth in
Section 2.21(b)(viii)), the Extended Term

 

98



--------------------------------------------------------------------------------

Loans shall have (x) terms substantially similar to, or not materially less
favorable to the Borrower and its Subsidiaries than, the terms and conditions,
taken as a whole, applicable to the existing Class of Term Loans (except for
covenants and other provisions applicable only to periods after the latest Term
Facility Maturity Date existing at the time of incurrence of such Extended Term
Loan), or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Extended Term Loans
shall be no earlier than the latest Term Facility Maturity Date in effect on the
date of incurrence, (iii) the Weighted Average Life to Maturity of any Extended
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Class of Term Loans to which such offer relates (without giving
effect to any amortization or prepayments on such Class of Term Loans),
(iv) except as to interest rates, fees, any other pricing terms, participation
in mandatory prepayments and commitment reductions and final maturity (which
shall be determined by the Borrower and set forth in the Pro Rata Extension
Offer), any Extended Revolving Facility Commitment shall have (x) terms
substantially similar to, or not materially less favorable to the Borrower and
its Subsidiaries than, the terms and conditions, taken as a whole, applicable to
the existing Class of Revolving Facility Commitments (except for covenants and
other provisions applicable only to periods after the latest Revolving Facility
Maturity Date existing at the time of incurrence of such Extended Revolving
Facility Commitments) or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent, and (v) any Extended Term Loans and/or
Extended Revolving Facility Commitments may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 9.08(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto. If provided in any Incremental Assumption Agreement
with respect to any Extended Revolving Facility Commitments, and with the
consent of each L/C Issuer, participations in Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Facility Commitments in
the manner specified in such Incremental Assumption Agreement, including upon
effectiveness of such Extended Revolving Facility Commitment or upon or prior to
the maturity date for any Class of Revolving Facility Commitments.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby and (v) all Extended Term

 

99



--------------------------------------------------------------------------------

Loans, Extended Revolving Facility Commitments and all obligations in respect
thereof shall be Loan Obligations of the relevant Loan Parties under this
Agreement and the other Loan Documents that are secured by the Collateral on a
pari passu basis with all other Obligations of the relevant Loan Parties under
this Agreement and the other Loan Documents.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(j) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clause (j) through (o) of this Section 2.21), the Borrower may by written notice
to the Administrative Agent establish one or more additional tranches of term
loans under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not less than five Business Days after the date on
which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans (except
that no Default or Event of Default pursuant to Section 7.01(b), (c), (h) or
(i) shall have occurred and be continuing);

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans (without giving effect to any amortization or prepayments
on such Class of Term Loans);

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith; and

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates or
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(viii)) and optional prepayment or mandatory prepayment or
redemption terms which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall be substantially
similar to, or not materially more favorable to the Lenders providing such
Refinancing Term Loans than, the terms, taken as a whole, applicable to the Term
B Loans (except to the extent such covenants and other terms apply solely to any
period after the Term B Facility Maturity Date or are otherwise reasonably
acceptable to the Administrative Agent), as determined by the Borrower in good
faith. In addition, notwithstanding the foregoing, the Borrower may establish
Refinancing Term Loans to

 

100



--------------------------------------------------------------------------------

refinance and/or replace all or any portion of a Revolving Facility Commitment
(regardless of whether Revolving Facility Loans are outstanding under such
Revolving Facility Commitments at the time of incurrence of such Refinancing
Term Loans), so long as (1) the aggregate amount of such Refinancing Term Loans
does not exceed the aggregate amount of Revolving Facility Commitments
terminated at the time of incurrence thereof plus amounts used to pay fees,
premiums, costs and expenses (including original issue discount) and accrued
interest associated therewith and (2) if the Revolving Facility Credit Exposure
outstanding on the Refinancing Effective Date would exceed the aggregate amount
of Revolving Facility Commitments outstanding in each case after giving effect
to the termination of such Revolving Facility Commitments, the Borrower shall
take one or more of the actions contemplated by Section 2.11(d) such that such
Revolving Facility Credit Exposure does not exceed such aggregate amount of
Revolving Facility Commitments in effect on the Refinancing Effective Date after
giving effect to the termination of such Revolving Facility Commitments (it
being understood that such Refinancing Term Loans may be provided by the Lenders
holding the Revolving Facility Commitments being terminated and/or by any other
Person that would be a permitted Assignee hereunder).

(k) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided that any
Refinancing Term Loans may, to the extent provided in the applicable Incremental
Assumption Agreement, be designated as an increase in any previously established
Class of Term Loans made to the Borrower.

(l) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) and Section 2.18(c) (which provisions shall not be applicable to
clauses (l) through (o) of this Section 2.21), the Borrower may by written
notice to the Administrative Agent establish one or more additional Facilities
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replaces in whole or in part any Class of Revolving Facility Commitments
under this Agreement. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which the Borrower proposes
that the Replacement Revolving Facility Commitments shall become effective,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion); provided
that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied to the extent required by the relevant Incremental Assumption
Agreement governing such Refinancing Term Loans (except that no Default or Event
of Default pursuant to Section 7.01(b), (c), (h) or (i) shall have occurred and
be continuing); (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date plus amounts used to pay fees,
premiums, costs and expenses (including original issue discount) and accrued
interest associated therewith; (iii) no Replacement Revolving Facility
Commitments shall have a final maturity date prior to the Revolving Facility
Maturity Date of the Revolving Facility Commitments being replaced; (iv) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit

 

101



--------------------------------------------------------------------------------

sublimit under such Replacement Revolving Facility which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the Replacement L/C Issuer, if any,
under such Replacement Revolving Facility Commitments) taken as a whole shall be
substantially similar to, or not materially more favorable to the Lenders
providing such Replacement Revolving Facility Commitments than, those, taken as
a whole, applicable to the then outstanding Revolving Facility (except to the
extent such covenants and other terms apply solely to any period after the
latest final maturity of the Revolving Facility Commitments in effect on the
date of incurrence of such Replacement Revolving Facility Commitments or are
otherwise reasonably acceptable to the Administrative Agent) as determined by
the Borrower in good faith. In addition, the Borrower may establish Replacement
Revolving Facility Commitments to refinance and/or replace all or any portion of
a Term Loan hereunder (regardless of whether such Term Loan is repaid with the
proceeds of Replacement Revolving Loans or otherwise), so long as the aggregate
amount of such Replacement Revolving Facility Commitments does not exceed the
aggregate amount of Term Loans repaid at the time of establishment thereof plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith (it being understood that
such Replacement Revolving Facility Commitment may be provided by the Lenders
holding the Term Loans being repaid and/or by any other Person that would be a
permitted Assignee hereunder).

(m) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
(such Person, a “Replacement Revolving Lender”) to provide all or a portion of
the Replacement Revolving Facility Commitments; provided that any Lender offered
or approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment. Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Incremental Assumption
Agreement, be designated as an increase in any previously established Class of
Revolving Facility Commitments.

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such Class
then outstanding on such Replacement Revolving Facility Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving Credit
Percentages.

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of the Incremental Amount, (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any

 

102



--------------------------------------------------------------------------------

Refinancing Term Loan or Replacement Revolving Facility Commitment at any time
or from time to time other than those set forth in clauses (j) or (l) above, as
applicable, and (iv) all Refinancing Term Loans, Replacement Revolving Facility
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations under this Agreement and the
other Loan Documents.

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Revolving Facility Commitments or Incremental
Term Loan Commitments, (x) to the extent the last date of Interest Periods for
multiple Eurocurrency Borrowings under the Term Facilities fall on the same day,
such Eurocurrency Borrowings shall be considered a single Eurocurrency Borrowing
and (y) to the extent the last date of Interest Periods for multiple
Eurocurrency Borrowings under the Revolving Facilities fall on the same day,
such Eurocurrency Borrowings shall be considered a single Eurocurrency Borrowing
and (ii) the initial Interest Period with respect to any Eurocurrency Borrowing
of Incremental Revolving Facility Commitments or Incremental Term Loan
Commitments may, at the Borrower’s option, be of a duration of a number of
Business Days that is less than one month, and the Adjusted Eurocurrency Rate
with respect to such initial Interest Period shall be the same as the Adjusted
Eurocurrency Rate applicable to any then-outstanding Eurocurrency Borrowing as
the Borrower may direct, so long as the last day of such initial Interest Period
is the same as the last day of the Interest Period with respect to such
outstanding Eurocurrency Borrowing.

SECTION 2.22. Defaulting Lenders.

(i) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender under any Revolving Facility becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws, rules and regulations of any
Governmental Authority, during any period in which there is a Defaulting Lender,
for purposes of computing the amount of the obligation of each Non-Defaulting
Lender under any such Revolving Facility to acquire, refinance or fund
participations in Letters of Credit pursuant to Section 2.05, the “Revolving
Facility Percentage” of each Non-Defaulting Lender under such Revolving Facility
shall be computed without giving effect to the Revolving Facility Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit under such Revolving Facility in connection with such
reallocation shall not exceed the Available Unused Commitment of such Lender.

(ii) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders,” “Required
Revolving Facility Lenders” or “Majority Lenders,” as applicable, and
Section 9.08.

(iii) Cash Collateral. To the extent the reallocation pursuant to clause
(i) above is insufficient for any reason to cover the L/C Issuer’s Fronting
Exposure to a Defaulting Lender, the Borrower shall Cash Collateralize such
uncovered Fronting Exposure pursuant to arrangements reasonably satisfactory to
the Administrative Agent.

(iv) Limitation on Letters of Credit. Notwithstanding anything to the contrary
set forth herein, so long as any Lender is a Defaulting Lender, no L/C Issuer
shall have any obligation to issue, amend or renew any Letter of Credit at any
time there is Fronting Exposure unless the L/C Issuer is satisfied that it will
have no Fronting Exposure after giving effect thereto.

 

103



--------------------------------------------------------------------------------

(v) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender on account of its Loans or participations under the applicable Class of
Revolving Facility Commitments (whether voluntary or mandatory, at maturity,
following an Event of Default or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 9.06, shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(v) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(vi) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (vi)(A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (vii) below, (y) pay to each L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

104



--------------------------------------------------------------------------------

(vii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders of the applicable Revolving
Facility in accordance with their respective pro rata Commitments under such
Revolving Facility (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation and (y) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any Non-Defaulting Lender under such Revolving Facility to exceed such
Non-Defaulting Lender’s Revolving Facility Commitment. Subject to Section 9.24,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(viii) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Facility Loans and funded and
unfunded participations in Letters of Credit under the applicable Revolving
Facility to be held on a pro rata basis by the Lenders in accordance with their
Revolving Facility Percentages under such Revolving Facility (without giving
effect to Section 2.22(i)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, the
Borrower and each of the Material Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure so to qualify
would not reasonably be expected to have a Material Adverse Effect, and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrower and each of the Subsidiary Loan Parties of each of the Loan Documents
to which it is a party, and the borrowings hereunder and the Transactions
(a) have been duly authorized by all corporate, stockholder, partnership or
limited liability company action required to be obtained by the Borrower and
such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of
law (including Gaming Laws), statute, rule or regulation applicable to the
Borrower or any such Subsidiary Loan Party, (B) any provision of the certificate
or articles of incorporation or other constitutive documents (including any

 

105



--------------------------------------------------------------------------------

partnership, limited liability company or operating agreements or by-laws) of
the Borrower or any such Subsidiary Loan Party, (C) any applicable order of any
court or any rule, regulation or order of any Governmental Authority applicable
to the Borrower or any such Subsidiary Loan Party or (D) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which the Borrower or any such Subsidiary Loan Party is a party or
by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any such Subsidiary Loan Party, other
than the Liens created by the Loan Documents and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing and (iv) any foreign laws, rules and regulations as they relate to
pledges of Equity Interests in Foreign Subsidiaries that are not Loan Parties.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery of performance of each Loan
Document to which the Borrower or any Subsidiary Loan Party is a party, except
for (a) the filing of Uniform Commercial Code financing and continuation
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and any successor offices, (c) recordation of
the Mortgages, (d) such actions, consents and approvals under Gaming Laws or
Liquor Laws or from Gaming Authorities or Liquor Authorities the failure of
which to be obtained or made would not reasonably be expected to have a Material
Adverse Effect, (e) such as have been made or obtained and are in full force and
effect, (f) such other actions, consents and approvals the failure of which to
be obtained or made would not reasonably be expected to have a Material Adverse
Effect and (g) filings or other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements. The financial statements delivered in
accordance with Section 4.02(i) present fairly in all material respects the
consolidated financial position of the Borrower and its consolidated
subsidiaries as of the dates and for the periods referred to therein and the
results of operations and, if applicable, cash flows for the periods then ended,
and except as set forth on Schedule 3.05, were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby, except, in
the case of interim period financial statements, for the absence of notes and
for normal year-end adjustments and except as otherwise noted therein.

SECTION 3.06. No Material Adverse Effect. After the Closing Date, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

 

106



--------------------------------------------------------------------------------

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of the Borrower and its Subsidiaries has good and marketable title in
fee simple or equivalent to, or valid leasehold interests in, or easements or
other limited property interests in, all its Real Properties (including all
Mortgaged Properties) and has valid title to its personal property and assets,
in each case, except for Permitted Liens and except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.
Schedule 3.07(a) sets forth a true, complete and correct list of all Mortgaged
Properties as of the Closing Date.

(b) As of the Closing Date, (i) each of the Borrower and its Subsidiaries has
complied with all material obligations under all leases (including the Ground
Lease Agreement) to which it is a party, except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect and (ii) all
such leases (including the Ground Lease Agreement) are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. The Borrower
has delivered to the Administrative Agent a true, complete and correct copy of
the Ground Lease Agreement, as in effect on the Closing Date.

(c) As of the Closing Date, none of the Borrower or the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(d) As of the Closing Date, none of the Borrower or the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Borrower or by any such Subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests in the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or on behalf of any Governmental Authority
or in arbitration now pending, or, to the knowledge of the Borrower, threatened
in writing against or affecting the Borrower or any of the Subsidiaries or any
business, property or rights of any such person which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

107



--------------------------------------------------------------------------------

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law (including the USA
PATRIOT Act), rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c) The Borrower and each Subsidiary are in compliance in all material respects
with all Gaming Laws and Liquor Laws that are applicable to them and their
businesses, except where a failure to so comply would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Borrower and the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) Neither the making of any Loan (or the extension of any Letter of Credit)
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, Regulation U or Regulation X of the Board. No part of the proceeds
of any Loan or any Letter of Credit will be used for any purpose that violates
Regulation T, Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of the Borrower and the Subsidiaries
is required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. (a) The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit,
solely for general corporate purposes (including, without limitation, for
Restricted Payments, Permitted Business Acquisitions and project development
and, in the case of Letters of Credit, for the back-up or replacement of
existing letters of credit and for the avoidance of doubt, the Borrower may
request the issuance of Letters of Credit for the account of any subsidiary or
any other Person designated by the Borrower, in each case for general corporate
purposes of such subsidiary or other Person); provided that no Revolving
Facility Loans shall be incurred on the Closing Date and (b) the Borrower will
use the proceeds of the initial Term B Loans made on the Closing Date to finance
a portion of the Transactions, for the payment of Transaction Expenses and for
general corporate purposes (including, without limitation, for Permitted
Business Acquisitions and project development).

SECTION 3.13. Tax Returns.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

 

108



--------------------------------------------------------------------------------

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments due and payable by it (and made adequate provision (in
accordance with GAAP) for the payment of all Taxes not yet due and payable)
through the date of the applicable Credit Event, including in its capacity as a
withholding agent (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP); and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of the Borrower
and the Subsidiaries, there are no claims being asserted in writing with respect
to any Taxes.

SECTION 3.14. No Material Misstatements.

(a) All written factual information (other than the Projections, estimates,
forward-looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning the Borrower, the
Subsidiaries, the Transactions and any other transactions contemplated hereby
included in the Information Memorandum or otherwise prepared by or on behalf of
the foregoing or their representatives and made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects, as of the date such Information was furnished to the
Lenders and as of the Closing Date and did not, taken as a whole, contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements were made (giving effect to all supplements and updates provided
thereto prior to the date hereof).

(b) The Projections, estimates and other forward-looking information and
information of a general economic nature prepared by or on behalf of the
Borrower or any of its representatives and that have been made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby (i) have been prepared in good faith
based upon assumptions believed by the Borrower to be reasonable as of the date
thereof (it being understood that such Projections are as to future events and
are not to be viewed as facts, such Projections are subject to significant
uncertainties and contingencies and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results, and that no assurances can be given that the projected
results will be realized), as of the date such Projections and estimates were
furnished to the Lenders and as of the Closing Date, and (ii) as of the Closing
Date, have not been modified in any material respect by the Borrower.

SECTION 3.15. Employee Benefit Plans. Except as set forth on Schedule 3.15 or
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect: (i) each Plan that is, or has in the five years
preceding the date of this Agreement been, sponsored or maintained by the
Borrower or any Subsidiary is in compliance with the applicable provisions of
ERISA and the Code; (ii) no Reportable Event has occurred during the past five
years as to which the Borrower, any Subsidiary or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) as of the most recent valuation date preceding the date of this
Agreement, no Plan has any material Unfunded Pension Liability; (iv) no ERISA
Event has occurred or is reasonably expected to occur; (v) none of the Borrower,
its Subsidiaries or the ERISA Affiliates (A) has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated or (B) has incurred or is reasonably expected to incur any withdrawal
liability to any Multiemployer Plan; and (vi) none of the Borrower or its
Subsidiaries has engaged in a “prohibited transaction” (as defined in
Section 406 of ERISA and Code Section 4975) in connection with any employee
pension benefit plan (as defined in Section 3(2) of ERISA) that would subject
the Borrower or any Subsidiary to tax.

 

109



--------------------------------------------------------------------------------

SECTION 3.16. Environmental Matters. Except as set forth on Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice has been
received by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries,
(ii) each of the Borrower and the Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
Environmental Laws and is in compliance with the terms of such permits, licenses
and other approvals and with all other Environmental Laws, (iii) no Hazardous
Material is located at, on or under any property currently owned, operated or
leased or, to the Borrower’s knowledge, formerly owned, operated or leased, by
the Borrower or any of its Subsidiaries that would reasonably be expected to
give rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of its Subsidiaries or transported to or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws and (iv) there are no agreements in which the Borrower or any of its
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. As
of the Closing Date, in the case of the Pledged Collateral described in the
Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection in such Collateral can be obtained by filing Uniform Commercial Code
financing statements, in each case prior and superior in right to the Lien of
any other person (except for Permitted Liens).

(b) When the Collateral Agreement or IP Security Agreements (as defined in the
Collateral Agreement) are properly filed in the United States Patent and
Trademark Office and the United States Copyright Office, and, with respect to
Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in paragraph (a)
above, the Collateral Agent (for the benefit of the Secured Parties) shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the domestic registered or pending
copyrights, patents and trademarks included in the Collateral, in each case
prior and superior in right to the Lien of any other person, except for
Permitted Liens (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Closing Date).

 

110



--------------------------------------------------------------------------------

(c) The Mortgages, if any, executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 and Section 5.11 and the Collateral and Guarantee Requirement will
be, effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable Lien on all of the applicable
Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, and all relevant
mortgage taxes and recording charges are duly paid, the Collateral Agent (for
the benefit of the Secured Parties) shall have valid Liens with record notice to
third parties on, and security interest in, all right, title, and interest of
the applicable Loan Parties in such Mortgaged Property and, to the extent
applicable, subject to Section 9-315 of the Uniform Commercial Code, the
proceeds thereof, in each case prior and superior in right to the Lien of any
other person, except for Permitted Liens.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, (i) each of the parties hereto acknowledges
and agrees that licensing by the Gaming Authorities may be required to enforce
and/or exercise or foreclose upon certain security interests and such
enforcement and/or exercise or foreclosure may be otherwise limited by the
Gaming Laws and (ii) no Loan Party makes any representation or warranty as to
the effects of perfection or non-perfection, the priority or the enforceability
of any pledge of or security interest in any Equity Interests in any Foreign
Subsidiary, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

SECTION 3.18. Location of Real Property and Leased Premises.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all Owned Real Property owned by the
Loan Parties. As of the Closing Date, the Loan Parties own in fee all the Owned
Real Property set forth as being owned by them in the Perfection Certificate
except to the extent set forth therein.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all material Real Property that is leased by the Loan Parties
as the lessee and the addresses thereof. As of the Closing Date, the Loan
Parties have in all material respects valid leases in all the material Real
Property set forth as being leased by them as the lessee in the Perfection
Certificate except to the extent set forth therein.

SECTION 3.19. Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions,
(i) the fair value of the assets of the Borrower and the Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and the
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and the Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and the Subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Borrower and the
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and the
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

111



--------------------------------------------------------------------------------

(b) On the Closing Date, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such subsidiary.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

SECTION 3.21. [Reserved].

SECTION 3.22. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22, (a) the Borrower and each of its Subsidiaries owns, or
possesses the right to use, all of the patents, trademarks, service marks or
trade names, copyrights or mask works, domain names, data, databases, trade
secrets, applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, (b) to the best knowledge of the Borrower, the
Borrower and the Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrower, threatened.

SECTION 3.23. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any Material Indebtedness of any Loan
Party permitted to be incurred hereunder constituting Indebtedness that is
subordinated in right of payment to the Loan Obligations.

SECTION 3.24. Anti-Money Laundering; Anti-Corruption and Sanctions Laws.

(a) No Loan Party, none of its subsidiaries and to the knowledge of each Loan
Party, none of the respective officers, directors, brokers or agents of such
Loan Party or such subsidiary (in their respective capacities as such) has
violated in any material respect or is in violation in any material respect of
any applicable Anti-Money Laundering Law.

(b) The Loan Parties have implemented and maintain in effect policies and
procedures reasonably designed to promote compliance in all material respects by
the Loan Parties, their Subsidiaries and their respective directors, officers,
employees and agents (in their respective capacities as such) with the U.S.
Foreign Corrupt Practices Act, as amended, and all other anti-corruption laws
applicable to the Borrower and its Subsidiaries (“Anti-Corruption Laws”) and
applicable Sanctions, and the Loan Parties and their Subsidiaries and, to the
knowledge of the Loan Parties, their respective officers, directors, employees
and agents (in their respective capacities as such), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

 

112



--------------------------------------------------------------------------------

(c) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Parties, (i) none of the respective officers, directors or employees of such
Loan Party or such Subsidiary, and (ii) none of the respective brokers or agents
of such Loan Party or such Subsidiary that is acting or benefiting in any
capacity in connection with the Loans, is a Sanctioned Person.

(d) Except to the extent permissible for a person required to comply with
Sanctions, the Borrower will not, directly or indirectly, use any proceeds of
the Loans or Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any person for the purpose of financing activities or business
of or with any person or in any country or territory that, at the time of
funding or facilitation, is a Sanctioned Person or a Sanctioned Country.

(e) No part of the proceeds of the Loans will be used, directly or indirectly,
to make any payment to any person in violation of any Anti-Corruption Laws.

SECTION 3.25. Insurance. Schedule 3.25 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrower or the Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders to make Loans and (b) any L/C Issuer to
permit any L/C Credit Extension hereunder (each, a “Credit Event”) are subject
to the satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each L/C Credit Extension (in each case of clauses (b) and (c) below, other
than in connection with Incremental Term Loans or Incremental Revolving Facility
Commitments to the extent not required by the Lenders providing such Incremental
Term Loans or Incremental Revolving Facility Commitments, as set forth in the
applicable Incremental Assumption Agreement):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of an L/C Credit Extension, the applicable L/C Issuer and the
Administrative Agent shall have received a Letter of Credit Application as
required by Section 2.05(b).

(b) Except in the case of an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit, the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects as of such date, in each case, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or L/C Credit Extension
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, no Event
of Default or Default shall have occurred and be continuing.

 

113



--------------------------------------------------------------------------------

Each such Borrowing (subject to the immediately preceding paragraph) and each
such L/C Credit Extension shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing or L/C Extension as to
the matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
the Borrower, the L/C Issuer and the Lenders (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include delivery of a signed signature
page of this Agreement by facsimile or other means of electronic transmission
(e.g., “pdf”)) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each L/C Issuer, a written opinion of (i) Latham & Watkins LLP,
special counsel for the Loan Parties and (ii) each local counsel specified on
Schedule 4.02(b), in each case (A) dated the Closing Date, (B) addressed to each
L/C Issuer, the Administrative Agent and the Lenders and (C) in form and
substance consistent with similar transactions for the Borrower and reasonably
satisfactory to the Administrative Agent covering such matters relating to the
Loan Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary,
Assistant Secretary, Responsible Officer or similar officer of each Loan Party
dated the Closing Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

 

114



--------------------------------------------------------------------------------

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit I and signed by a Financial Officer of the Borrower confirming
the solvency of the Borrower and the Subsidiaries on a consolidated basis after
giving effect to the Transactions on the Closing Date.

(f) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced at least three Business Days prior to the
Closing Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Davis Polk & Wardwell LLP) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document (which amounts may be offset against the
proceeds of the Term B Facility and the Revolving Facility).

(g) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods and post-closing periods set forth in such definition, the
Collateral and Guarantee Requirement shall be satisfied (or waived pursuant to
the terms hereof) as of the Closing Date.

(h) The Administrative Agent shall have received at least three (3) Business
Days prior to the Closing Date all documentation and other information required
by Section 9.20, to the extent such information has been requested not less than
ten (10) Business Days prior to the Closing Date.

(i) The Arrangers shall have received (a) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its subsidiaries, for the two most recently completed fiscal years
ended at least 90 days before the Closing Date and (b) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower and its subsidiaries, for each subsequent fiscal quarter
ended at least 45 days before the Closing Date (other than any fiscal fourth
quarter) after the most recent fiscal period for which audited financial
statements have been provided pursuant to clause (a) hereof, in each case
prepared in accordance with GAAP in all material respects.

 

115



--------------------------------------------------------------------------------

(j) All Indebtedness under the Existing Facilities shall have been, or shall be
substantially concurrently with the initial borrowing hereunder, repaid and all
commitments thereunder terminated, and the Administrative Agent shall have
received customary payoff letters evidencing such repayment and termination.

(k) Since December 31, 2016, there shall not have occurred any event or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect.

(l) The Borrower shall have received all material governmental and regulatory
(including gaming) approvals (including from the State of Maryland Lottery &
Gaming Control Agency) necessary to effect the Transactions on the terms
contemplated by this Agreement.

(m) The Borrower shall have delivered to the Administrative Agent a certificate
dated as of the Closing Date, to the effect set forth in Section 4.01(b),
4.01(c) and Section 4.02(k) hereof.

(n) The Arrangers, the Administrative Agent and the Collateral Agent shall have
received (i) evidence as to whether (1) any Mortgaged Properties are located in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards and (2) the communities in which any such Mortgaged
Properties are located are participating in the National Flood Insurance
Program, (ii) if there are any such Mortgaged Properties, the Borrower’s written
acknowledgement of receipt of written notification from the Administrative Agent
(1) as to the existence of each such Mortgaged Property and (2) as to whether
the communities in which such Mortgaged Properties are located are participating
in the National Flood Insurance Program, and (iii) if any such Mortgaged
Properties are located in communities that participate in the National Flood
Insurance Program, evidence that the applicable Loan Party has obtained flood
insurance in respect of such Mortgaged Properties to the extent required under
the applicable regulations of the Board.

(o) There shall be no action, suit, proceeding (whether administrative, judicial
or otherwise) or arbitration (whether or not purportedly on behalf of any Loan
Party) at law or in equity, or any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign that are pending or, to the knowledge of the Borrower, threatened
against any Loan Party or affecting any property of any Loan Party, that relate
to the Loan Documents or the Transactions.

(p) The Loan Parties shall have insurance complying with the requirements of
Section 5.02 in place and in full force and effect, and the Administrative
Agent, the Collateral Agent and the Arrangers shall each have received (x) a
certificate from the Borrower’s insurance broker(s) reasonably satisfactory to
them stating that such insurance is in place and in full force and effect and
(y) copies of all policies evidencing such insurance (or a binder, commitment or
certificates signed by the insurer or a broker authorized to bind the insurer,
in which case copies of the applicable policies shall be delivered to the
Administrative Agent within ninety (90) days after the Closing Date or such
later date as the Administrative Agent may agree in its sole discretion) naming
the Collateral Agent as an additional insured and as loss payee (until the
Termination Date), in accordance with the terms set forth in Section 5.02.

(q) The Arrangers and the Administrative Agent shall have received copies of an
environmental site assessment report or reports in form, scope and substance
reasonably satisfactory to them pertaining to each Mortgaged Property, including
an identification of existing and potential presence of Hazardous Materials or
other environmental concerns with respect to such Mortgaged Property, from an
environmental consulting firm reasonably acceptable to the Administrative Agent
and the Arrangers.

 

116



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise permitted under
Section 6.05; provided that the Borrower may liquidate or dissolve one or more
Subsidiaries if the assets of such Subsidiaries (to the extent they exceed
estimated liabilities) are acquired by the Borrower or a Wholly-Owned Subsidiary
of the Borrower in such liquidation or dissolution, except that the Borrower and
Subsidiary Loan Parties may not be liquidated into Subsidiaries that are not
Loan Parties and Domestic Subsidiaries may not be liquidated into Foreign
Subsidiaries (except in each case as otherwise permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition (ordinary wear and tear
excepted), from time to time make, or cause to be made, all needful and proper
repairs, renewals, additions, improvements and replacements thereto necessary in
order that the business carried on in connection therewith, if any, may be
properly conducted at all times (in each case except as permitted by this
Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations and cause the Loan Parties to be listed as insured and the Collateral
Agent to be listed as a co-loss payee on property and property casualty policies
and as an additional insured on liability policies. Notwithstanding the
foregoing, the Borrower and the Subsidiaries may self-insure with respect to
such risks with respect to which companies of established reputation engaged in
the same general line of business in the same general area usually self-insure.

 

117



--------------------------------------------------------------------------------

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) the Borrower and the Subsidiaries
shall obtain flood insurance policies (x) to the extent required to comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time and (y) that
otherwise satisfy the requirements set forth in clause (h)(ii) in the definition
of “Collateral and Guarantee Requirement.”

(c) The Borrower shall use commercially reasonable efforts to deliver or cause
to be delivered to the Administrative Agent updated certificates evidencing
renewal of the insurance policies required to be maintained under this
Section 5.02 at least two (2) days prior to, and in any event shall deliver or
cause to be delivered to the Administrative Agent updated certificates
evidencing renewal of the insurance policies required to be maintained under
this Section 5.02 prior to, the expiration of such policies.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any L/C Issuer or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then the Borrower, on behalf of itself
and behalf of its Subsidiaries, hereby agrees, to the extent permitted by law,
to waive, and further agrees to cause each of its Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, any
L/C Issuer and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Borrower
and the Subsidiaries or the protection of their properties; and

(iii) the amount and type of insurance that each of the Borrower and its
Subsidiaries has in effect as of the Closing Date satisfies for all purposes the
requirements of this Section 5.02.

SECTION 5.03. Taxes. Pay and discharge promptly when due all Taxes, imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all material lawful claims
which, if unpaid, might give rise to a Lien (other than a Permitted Lien) upon
such properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrower or the
affected Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP with respect thereto or (b) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

118



--------------------------------------------------------------------------------

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 90 days (or such longer time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), following the end of each fiscal year (commencing with
the fiscal year ending December 31, 2017), a consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of the Borrower and the Subsidiaries as of the close of such
fiscal year and the consolidated results of their operations during such year
and setting forth in comparative form the corresponding figures for the prior
fiscal year, which consolidated balance sheet and related statements of
operations, cash flows and owners’ equity shall be audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of the Borrower or any Material Subsidiary as a going concern,
other than solely with respect to, or resulting solely from an upcoming maturity
date under any series of Indebtedness occurring within one year from the time
such opinion is delivered or potential inability to satisfy a financial
maintenance covenant under any series of Indebtedness on a future date or in a
future period) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by the Borrower of
annual reports on Form 10-K of the Borrower and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);

(b) Within 60 days (or such longer time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q), following the end of each of the first three
fiscal quarters of each fiscal year (commencing with the fiscal quarter ending
September 30, 2017), a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and the
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then-elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) (it being
understood that the delivery by the Borrower of quarterly reports on Form 10-Q
of the Borrower and its consolidated Subsidiaries shall satisfy the requirements
of this Section 5.04(b) to the extent such quarterly reports include the
information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a customary certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
the last certificate delivered pursuant to this Section 5.04(c) or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal quarter ending on the last day of
the first full fiscal quarter after the Closing Date, setting forth computations
in reasonable detail calculating the Financial Performance Covenant, and
(y) concurrently with any delivery of financial statements under paragraph
(a) above, if the accounting firm is not restricted from providing such a
certificate by its policies, a certificate of the accounting firm opining on or
certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

119



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this paragraph (d) shall be deemed delivered for purposes
of this Agreement when posted to the website of the Borrower or the website of
the SEC;

(e) within 90 days after the beginning of each fiscal year (or such later date
as the Administrative Agent may agree), a reasonably detailed consolidated
annual budget for such fiscal year (including a projected consolidated balance
sheet of the Borrower and the Subsidiaries as of the end of the following fiscal
year, and the related consolidated statements of projected cash flow and
projected income), including a description of underlying assumptions with
respect thereto (collectively, the “Budget”), which Budget shall in each case be
accompanied by the statement of a Financial Officer of the Borrower to the
effect that, the Budget is based on assumptions believed by such Financial
Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent not more frequently
than once a year unless an Event of Default has occurred and is continuing, an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries (including without limitation with regard to compliance with
the USA PATRIOT Act), or compliance with the terms of any Loan Document as in
each case the Administrative Agent may reasonably request (for itself or on
behalf of the Lenders);

(h) in the event that Holdings or any Parent Entity reports at Holdings or such
Parent Entity’s level on a consolidated basis, then such consolidated reporting
at Holdings or such Parent Entity’s level in a manner consistent with that
described in paragraphs (a) and (b) of this Section 5.04 for the Borrower will
satisfy the requirements of such paragraph; provided that such financial
statements are accompanied by consolidating information reasonably acceptable to
the Administrative Agent that explains in reasonable detail the differences
between the information relating to the Borrower and its Subsidiaries, on the
one hand, and the information relating to Holdings or such Parent Entity on a
stand-alone basis, on the other hand, which consolidating information shall be
certified by a Responsible Officer of the Borrower as having been fairly
presented in all material respects; and

(i) no later than ten (10) Business Days after the delivery of the financial
statements required pursuant to clauses (a) and (b) of this Section 5.04,
commencing with the financial statements for the first full fiscal period ending
after the Closing Date, upon request of the Administrative Agent, the Borrower
shall hold a customary conference call for Lenders.

 

120



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority (including any
action, suit or proceeding by or subject to decision by any Gaming Authority) or
in arbitration, against the Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(d) the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect; and

(e) promptly after the same are available, copies of any written communication
to the Borrower or any of its Subsidiaries from any Gaming Authority advising it
of a material violation of, or material non-compliance with, any Gaming Law by
the Borrower or any of its Subsidiaries.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
ERISA and all Gaming Laws, except that the Borrower and the Subsidiaries need
not comply with any laws, rules, regulations and orders of any Governmental
Authority then being contested by any of them in good faith by appropriate
proceedings, and except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03, or to Sanctions, Anti-Money Laundering Laws or
Anti-Corruption Laws, which are the subject of Section 3.24. The Loan Parties
will maintain in effect and enforce policies and procedures reasonably designed
to promote compliance in all material respects by the Loan Parties, their
Subsidiaries and their respective directors, officers, employees and agents (in
their respective capacities as such) with Anti-Corruption Laws and Sanctions
applicable to the Loan Parties and their Subsidiaries.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Borrower, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (so long as the Borrower has the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.

 

121



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all authorizations and permits required pursuant to
Environmental Law for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case with respect to this Section 5.09,
to the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents, subject in
each case to paragraph (g) below. If Collateral Agent reasonably determines that
it is required by any laws, rules, regulations and orders of any Governmental
Authority to have appraisals prepared in respect of the Real Property of any
Loan Party constituting Collateral, Borrower shall (i) reimburse Collateral
Agent for appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA, and (ii) make commercially reasonable
efforts to comply with all reasonable requirements to obtain any such
appraisals.

(b) If any asset (other than Real Property, which is covered by paragraph (c)
below) that has an individual fair market value (as determined in good faith by
the Borrower) in an amount greater than $5.0 million is acquired by any Loan
Party after the Closing Date (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets constituting Excluded
Property), such Loan Party will (i) promptly as practicable notify the
Collateral Agent thereof and (ii) take or cause the Subsidiary Loan Parties to
take such actions as shall be reasonably requested by the Collateral Agent to
grant and perfect such Liens (subject to any Permitted Liens), including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition (which for this
clause (c) shall include the improvement of any Real Property that was not Owned
Real Property that results in it qualifying as Owned Real Property) of and,
unless waived by the Collateral Agent, will grant and cause each of the
Subsidiary Loan Parties to grant to the Collateral Agent security interests in,
and mortgages on, such Owned Real Property of any Loan Parties that are not
Mortgaged Property as of the Closing Date, to the extent acquired after the
Closing Date, within 90 days after such acquisition (or such later date as the
Collateral Agent may agree in its reasonable discretion), pursuant to
documentation substantially in the form of Exhibit D-1 or Exhibit D-2 or in such
other form as is reasonably satisfactory to the Collateral Agent (each, an
“Additional Mortgage”) and constituting valid and enforceable Liens subject to
no other Liens except Permitted Liens at the time of recordation thereof, record
or file, and cause each such Subsidiary Loan Party to record or file, the
Additional Mortgage or instruments related

 

122



--------------------------------------------------------------------------------

thereto in such manner and in such places as is required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Mortgages and pay, and cause
each such Subsidiary Loan Party to pay, in full, all Taxes, fees and other
charges required to be paid in connection therewith, in each case subject to
paragraph (g) below. Unless otherwise waived by the Collateral Agent, with
respect to each such Additional Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith a flood hazard determination (along
with an executed borrower’s notice and evidence of insurance as necessary),
opinions of local counsel, a title insurance policy and a survey and otherwise
comply with the Collateral and Guarantee Requirements applicable to Mortgages
and Mortgaged Property. Notwithstanding the foregoing in this paragraph (c), to
the extent that the Borrower anticipates in good faith (1) delivering a Project
Notice to the Administrative Agent with respect to any such Owned Real Property
acquired after the Closing Date within forty-five (45) days following such
acquisition and (2) that such Project Notice would result in the release of a
Mortgage securing the Obligations pursuant to Section 5.11(a) (if there were a
Mortgage on such Owned Real Property), then the Borrower shall not be required
to deliver an Additional Mortgage with respect to such Owned Real Property
pursuant to this paragraph (c) (and such Owned Real Property will instead be
subject to Section 5.11 below). If the Borrower has not delivered a Project
Notice with respect to such Owned Real Property within such forty-five (45) day
period, then the Borrower shall promptly take the actions required to be taken
pursuant to this paragraph (c).

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Wholly-Owned Domestic
Subsidiary (other than an Excluded Subsidiary), within fifteen (15) Business
Days after the date such Wholly-Owned Domestic Subsidiary is formed or acquired
(or such longer period as the Collateral Agent may reasonably agree), notify the
Collateral Agent thereof and, within twenty (20) Business Days after the date
such Wholly-Owned Domestic Subsidiary is formed or acquired or such longer
period as the Collateral Agent shall agree (or, with respect to clauses (g) and
(h) of the definition of “Collateral and Guarantee Requirement,” within 90 days
after such formation or acquisition or such longer period as set forth therein
or as the Collateral Agent may agree in its reasonable discretion, as
applicable), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Domestic Subsidiary and with respect to any Equity Interest in
or Indebtedness of such Domestic Subsidiary owned by or on behalf of any Loan
Party, subject in each case to paragraph (g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary constitutes a “first tier”
Foreign Subsidiary of a Loan Party, within fifteen (15) Business Days after the
date such Foreign Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may agree), notify the Collateral Agent thereof and, within
twenty (20) Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary owned by or on behalf of any Loan Party,
subject in each case to paragraph (g) below.

(f) Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number or (D) in any Loan Party’s jurisdiction of organization; provided, that
no Loan Party shall effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the same priority as prior to such change.

 

123



--------------------------------------------------------------------------------

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other provisions of the Loan Documents with respect to
Collateral need not be satisfied with respect to any of the following
(collectively, the “Excluded Property”): (i) any Real Property held by the
Borrower or any of its Subsidiaries as a lessee under a lease (other than as
contemplated by the definition of “Owned Real Property”) or any Real Property
owned in fee that is not Owned Real Property, (ii) motor vehicles and other
assets subject to certificates of title and letter of credit rights (in each
case, other than to the extent a Lien on such assets or such rights can be
perfected by filing a UCC-1), and commercial tort claims with a value of less
than $5.0 million, (iii) pledges and security interests (including pledges and
security interests in any Video Lottery Operation License issued by the Maryland
Lottery & Gaming Control Commission or any other gaming licenses) (1) prohibited
by applicable law (including Gaming Laws), rule, regulation or contractual
obligation (with respect to any such contractual obligation, only to the extent
such restriction is permitted under Section 6.09(c) and such restriction is
binding on such assets (x) on the Closing Date or (y) on the date that the
applicable person becomes a Subsidiary of the Borrower) (in each case, except to
the extent such prohibition is unenforceable after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code) or (2) which could require governmental (including Gaming Authority)
consent, approval, license or authorization to be pledged (unless such consent,
approval, license or authorization has been received and the Borrower shall be
under no obligation to seek such consent (other than commercially reasonable
efforts to obtain such consent in respect of Gaming Laws)), (iv) assets to the
extent a security interest in such assets could reasonably be expected to result
in material adverse tax consequences (as determined in good faith by the
Borrower), (v) those assets as to which the Collateral Agent and the Borrower
reasonably agree that the costs or other consequence of obtaining or perfecting
such a security interest or perfection thereof are excessive in relation to the
value of the security to be afforded thereby, (vi) any lease, license or other
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or any
other Loan Party) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vii) any governmental
licenses (including any Video Lottery Operation License issued by the Maryland
Lottery & Gaming Control Commission and any other gaming licenses) or state or
local franchises, charters and authorizations, to the extent security interests
in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby or require the consent of any Governmental Authority (to the
extent such consent has not been obtained) after giving effect to the applicable
anti-assignment provisions of Article 9 of the Uniform Commercial Code,
(viii) pending United States “intent-to-use” trademark applications for which a
verified statement of use or an amendment to allege use has not been filed with
and accepted by the United States Patent and Trademark Office, (ix) other
customary exclusions under applicable local law or in applicable local
jurisdictions set forth in the Security Documents or otherwise separately agreed
in writing between the Administrative Agent and the Borrower, (x) any Excluded
Securities, (xi) for the avoidance of doubt, any assets owned by, or the Equity
Interests of, any Qualified Non-Recourse Subsidiary or any other asset securing
any Qualified Non-Recourse Debt (which shall in no event constitute Collateral
hereunder, nor shall any Qualified Non-Recourse Subsidiary be a Loan Party
hereunder); (xii) any Third Party Funds, (xiii) any equipment or other asset
that is subject to a Lien permitted by any of clauses (c), (i) and (j) of
Section 6.02 or is otherwise subject to a purchase money debt arrangement, slot
financing arrangement or a Capitalized Lease Obligation, in each case, as
permitted by Section 6.01, if the contract or other agreement providing for such
debt, financing arrangement or Capitalized Lease Obligation prohibits or
requires the consent of any person (other than the Borrower or any Guarantor) as
a condition to the creation of any other security interest on such equipment or
asset and, in each case, such prohibition or requirement is permitted hereunder
and (xiv) any money, whether in bank accounts, video lottery terminals, drop
boxes, cash cages, count rooms or otherwise that constitutes “Proceeds” (as that
term is defined in the Maryland Code, State Government Article, §9-1A-01(u)(1))
that are allocable to the State of Maryland under applicable Gaming Laws;
provided, that the Borrower may in its sole discretion elect to exclude any
property from the definition of

 

124



--------------------------------------------------------------------------------

Excluded Property. Notwithstanding anything to the contrary in this Agreement,
the Collateral Agreement, or any other Loan Document, (A) the Administrative
Agent may grant extensions of time or waiver of requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) and surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the other Loan
Documents, (B) no foreign law governed security documents or perfection actions
under foreign law shall be required, (C) no landlord, mortgagee or bailee
waivers shall be required, (D) no notice shall be required to be sent to account
debtors or other contractual third parties prior to an Event of Default,
(E) Liens required to be granted from time to time pursuant to, or any other
requirements of, the Collateral and Guarantee Requirement and the Security
Documents shall be subject to exceptions and limitations set forth in the
Security Documents and, to the extent appropriate in the applicable
jurisdiction, as otherwise agreed between the Administrative Agent and the
Borrower, (F) to the extent any Mortgaged Property is located in a jurisdiction
with mortgage recording or similar tax, the amount secured by the Security
Document with respect to such Mortgaged Property shall be limited to the fair
market value of such Mortgaged Property as determined in good faith by the
Borrower (subject to any applicable laws in the relevant jurisdiction or such
lesser amount agreed to by the Administrative Agent); provided that
notwithstanding anything to the contrary in this Agreement (i) the Mortgage on
the Ground Lease Property and (ii) the Mortgage on the Garage Property shall
not, in each case, secure an amount less than the amount secured pursuant to the
mortgage on such property under the Existing Credit Agreement and shall not
secure, in the aggregate, an amount in excess of the aggregate principal amount
of the Facilities, (G) there shall be no control, lockbox or similar
arrangements nor any control agreements relating to the Borrower’s and its
subsidiaries’ bank accounts (including deposit, securities or commodities
accounts) and (H) the Administrative Agent and the Borrower may make such
modifications to the Security Documents, and execute and/or consent to such
easements, covenants, rights of way or similar instruments (and Administrative
Agent may agree to subordinate the lien of any mortgage to any such easement,
covenant, right of way or similar instrument or record or may agree to recognize
any tenant pursuant to an agreement in a form and substance reasonably
acceptable to the Administrative Agent), as are reasonable or necessary in
connection with the Casino, any project or transactions otherwise permitted
hereunder.

(h) The Borrower shall, or shall cause the applicable Loan Parties to, satisfy
the requirements listed on Schedule 5.10 within the timeframes indicated
thereon.

SECTION 5.11. Real Property Development Matters .

(a) Releases of Mortgaged Property. In the event that the Borrower delivers a
Project Notice to the Administrative Agent with respect to all or any portion of
a Mortgaged Property or Mortgaged Properties constituting Undeveloped Land
identifying the applicable Mortgaged Property or Properties, providing a
reasonable description of the Project that the Borrower anticipates in good
faith to be undertaken with respect to such Mortgaged Property or Properties
constituting Undeveloped Land and identifying the Project Financing to be
entered into in connection with the financing of such Project not in violation
of this Agreement, then, if (x) the terms of such Project Financing require the
release of the Mortgage securing the Obligations and (y) in the case of
Undeveloped Land acquired after the Closing Date, the Borrower is in Pro Forma
Compliance after giving effect to such Project Financing, on the later of the
date that is ten (10) Business Days following the date of the delivery of the
Project Notice to the Administrative Agent and the date a mortgage or other
security document securing the Project Financing is executed and delivered for
recording pending, or is executed and delivered substantially concurrently with,
the release of the Mortgage securing the Obligations, the security interest and
Mortgage on the applicable Mortgaged Property or Properties shall be
automatically released, all without delivery of any

 

125



--------------------------------------------------------------------------------

instrument or performance of any act by any party (and any Loan Party shall be
permitted to take any action in connection therewith consistent with such
release including, without limitation, the filing of UCC termination
statements). In connection with any such termination or release, the
Administrative Agent and Collateral Agent shall execute and deliver (or cause to
be executed or delivered) to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (including, without limitation, mortgage releases
(including partial mortgage releases in the case where the Mortgaged Property
covered by any Mortgage includes Mortgaged Property not subject to such release)
and UCC termination statements), and will duly assign and transfer to such Loan
Party any such applicable Mortgaged Property. Any execution and delivery of
documents pursuant to this Section 5.11 shall be without recourse to or warranty
by the Administrative Agent or Collateral Agent. With respect to any Owned Real
Property owned by any Loan Party that is subject to a Project Financing pursuant
to this Section 5.11, no second lien mortgages may be placed on such Owned Real
Property while such Project Financing is outstanding.

(b) New Mortgages on Developed Properties.

(i) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the final completion of construction (as defined in the applicable
engineering, procurement and construction contract) of any Project for which a
Project Notice was previously delivered to the Administrative Agent, the
Borrower shall notify the Administrative Agent of the completion of such Project
and, to the extent permitted by the terms of the applicable Project Financing
(provided that to the extent the terms of the applicable Project Financing
restrict the taking of such actions, the Borrower shall take such actions
promptly (but in no event later than 20 Business Days (or such longer period as
the Administrative Agent shall permit in its reasonable discretion)) following
the cessation of such restrictions), shall take the actions specified in clause
(iii) below;

(ii) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the abandonment or termination by the Borrower of any Project for
which a Project Notice was previously delivered to the Administrative Agent, the
Borrower shall notify the Administrative Agent of the abandonment or termination
of such Project and, unless the Borrower delivers a new Project Notice with
respect to the Real Property subject to such Project within such 20 Business
Days (or such longer time permitted by the Administrative Agent), shall take the
actions specified in clause (iii) below;

(iii) To the extent required by the foregoing clauses (i) and (ii), the Borrower
shall (w) release or cause any applicable Subsidiary Loan Party to release all
security interests or mortgages on the Real Property subject to such Project
securing such Project Financing, (x) grant or cause any applicable Subsidiary
Loan Party to grant to the Collateral Agent Additional Mortgages in any such
Owned Real Property of such Loan Party subject to such Project as are not
covered by the original Mortgages, constituting valid and enforceable Liens
subject to no other Liens except Permitted Liens at the time of recordation
thereof, (y) record or file, and cause such Subsidiary Loan Party to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Mortgages and (z) pay, and cause such Subsidiary Loan Party to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to Section 5.10(g). Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall deliver to the Collateral Agent contemporaneously therewith a title
insurance policy and a survey and otherwise comply with the Collateral and
Guarantee Requirements applicable to Mortgages and Mortgaged Property.

 

126



--------------------------------------------------------------------------------

(c) Release of Liens. Promptly (but in no event later than 20 Business Days (or
such longer time as the Administrative Agent shall permit in its reasonable
discretion)) following the final completion of construction (as defined in the
applicable engineering, procurement and construction contract) of any Project
relating to a Mortgaged Property (other than with respect to which a Project
Notice has been delivered), the Borrower shall notify the Administrative Agent
of the completion of such Project and, to the extent permitted by the terms of
any such third party mortgage financing Indebtedness (provided that to the
extent the terms of the applicable mortgage financing Indebtedness restrict the
taking of such actions, the Borrower shall take such actions promptly (but in no
event later than 20 Business Days (or such longer period as the Administrative
Agent shall permit in its reasonable discretion)) following the cessation of
such restrictions), shall and shall cause any applicable Subsidiary Loan Party
to release all third party mortgage financing Indebtedness for such Project (if
any) and file and record any and all necessary documents to restore the first
priority security interest and Lien of the original Mortgage relating to the
Mortgaged Property that was the subject of the Project and pay, and cause such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges payable
in connection therewith, in each case subject to Section 5.10(g). Unless
otherwise waived by the Collateral Agent, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith an endorsement to title insurance
policy in form and substance reasonably satisfactory to the Administrative Agent
and a survey and otherwise comply with the Collateral and Guarantee Requirements
applicable to Mortgages and Mortgaged Property.

SECTION 5.12. Rating. Exercise commercially reasonable efforts to maintain
(a) public ratings (but not to obtain a specific rating) from Moody’s and S&P
for the Term B Loans and (b) public corporate credit ratings and corporate
family ratings (but, in each case, not to obtain a specific rating) from Moody’s
and S&P in respect of the Borrower.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders (or, in the case of Section 6.11, the Required
Revolving Facility Lenders voting as a single Class) shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing or committed on the Closing Date (provided, that
any Indebtedness that is in excess of $5.0 million individually is set forth on
Schedule 6.01) and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness (or in the case of a letter of credit, any replacement,
renewal or extension of such letter of credit) (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
the Borrower or any Subsidiary) and (ii) intercompany Indebtedness existing on
the Closing Date and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided that (i) all such Indebtedness, if owed to
a Loan Party, shall be evidenced by the Global Intercompany Note or other
promissory note and shall be subject to a first priority Lien pursuant to the
applicable Security Document and (ii) any Indebtedness of a Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Loan
Obligations under this Agreement on subordination terms as described in the
Global Intercompany Note or on other subordination terms reasonably satisfactory
to the Administrative Agent and the Borrower;

 

127



--------------------------------------------------------------------------------

(b) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements
not entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) all such Indebtedness, if
owed to a Loan Party, shall be evidenced by the Global Intercompany Note or
other promissory note and shall be subject to a first priority Lien pursuant to
the applicable Security Document and (ii) other than in the case of intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management, tax and accounting operations of the Borrower and the
Subsidiaries, (x) Indebtedness of any Subsidiary that is not a Loan Party owing
to any Loan Parties shall be subject to Section 6.04(b), (r) or (gg) and
(y) Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party
(the “Subordinated Intercompany Debt”) shall be subordinated to the Loan
Obligations under this Agreement on subordination terms as described in the
Global Intercompany Note or on other subordination terms reasonably satisfactory
to the Administrative Agent and the Borrower;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by the Borrower or
any Subsidiary in connection with the acquisition of assets or Equity Interests
(in each case, including a Permitted Business Acquisition), where such
acquisition, merger, consolidation or amalgamation is not prohibited by this
Agreement; provided, (A) to the extent required by the lenders providing such
Indebtedness, the conditions set forth in clause (c) of Section 4.01 shall be
satisfied, (B) in the case of any such Indebtedness secured by a Lien on the
Collateral that is pari passu in right of security with the Liens securing the
Obligations, the Senior Secured Leverage Ratio on a Pro Forma Basis immediately
after giving effect to such acquisition, merger, consolidation or amalgamation,
the incurrence or assumption of such Indebtedness and the use of proceeds
thereof and any related

 

128



--------------------------------------------------------------------------------

transactions is either (I) not greater than (i) on any date on or prior to
December 31, 2017, 3.75 to 1.00 and (ii) on any date on or after January 1,
2018, 4.25 to 1.00 or (II) no greater than the Senior Secured Leverage Ratio
immediately prior to such acquisition, merger, consolidation or amalgamation,
(C) in the case of any such Indebtedness secured by Liens on Collateral that are
junior in right of security to the Liens securing the Obligations, the Total
Secured Leverage Ratio on a Pro Forma Basis immediately after giving effect to
such acquisition, merger, consolidation or amalgamation, the incurrence or
assumption of such Indebtedness and the use of proceeds thereof and any related
transactions is either (I) not greater than 4.50 to 1.00 or (II) no greater than
the Total Secured Leverage Ratio immediately prior to such acquisition, merger,
consolidation or amalgamation, (D) in the case of any other such Indebtedness,
the Fixed Charge Coverage Ratio on a Pro Forma Basis immediately after giving
effect to such acquisition, merger, consolidation or amalgamation, the
incurrence or assumption of such Indebtedness and the use of proceeds thereof
and any related transactions is either (I) not less than 2.00 to 1.00 or (II) no
less than the Fixed Charge Coverage Ratio immediately prior to such acquisition,
merger, consolidation or amalgamation, (E) the aggregate outstanding principal
amount of Indebtedness incurred by Subsidiaries that are not Loan Parties under
this clause (h), together with the aggregate outstanding principal amount of
Indebtedness incurred by Subsidiaries that are not Loan Parties pursuant to
Section 6.01(r), shall not exceed the greater of $20.0 million and 0.345 times
the EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period and (F) if the incurrence or assumption of Indebtedness pursuant to this
clause (h)(i) occurs concurrently with the incurrence of Indebtedness pursuant
to Section 6.01(k), then such Indebtedness incurred in reliance on
Section 6.01(k) shall not be used in the calculation of the Senior Secured
Leverage Ratio, the Total Secured Leverage Ratio and the Fixed Charge Coverage
Ratio for purposes of this clause (h)(i); provided, further, that the incurrence
(but not assumption) of any Indebtedness for borrowed money pursuant to this
clause (h)(i) incurred in contemplation of such acquisition, merger,
consolidation or amalgamation shall be subject to the last paragraph of this
Section 6.01 and the incurrence (but not assumption) of any such Indebtedness
that is a term loan secured by a Lien on the Collateral that is pari passu in
right of security with the Liens securing the Obligations shall be subject to
the requirements of Section 2.21(b)(viii); and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

(i) (i) Capital Lease Obligations, mortgage financings, slot financing
arrangements and other purchase money Indebtedness incurred by the Borrower or
any Subsidiary prior to or within 270 days after the acquisition, lease,
construction, repair, replacement or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interests in any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction, repair,
replacement or improvement, in an aggregate outstanding principal amount not to
exceed the greater of $25.0 million and 0.43 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and immediately after giving effect to,
the incurrence thereof, would not exceed the greater of $30.0 million and 0.515
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period, and any Permitted Refinancing Indebtedness in respect
thereof;

 

129



--------------------------------------------------------------------------------

(l) Indebtedness of the Borrower or any Subsidiary in an aggregate outstanding
principal amount not greater than 100% of the amount of net cash proceeds
received by the Borrower from Excluded Debt Contributions;

(m) Guarantees (i) by the Borrower or any Subsidiary Loan Party of the
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by any Loan Party of Indebtedness otherwise
permitted hereunder of any Subsidiary that is not a Subsidiary Loan Party to the
extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(w)), (iii) by any Subsidiary that is not a Subsidiary Loan Party of
Indebtedness of another Subsidiary that is not a Subsidiary Loan Party and
(iv) by the Borrower of Indebtedness of Subsidiaries that are not Subsidiary
Loan Parties incurred for working capital purpose in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(s); provided, that (x) Guarantees by any Loan
Party under this Section 6.01(m) of any other Indebtedness of a person that is
subordinated to other Indebtedness of such person shall be subordinated to the
Loan Obligations to at least the same extent such underlying Indebtedness is so
subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn outs), in each case, incurred or assumed in
connection with the Transactions and any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness so long as (A) to the extent required by the lenders
providing such Indebtedness, the conditions set forth in clause (c) of
Section 4.01 shall be satisfied (provided that if such Indebtedness is
established for a purpose other than financing any Permitted Business
Acquisition or any other acquisition or Investment that is permitted by this
Agreement, no Event of Default under Section 7.01(b), (c), (h) (with respect to
the Borrower) or (i) (with respect to the Borrower) shall have occurred and be
continuing or would result therefrom) and (B) after giving effect to the
issuance, incurrence or assumption of such Indebtedness (x) in the case of
Indebtedness that is secured by a Lien on the Collateral that is pari passu in
right of security with the Term B Loans or the Initial Revolving Loans, the
Senior Secured Leverage Ratio on a Pro Forma Basis shall not be greater than
(i) on any date on or prior to December 31, 2017, 3.75 to 1.00 and (ii) on any
date on or after January 1, 2018, 4.25 to 1.00, (y) in the case of Indebtedness
that is secured by a Lien on the Collateral that is junior in right of security
to the Term B Loans and the Initial Revolving Loans, the Total Secured Leverage
Ratio on a Pro Forma Basis is not greater than 4.50 to 1.00 and (z) in the case
of unsecured Indebtedness, the Fixed Charge Coverage Ratio on a Pro Forma Basis
is at least 2.00 to 1.00; provided, however, that (I) the aggregate outstanding
principal amount of Indebtedness incurred

 

130



--------------------------------------------------------------------------------

by Subsidiaries that are not Loan Parties under this clause (r), together with
the aggregate outstanding principal amount of Indebtedness incurred by
Subsidiaries that are not Loan Parties pursuant to Section 6.01(h), shall not
exceed the greater of $20.0 million and 0.345 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period, (II) the Net
Proceeds of any Indebtedness incurred pursuant to this Section 6.01(r) at such
time shall not be netted for purposes of such calculation of the Senior Secured
Leverage Ratio and the Total Secured Leverage Ratio, as applicable, (III) any
Indebtedness incurred pursuant to Section 6.01(r)(i) shall be subject to the
last paragraph of Section 6.01, (IV) any Indebtedness incurred pursuant to
Section 6.01(r)(i)(x) in the form of term loans that is secured by a Lien on the
Collateral that is pari passu in right of security with the Term B Loans shall
be subject to the requirements of Section 2.21(b)(viii) and (V) if the
incurrence of Indebtedness pursuant to Section 6.01(r)(i) occurs concurrently
with the incurrence of Indebtedness pursuant to Section 6.01(k), then such
Indebtedness incurred in reliance on Section 6.01(k) shall not be used in the
calculation of the Senior Secured Leverage Ratio, the Total Secured Leverage
Ratio and the Fixed Charge Coverage Ratio for purposes of Section 6.01(r)(i);
and (ii) Permitted Refinancing Indebtedness in respect thereof;

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate outstanding principal amount not to exceed the greater of $20.0
million and 0.345 times the EBITDA calculated on a Pro Forma Basis for the then
most recently ended Test Period and any Permitted Refinancing Indebtedness in
respect thereof;

(t) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) or any
Subsidiary incurred in the ordinary course of business;

(v) (i) Indebtedness under the Existing Garage Note and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(w) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by one or more of the
Lenders or their Affiliates and (in each case) established for the Borrower’s
and its Subsidiaries’ ordinary course of operations (such Indebtedness, the
“Overdraft Line”), which Indebtedness may be secured under the Security
Documents;

(x) Indebtedness of, or incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, the
greater of $25.0 million and 0.43 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period, and any Permitted
Refinancing Indebtedness in respect thereof;

 

131



--------------------------------------------------------------------------------

(y) Indebtedness used to finance, or incurred or issued for the purpose of
financing, Expansion Capital Expenditures or Development Projects in an
aggregate principal amount not to exceed, together with the aggregate principal
amount of Indebtedness incurred pursuant to Section 6.01(z), $50.0 million at
any time outstanding so long as no Event of Default shall have occurred and be
continuing or would result therefrom, and any Permitted Refinancing Indebtedness
in respect thereof;

(z) (i) any Qualified Non-Recourse Debt and any Indebtedness in connection with
any Project Financing in an aggregate outstanding principal amount not to
exceed, together with the aggregate principal amount of Indebtedness incurred
pursuant to Section 6.01(y), $50.0 million and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

(aa) Indebtedness consisting of Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees thereof or of
any Parent Entity, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests in the Borrower or any
Parent Entity permitted by Section 6.06;

(bb) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(cc) Indebtedness of the Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management, tax and accounting operations (including with respect to
intercompany self-insurance arrangements) of the Borrower and the Subsidiaries
and any Permitted Refinancing Indebtedness in respect thereof;

(dd) (i) Refinancing Notes and any Permitted Refinancing Indebtedness incurred
in respect thereof and (ii) Discharged Indebtedness;

(ee) Indebtedness of the Loan Parties that is either unsecured or secured by
Liens ranking junior to the Liens securing the Obligations or secured by a first
priority Lien on the Collateral that is pari passu with the Lien securing the
Obligations and the aggregate outstanding principal amount of which does not, at
the time of occurrence, exceed the Incremental Amount available at such time and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided (1) if such Indebtedness is secured by Liens that are junior in right
of security to the Liens securing the Obligations or is unsecured, the terms of
such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the date that is ninety one
(91) days following the latest Term B Facility Maturity Date in effect on the
date of incurrence (other than the customary offers to repurchase upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default), (2) subject to clause (4) below, the Indebtedness incurred
shall be subject to the requirements of (x), in the case of term Indebtedness,
Section 2.21(b)(i), (ii), (iii), (iv), (ix) and (x) or (y) in the case of
revolving Indebtedness, Section 2.21(b)(v), (vi), (vii), (ix) and (x), in each
case, as if such Indebtedness incurred under this Section 6.01(ee) were
Incremental Term Loans or Incremental Revolving Facility Commitments, as
applicable, (3) any Indebtedness incurred pursuant to this Section 6.01(ee) in
the form of term loans that is secured by a Lien on the Collateral that is pari
passu in right of security with the Term B Loans shall be subject to the
requirements of Section 2.21(b)(viii), (4) any Indebtedness incurred pursuant to
this Section 6.01(ee) in the form of a customary bridge facility will not be
subject to the provisions of Section 2.21(b)(i), (iii) or (iv), so

 

132



--------------------------------------------------------------------------------

long as the facility into which such bridge facility is to be converted
satisfies such provisions and (5) to the extent required by the lenders
providing such Indebtedness, the conditions set forth in clause (c) of
Section 4.01 shall be satisfied (provided that if such Indebtedness is
established for a purpose other than financing any Permitted Business
Acquisition or any other acquisition or Investment that is permitted by this
Agreement, no Event of Default under Section 7.01(b), (c), (h) (with respect to
the Borrower) or (i) (with respect to the Borrower) shall have occurred and be
continuing or would result therefrom); provided that a certificate of a
Financial Officer of the Borrower delivered to Administrative Agent in good
faith at least three Business Days (or such shorter period as the Administrative
Agent may reasonably agree) prior to the incurrence of such indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement and in the case of
any such Indebtedness, no Subsidiary of the Borrower is a borrower or guarantor
other than any Subsidiary Loan Party which shall have previously or
substantially concurrently Guaranteed the Obligations;

(ff) Junior Capital in an aggregate outstanding principal amount not to exceed
the greater of $35.0 million and 0.605 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, and any Permitted
Refinancing Indebtedness in respect thereof;

(gg) Obligations in respect of Cash Management Agreements;

(hh) to the extent constituting Indebtedness, agreements to pay service fees to
professionals (including architects, engineers and designers) in furtherance of
and/or in connection with any project, in each case to the extent such
agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided that no such agreements shall
give rise to Indebtedness for borrowed money); and

(ii) all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (hh) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

 

133



--------------------------------------------------------------------------------

For purposes of determining compliance with Section 6.01 and the calculation of
the Incremental Amount, if the use of proceeds from any incurrence, issuance or
assumption of Indebtedness is to fund the Refinancing of any Indebtedness, then
such Refinancing shall be deemed to have occurred substantially simultaneously
with such incurrence, issuance or assumption so long as (1) such Refinancing
occurs on the same Business Day as such incurrence, issuance or assumption,
(2) if such proceeds will be offered (through a tender offer or otherwise) to
the holders of such Indebtedness to be Refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such holders pending
the completion of such offer on the same Business Day as such incurrence,
issuance or assumption (and such proceeds are ultimately used in the
consummation of such offer or otherwise used to Refinance Indebtedness), (3) if
such proceeds will be used to fund the redemption, discharge or defeasance of
such Indebtedness to be Refinanced, the proceeds thereof are deposited with a
trustee, agent or other representative for such Indebtedness pending such
redemption, discharge or defeasance on the same Business Day as such incurrence,
issuance or assumption or (4) the proceeds thereof are otherwise set aside to
fund such Refinancing pursuant to procedures reasonably agreed with the
Administrative Agent.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (ii) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”) but may be permitted in
part under any combination thereof, (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (ii) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”), the
Borrower may, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify (as if incurred at such later time), such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and at the time of incurrence, classification or reclassification
will be entitled to only include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses (or any
portion thereof) and such item of Indebtedness (or any portion thereof) shall be
treated as having been incurred or existing pursuant to only such clause or
clauses (or any portion thereof) without giving pro forma effect to such item
(or portion thereof) when calculating the amount of Indebtedness that may be
incurred, classified or reclassified pursuant to any other clause (or portion
thereof) at such time; provided, that all Indebtedness outstanding on the
Closing Date under this Agreement shall at all times be deemed to have been
incurred pursuant to clause (b) of this Section 6.01. In addition, with respect
to any Indebtedness that was permitted to be incurred hereunder on the date of
such incurrence, any Increased Amount of such Indebtedness shall also be
permitted hereunder after the date of such incurrence.

With respect to any Indebtedness for borrowed money incurred under
Section 6.01(h)(i) (solely to the extent set forth therein) and 6.01(r)(i),
(A) in the form of term Indebtedness, (1) the stated maturity date of any such
Indebtedness shall be no earlier than the Term B Facility Maturity Date as in
effect at the time such Indebtedness is incurred and (2) the Weighted Average
Life to Maturity of such Indebtedness shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term B Loans in effect at the time such
Indebtedness is incurred, (B) in the form of revolving Indebtedness, (1) the
stated maturity date of any such Indebtedness shall be no earlier than the
Revolving Facility Maturity Date with respect to the Initial Revolving Loans as
in effect at the time such Indebtedness is incurred and (2) the Weighted Average
Life to Maturity of such Indebtedness shall be no shorter than the remaining
Weighted Average Life to Maturity of the Initial Revolving Loans in effect at
the time such Indebtedness is incurred and (C) such Indebtedness does not have
mandatory redemption features (other than customary asset sale, insurance,
condemnation and insurance proceeds events, issuance of indebtedness proceeds
events, change of control offers or events of default or, if term loans, excess
cash flow prepayments applicable to periods before the Term B Facility Maturity
Date as in effect at the time such Indebtedness in incurred) that could result
in redemptions of such Indebtedness prior to the Term B Facility Maturity Date
as in effect at the time such Indebtedness in incurred.

 

134



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, to
the extent securing Indebtedness in an aggregate principal amount in excess of
$5.0 million individually shall only be permitted under this paragraph (a) to
the extent such Lien is set forth on Schedule 6.02(a), and any modifications,
replacements, renewals or extensions thereof; provided, that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a) (or in the case of a letter of credit, any replacement, renewal
or extension of such letter of credit permitted by Section 6.01(a))) and shall
not subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Secured Swap Agreements, Secured Cash Management Agreements and the Overdraft
Line secured pursuant to the Security Documents) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) in the case of Liens that do not extend to the Collateral,
such Lien does not apply to any other property or assets of the Borrower or any
of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset and accessions and additions thereto and
proceeds and products thereof (other than after-acquired property required to be
subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof)), (ii) in the case of Liens on the Collateral that are (or
are intended to be) junior in priority to the Liens securing the Term B Loans,
such Liens shall be subject to a Permitted Junior Intercreditor Agreement and
(iii) in the case of Liens on the Collateral that are (or are intended to be)
pari passu with the Liens on the Collateral securing the Term B Loans, (x) such
Liens shall be subject to a Permitted Pari Passu Intercreditor Agreement and
(y) any Indebtedness for borrowed money in the form of term loans secured by
such Liens shall be subject to the requirements of Section 2.21(b)(viii);

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in compliance with
Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

 

135



--------------------------------------------------------------------------------

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Sections 6.01(i) and 6.01(z) (in each case limited to the assets financed
with such Indebtedness (or the Indebtedness Refinanced thereby) and any
accessions and additions thereto and the proceeds and products thereof and
customary security deposits and related property; provided that individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender and incurred under Section 6.01(i) or (z));

(j) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 or Section 5.11 and any
replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

136



--------------------------------------------------------------------------------

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card chargebacks
and similar obligations or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;

(o) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business or (iii) encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

(u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) (x) in the
case of a Lien on the Collateral that is pari passu in right of security with
the Term B Loans or the Initial Revolving Loans, the Senior Secured Leverage
Ratio on a Pro Forma Basis shall not be greater than (i) on any date on or prior
to December 31, 2017, 3.75 to 1.00 and (ii) on any date on or after January 1,
2018, 4.25 to 1.00 and (y) in the case of a Lien on the Collateral that is
junior in right of security to the Term B Loans and the Initial Revolving Loans,
the Total Secured Leverage Ratio on a Pro Forma Basis shall not be greater than
4.50 to 1.00, (ii) at the time of the incurrence of such Lien and after giving
effect thereto, to the extent required by the lenders providing the related
Indebtedness, the conditions set forth in clause (c) of Section 4.01 shall be
satisfied (provided that if such related Indebtedness is established for a
purpose other than financing any Permitted Business Acquisition or any other
acquisition or Investment that is permitted by this Agreement, no Event of
Default under Section 7.01(b), (c), (h) (with respect to the Borrower) or
(i) (with respect to the Borrower) shall have occurred and be continuing or
would result therefrom), (iii) the Indebtedness or other obligations

 

137



--------------------------------------------------------------------------------

secured by such Lien are otherwise permitted by this Agreement, (iv) if such
Liens are (or are intended to be) secured by Liens on the Collateral that are
pari passu with the Liens securing the Loan Obligations, (x) such Liens shall be
subject to a Permitted Pari Passu Intercreditor Agreement and (y) any
Indebtedness for borrowed money in the form of term loans secured by such Liens
shall be subject to the requirements of Section 2.21(b)(viii), (v) if such Liens
are (or are intended to be) secured by Liens on the Collateral that are junior
in priority to the Liens securing the Loan Obligations, such Liens shall be
subject to a Permitted Junior Intercreditor Agreement and (vi) if such Liens
secure Indebtedness incurred pursuant to Section 6.01(r)(i), and such
Indebtedness is incurred concurrently with the incurrence of Indebtedness
pursuant to Section 6.01(k), then such Indebtedness incurred in reliance on
Section 6.01(k) shall not be used in the calculation of the Senior Secured
Leverage Ratio, the Total Secured Leverage Ratio and the Fixed Charge Coverage
Ratio for purposes of determining whether the Liens securing such Indebtedness
incurred pursuant to Section 6.01(r)(i) are permitted under this
Section 6.01(u);

(v) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(w) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(x) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of its Subsidiaries pursuant to an agreement entered into in
the ordinary course of business;

(y) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(z) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint ventures or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(aa) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(bb) Liens on the Mortgaged Properties listed on Schedule 3.07(a) pursuant to
deeds of trust recorded in connection with the Existing Credit Agreement;
provided that, with respect to any such Mortgaged Property, such Lien shall be
terminated or released on or about the date that a Mortgage in respect of such
Mortgaged Property is recorded;

(cc) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(dd) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

 

138



--------------------------------------------------------------------------------

(ee) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Subsidiary Loan Party, (ii) of any
Subsidiary that is not a Loan Party in favor of any Subsidiary that is not a
Loan Party or (iii) permitted under Section 6.01(x);

(ff) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(gg) Liens securing Swap Agreements that were not entered into for speculative
purposes;

(hh) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed the greater of $30.0 million and 0.515 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;

(ii) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Subsidiary;

(jj) Liens securing Indebtedness incurred pursuant to Section 6.01(y), 6.01(dd)
and 6.01(ee); provided that, (i) if such Liens are (or are intended to be)
secured by Liens on the Collateral that are pari passu with the Liens securing
the Loan Obligations, such Liens shall be subject to a Permitted Pari Passu
Intercreditor Agreement and (ii) if such Liens are (or are intended to be)
secured by Liens on the Collateral that are junior in priority to the Liens
securing the Loan Obligations, such Liens shall be subject to a Permitted Junior
Intercreditor Agreement;

(kk) Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with the Borrower or any of its Subsidiaries;

(ll) Liens in connection with the Option Parcel Transactions which Liens attach
only to (i) the Option Parcels and/or the Replacement Property and (ii)
improvements thereon and accessions and additions thereto and proceeds and
products thereof;

(mm) the Venue Easements and any other easements, covenants, rights of way or
similar instruments which do not materially impact a project in an adverse
manner granted in connection with arrangements contemplated under
Section 6.05(i), (n), (p), (q) or (r);

(nn) the filing of a reversion, subdivision or final map(s), record(s) of survey
and/or amendments to any of the foregoing over Real Property held by the Loan
Parties designed (A) to merge one or more of the separate parcels thereof
together so long as (i) the entirety of each such parcel shall be owned by Loan
Parties, (ii) no portion of the Mortgaged Property is merged with any Real
Property that is not part of the Mortgaged Property and (iii) the gross acreage
and footprint of the Mortgaged Property remains unaffected in any material
respect or (B) to separate one or more of the parcels thereof together so long
as (i) the entirety of each resulting parcel shall be owned by Loan Parties,
(ii) no portion of the Mortgaged Property ceases to be subject to a Mortgage and
(iii) the gross acreage and footprint of the Mortgaged Property remains
unaffected in any material respect;

(oo) from and after the lease or sublease of any interest pursuant to
Section 6.05(i), (n), (p), (q) or (r), any reciprocal easement agreement entered
into between a Loan Party and the holder of such interest; and

 

139



--------------------------------------------------------------------------------

(pp) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by this Section 6.02; provided, however, that (x) such new Lien shall
be limited to all or part of the same type of property that secured the original
Lien (plus improvements on and accessions to such property, proceeds and
products thereof, customary security deposits and any other assets pursuant to
after-acquired property clauses to the extent such assets secured (or would have
secured) the Indebtedness being Refinanced), (y) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or, if greater, committed amount of the applicable Indebtedness at
the time the original Lien became a Lien permitted hereunder and (B) any unpaid
accrued interest and premium (including tender premiums) thereon and an amount
necessary to pay associated underwriting discounts, defeasance costs, fees,
commissions and expenses related to such refinancing, refunding, extension,
renewal or replacement, and (z) Indebtedness secured by Liens ranking junior to
the Liens securing the Obligations may not be refinanced pursuant to this clause
(pp) with Liens ranking pari passu to the Liens securing the Obligations.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
6.02(a) through (pp) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(pp), the Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and at the time of incurrence, classification or
reclassification will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses (or any portion thereof) and such Lien securing such
item of Indebtedness (or any portion thereof) will be treated as being incurred
or existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or any portion thereof) when
calculating the amount of Liens or Indebtedness that may be incurred, classified
or reclassified pursuant to any other clause (or any portion thereof) at such
time. In addition, with respect to any Lien securing Indebtedness that was
permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any Increased Amount
of such Indebtedness.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to (i) Excluded Property, (ii) property owned by the Borrower or any
Domestic Subsidiary that is acquired after the Closing Date so long as such Sale
and Lease-Back Transaction is consummated within 365 days of the acquisition of
such property or (iii) property owned by any Subsidiary that is not a Loan Party
regardless of when such property was acquired, (b) with respect to any other
property owned by the Borrower or any Domestic Subsidiary, (i) if at the time
the lease in connection therewith is entered into, (A) no Event of Default shall
have occurred and be continuing or would result therefrom and (B) with respect
to any such Sale and Lease-Back Transaction with Net Proceeds in excess of $10.0
million, after giving effect to the entering into of such lease, the Borrower
shall be in Pro Forma Compliance and (ii) if such Sale and Lease-Back
Transaction is of property owned by the Borrower or any Domestic Subsidiary as
of the Closing Date, the Net Proceeds therefrom are used to prepay the Term
Loans to the extent required by Section 2.11(b), and (c) in

 

140



--------------------------------------------------------------------------------

connection with any Project Financing; provided, further, that the Borrower or
the applicable Domestic Subsidiary shall receive at least fair market value (as
determined by the Borrower in good faith) for any property disposed of in any
Sale and Lease-Back Transaction pursuant to clause (a)(ii) or (b) of this
Section 6.03 (as approved by the Board of Directors of the Borrower in any case
of any property with a fair market value in excess of $10.0 million).

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of Indebtedness of, or make or permit to exist any investment or any
other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests in
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided, that (A) Investments made after the
Closing Date by any Loan Party pursuant to clause (i) in Subsidiaries that are
not Loan Parties, and (B) intercompany loans made after the Closing Date by any
Loan Party to Subsidiaries that are not Loan Parties pursuant to clause (ii) and
(C) Guarantees after the Closing Date by any Loan Party of Indebtedness of
Subsidiaries that are not Loan Parties pursuant to clause (iii), shall not
exceed (x) the greater of $20.0 million and 0.345 times the EBITDA calculated on
a Pro Forma Basis for the then most recently ended Test Period plus (y) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$3.0 million in the aggregate at any time outstanding (calculated without regard
to write downs or write offs thereof), (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests in the Borrower or any Parent Entity
solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements that are not entered into for speculative purposes;

 

141



--------------------------------------------------------------------------------

(h) Investments existing on, or contractually committed as of, the Closing Date
(provided, that any such Investment that is (x) not intercompany Indebtedness
and (y) in excess of $5.0 million individually shall be set forth on
Schedule 6.04) and any extensions, renewals or reinvestments thereof, so long as
the aggregate amount of all Investments pursuant to this clause (h) is not
increased at any time above the amount of such Investment existing or committed
on the Closing Date (other than pursuant to an increase as required by the terms
of any such Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (o), (p) (r), (s), (v), (ff), (gg), (ii) and (pp) (to the extent in respect
of the foregoing clauses);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $30.0
million and 0.515 times the EBITDA calculated on a Pro Forma Basis for the then
most recently ended Test Period (plus any returns of capital (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
clause (j)) plus (ii) the portion, if any, of the Cumulative Credit on the date
of such election that the Borrower elects to apply to this Section 6.04(j)(ii),
such election to be specified in a written notice of a Responsible Officer of
the Borrower calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided that if any Investment pursuant to this clause (j) is made in
any person that is not a Subsidiary of the Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of the Borrower after such
date, such Investment shall, upon the election of the Borrower, thereafter be
deemed to have been made pursuant to clause (b) above and shall cease to have
been made pursuant to this clause (j) for so long as such person continues to be
a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments in a Similar Business in an aggregate amount (valued at the time
of the making thereof, and without giving effect to any write downs or write
offs thereof) not to exceed the greater of $30.0 million and 0.515 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period (plus any returns (including dividends, interest, distributions, returns
of principal, profits on sale, repayments, income and similar amounts) actually
received by the respective investor in respect of investments theretofore made
by it pursuant to this clause (l)); provided that if any Investment pursuant to
this this clause (l) is made in any person that is not a Subsidiary of the
Borrower at the date of the making of such Investment and such person becomes a
Subsidiary of the Borrower after such date, such Investment shall, upon the
election of the Borrower, thereafter be deemed to have been made pursuant to
clause (b) above and shall cease to have been made pursuant to this clause
(l) for so long as such person continues to be a Subsidiary of the Borrower;

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

 

142



--------------------------------------------------------------------------------

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation was or is permitted under this Section 6.04 or Section 6.05 and
(ii) to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of any Parent Entity, the Borrower or its Subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests in the
Borrower or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests in the Borrower or any Parent Entity;

(r) to the extent constituting Investments, the Option Parcel Transactions and
Investments necessary or advisable to facilitate the Option Parcel Transactions;

(s) Investments in Unrestricted Subsidiaries in an aggregate amount outstanding
not to exceed the greater of $20.0 million and 0.345 times the EBITDA calculated
on a Pro Forma Basis for the then most recently ended Test Period (plus any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received by
the respective investor in respect of investments theretofore made by it
pursuant to this clause (s)), as valued at the fair market value (as determined
in good faith by the Borrower) of such Investment at the time such Investment is
made; provided that if any Investment pursuant to this clause (s) is made in any
Unrestricted Subsidiary and such Unrestricted Subsidiary is redesignated a
Subsidiary of the Borrower after such date, such redesignation shall increase
the amount available pursuant to this clause (s) by an amount equal to the fair
market value (as determined in good faith by the Borrower) of the Borrower’s
Investments in such Subsidiary previously made in reliance on this clause (s) at
the time of such redesignation;

(t) Investments consisting of Restricted Payments permitted by Section 6.06;

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(v) Investments constituting the WSED Acquisition and the WSED Loan;

(w) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(x) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or any
Subsidiary;

 

143



--------------------------------------------------------------------------------

(y) Investments by the Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate paragraph of
Section 6.06 for all purposes of this Agreement);

(z) [reserved];

(aa) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other persons;

(bb) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or purchases, sales, licenses or sublicenses (including in respect of
gaming licenses) or leases of intellectual property;

(cc) Investments received substantially contemporaneously in exchange for
Qualified Equity Interests in the Borrower or any Parent Entity; provided that
such Investments are not included in any determination of the Cumulative Credit;

(dd) other Investments so long as, immediately after giving effect to such
Investment, the Total Leverage Ratio on a Pro Forma Basis would not exceed 3.25
to 1.00;

(ee) any Investment made pursuant to any Operations Management Agreement;

(ff) [reserved];

(gg) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of the Borrower and the Subsidiaries and (iii) consisting of
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business; and

(hh) Investments in joint ventures established to develop or operate nightclubs,
bars, restaurants, recreation, exercise or gym facilities, or entertainment or
retail venues or similar or related establishments or facilities within, in
close proximity to or otherwise for the benefit of the Casino or any project (as
reasonably determined by the Borrower), which Investments may (but are not
required to) be made pursuant to (or in lieu of) dispositions in the manner
contemplated under Sections 6.05(p) or (q) or received in consideration for
dispositions under Sections 6.05(p) or (q).

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof (as determined by the Borrower in good faith) valued at the time of the
making thereof, and without giving effect to any subsequent write-downs or
write-offs thereof.

 

144



--------------------------------------------------------------------------------

For purposes of determining compliance with this covenant, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or portion thereof) described in the above clauses but may be
permitted in part under any combination thereof and (B) in the event that an
Investment (or any portion thereof) meets the criteria of one or more of the
categories of permitted Investments (or any portion thereof) described in the
above clauses, the Borrower may, in its sole discretion, classify or reclassify,
or later divide, classify or reclassify, such permitted Investment (or any
portion thereof) in any manner that complies with this covenant and at the time
of classification or reclassification will be entitled to only include the
amount and type of such Investment (or any portion thereof) in one of the
categories of permitted Investments (or any portion thereof) described in the
above clauses.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests in any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other person, except
that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory, or the sale of receivables pursuant
to non-recourse factoring arrangements, in each case in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
the Borrower), (iii) the sale of surplus, obsolete, damaged or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the sale or disposition of Permitted Investments in
the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any Loan
Party in a transaction in which the surviving or resulting entity is a Loan
Party and, in the case of each of clauses (i) and (ii), no person other than a
Loan Party receives any consideration, (iii) the merger, consolidation or
amalgamation of any Subsidiary that is not a Loan Party into or with any other
Subsidiary that is not a Loan Party, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary if the Borrower determines in good
faith that such liquidation, dissolution or change in form is in the best
interests of the Borrower or the Subsidiaries and is not materially
disadvantageous to the Lenders or (v) any Subsidiary may merge, consolidate or
amalgamate into or with any other person in order to effect an Investment
permitted pursuant to Section 6.04 so long as the continuing or surviving person
shall be a Subsidiary, which shall be a Loan Party if the merging, consolidating
or amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party in reliance on this paragraph (c) shall not in the aggregate
exceed, in any fiscal year of the Borrower, $5.0 million;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

 

145



--------------------------------------------------------------------------------

(e) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) no Event of Default
exists or would result therefrom, (ii) the Net Proceeds thereof are applied in
accordance with Section 2.11(b), (iii) such sale, transfer or other disposition
of assets shall be for fair market value (as determined in good faith by the
Borrower), or if not for fair market value, the shortfall is permitted as an
Investment under Section 6.04, (iv) with respect to any such sale, transfer or
other disposition of assets in excess of $10.0 million, the Borrower shall be in
Pro Forma Compliance immediately after giving effect thereto and (v) no such
sale, transfer or other disposition of assets in excess of $5.0 million shall be
permitted unless such disposition is for at least 75% cash consideration;
provided, that for purposes of this subclause (g)(v), each of the following
shall be deemed to be cash: (A) the amount of any liabilities (as shown on the
Borrower’s or any Subsidiary’s most recent balance sheet or in the notes
thereto) of the Borrower or any Subsidiary of the Borrower (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee of any such assets or are otherwise cancelled in
connection with such transaction, (B) any notes or other obligations or other
securities or assets received by the Borrower or such Subsidiary of the Borrower
from such transferee that are converted by the Borrower or such Subsidiary of
the Borrower into cash within 180 days of the receipt thereof (to the extent of
the cash received), (C) any Designated Non-Cash Consideration received by the
Borrower or any of its Subsidiaries in such Asset Sale having an aggregate fair
market value (as determined in good faith by the Borrower), taken together with
all other Designated Non-Cash Consideration received pursuant to this subclause
(g)(v)(C) that is at that time outstanding, not to exceed $25.0 million (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value) and (D) with respect to any lease of assets by the Borrower or a
Subsidiary that constitutes a disposition, receipt of lease payments over time
on market terms (as determined in good faith by the Borrower) where the payment
consideration is at least 75% cash consideration.

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving corporation;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory or sales, licenses,
sublicenses or other dispositions or abandonment of intellectual property of the
Borrower or any of its Subsidiaries determined by the management of the Borrower
to be no longer useful or necessary in the operation of the business of the
Borrower or any of the Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”;

(l) the Option Parcel Transactions and dispositions necessary or advisable to
facilitate the Option Parcel Transactions;

 

146



--------------------------------------------------------------------------------

(m) any exchange of assets for other assets used or useful in a Similar Business
that are of comparable or greater value (other than any such exchanges by the
Borrower or Subsidiary with a Person that is an Affiliate of the Borrower or
Subsidiary); provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, and (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $25.0 million,
such exchange shall have been approved by at least a majority of the Board of
Directors of the Borrower; provided, further, that (A) no Event of Default
exists or would result therefrom and (B) with respect to any such exchange with
aggregate gross consideration that has a fair market value (as determined in
good faith by the Borrower) in excess of $25.0 million, immediately after giving
effect thereto, the Borrower shall be in Pro Forma Compliance;

(n) subject to the last paragraph of this Section 6.05, each of the Borrower and
the Subsidiaries may enter into any leases, subleases, easements or licenses
with respect to any of its Real Property;

(o) any disposition made pursuant to any Operations Management Agreement;

(p) (i) the lease, sublease or license of any portion of the Casino or any
project to persons who, either directly or through Affiliates of such persons,
intend to operate or manage nightclubs, bars, restaurants, recreation areas,
spas, pools, exercise or gym facilities, or entertainment or retail venues or
similar or related establishments or facilities within the Casino or such
project and (ii) the grant of declarations of covenants, conditions and
restrictions and/or easements with respect to common area spaces and similar
instruments benefiting such tenants of such leases, subleases and licenses
generally and/or entered into connection with the Casino or any project
(collectively, the “Venue Easements,” and together with any such leases,
subleases or licenses, collectively the “Venue Documents”); provided that (A) no
Event of Default shall exist and be continuing at the time any such Venue
Document is entered into or would occur as a result of entering into such Venue
Document, (B) the Loan Parties shall be required to maintain control (which may
be through required contractual standards) over the primary aesthetics and
standards of service and quality of the business being operated or conducted in
connection with any such leased, subleased or licensed space and (C) no Venue
Document or operations conducted pursuant thereto would reasonably be expected
to materially interfere with, or materially impair or detract from, the
operations of the Borrower and the Subsidiaries; provided further that upon
request by the Borrower, the Collateral Agent on behalf of the Secured Parties
shall provide the tenant, subtenant or licensee under any Venue Document with a
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit K or in such other form as is reasonably satisfactory to the
Collateral Agent and the applicable Loan Party;

(q) the dedication of space or other dispositions of property in connection with
and in furtherance of constructing structures or improvements reasonably related
to the development, construction and operation of the Casino or any project;
provided that in each case such dedication or other dispositions are in
furtherance of, and do not materially impair or interfere with the operations of
the Borrower and the Subsidiaries;

(r) dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties providing services
or benefits to the Casino, any project, any Real Property held by the Loan
Parties or the public at large that would not reasonably be expected to
interfere in any material respect with the operations of the Borrower and the
Subsidiaries; provided that upon request by the Borrower, the Administrative
Agent shall direct the Collateral Agent on behalf of the Secured Parties to
subordinate its Mortgage on such Real Property to such easement, right of way,
right of access or similar agreement in such form as is reasonably satisfactory
to the Administrative Agent and the applicable Loan Party;

 

147



--------------------------------------------------------------------------------

(s) any disposition of Equity Interests in a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(t) dispositions of assets that do not constitute Collateral with an aggregate
fair market value (as determined in good faith by the Borrower) of not more than
the greater of $5.0 million and 0.085 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period;

(u) dispositions of non-core assets acquired in connection with a Permitted
Business Acquisition or other Permitted Investment;

(v) other dispositions of assets with a fair market value (as determined in good
faith by the Borrower) of not more than $5.0 million;

(w) the WSED Acquisition (including any merger, consolidation or amalgamation in
order to effect the WSED Acquisition); provided, that following any such merger,
consolidation or amalgamation involving the Borrower, the Borrower is the
surviving entity; and

(x) dispositions set forth on Schedule 6.05.

Notwithstanding the foregoing provisions of this Section 6.05, subsection (n)
above shall be subject to the additional provisos that: (a) no Event of Default
shall exist and be continuing at the time such transaction, lease, sublease,
easement or license is entered into, (b) such transaction, lease, sublease,
easement or license would not reasonably be expected to materially interfere
with, or materially impair or detract from, the operation of the Casino, and
(c) no lease or sublease may provide that a Loan Party subordinate its fee,
condominium or leasehold interest to any lessee or any party financing any
lessee; provided that, upon request by the Borrower, the Administrative Agent
shall direct the Collateral Agent on behalf of the Secured Parties to provide
the tenant under any such lease or sublease with a subordination,
non-disturbance and attornment agreement in such form as is reasonably
satisfactory to the Administrative Agent (it being understood and agreed that no
such agreement shall be required to be provided unless (A) no Event of Default
shall exist and be continuing at such time or would occur as a result thereof
and (B) no Material Adverse Effect would result therefrom). To the extent any
Collateral is sold or disposed of in a transaction expressly permitted by this
Section 6.05 to any person other than the Borrower or any Subsidiary Loan Party,
such Collateral shall be sold or disposed of free and clear of the Liens created
by the Loan Documents (provided that, for the avoidance of doubt, with respect
to any disposal consisting of an operating lease or license, the underlying
property retained by the Borrower or such Subsidiary Loan Party will not be so
released), and the Administrative Agent shall take, and is hereby authorized by
each Lender to take, any actions reasonably requested by the Borrower in order
to evidence the foregoing.

 

148



--------------------------------------------------------------------------------

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any Equity Interests in the Borrower or set
aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the Borrower)
(the foregoing, “Restricted Payments”); provided, however, that:

(a) Restricted Payments may be made to the Borrower or to any Wholly-Owned
Subsidiary of the Borrower (or, in the case of non-Wholly-Owned Subsidiaries, to
the Borrower or any Subsidiary of the Borrower that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests in such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Borrower or such Subsidiary) based on their relative ownership interests);

(b) Restricted Payments may be made (x) in respect of (i) overhead, legal,
accounting and other professional fees and expenses of any Parent Entity,
(ii) fees and expenses related to any public offering or private placement of
debt or equity securities of any Parent Entity whether or not consummated,
(iii) franchise and similar taxes and other fees and expenses, required to
maintain any Parent Entity’s existence, (iv) payments permitted by
Section 6.07(b) (other than clauses (vii), (xxii) and (xxiii) thereof), and
(v) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees of any Parent Entity,
in each case in order to permit any Parent Entity to make such payments;
provided, that in the case of clauses (i), (ii) and (iii), the amount of such
Restricted Payments shall not exceed the portion of any amounts referred to in
such clauses (i), (ii) and (iii) that are allocable to the Borrower or its
Subsidiaries, (y) with respect to any taxable period for which the Borrower is a
partnership or disregarded entity for U.S. federal income tax purposes,
distributions to any person that held an Equity Interest for such taxable period
in an amount necessary to permit such person to make a pro rata distribution to
its direct or indirect equity holders such that each such equity holder receives
an amount from such pro rata distribution sufficient to enable such equity
holder to pay its U.S. federal, state and/or local income taxes (as applicable)
attributable to its direct or indirect ownership of the Borrower and its
Subsidiaries with respect to such taxable period (assuming that each such equity
holder is subject to tax at the highest combined marginal federal, state, and/or
local income tax rate applicable to any such equity holder for such taxable
period (which, for the avoidance of doubt, shall include the higher of the
federal income tax rate applicable to individuals and the federal income tax
rate applicable to corporations if such equity holders include individuals and
corporations) and taking into account the deductibility of state and local
income taxes for U.S. federal income tax purposes (and, if the federal income
tax rate applicable to individuals is used pursuant to the immediately preceding
parenthetical, any limitations thereon)), and (z) in respect of any taxable
period for which the Borrower and/or any of its Subsidiaries are members of a
consolidated, combined, affiliated, unitary or similar tax group for U.S.
federal and/or applicable state, local or foreign tax purposes of which any
Parent Entity is the common parent, distributions to any Parent Entity in an
amount not to exceed the amount of any such U.S. federal, state, local or
foreign taxes that the Borrower and/or its Subsidiaries, as applicable, would
have paid for such taxable period had the Borrower and/or its Subsidiaries, as
applicable, been a stand-alone corporate taxpayer or a stand-alone corporate
group;

(c) Restricted Payments may be made to any Parent Entity the proceeds of which
are used to purchase or redeem the Equity Interests in the Borrower or any
Parent Entity (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of any Parent Entity, the Borrower or any of the Subsidiaries

 

149



--------------------------------------------------------------------------------

or by any Plan or any shareholders’ agreement then in effect upon such person’s
death, disability, retirement or termination of employment or under the terms of
any such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year
(1) $2.0 million, plus (2) (x) the amount of net proceeds contributed to the
Borrower that were received by any Parent Entity during such calendar year from
sales of Equity Interests in any Parent Entity to directors, consultants,
officers or employees of any Parent Entity, the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements, and
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year, which, if not used in any year, may be carried
forward to any subsequent calendar year, subject, with respect to unused amounts
from clause (1) of this proviso that are carried forward, to an overall limit in
any fiscal year of $4.0 million (which shall increase to $6.0 million subsequent
to a Qualified IPO); and provided, further, that cancellation of Indebtedness
owing to the Borrower or any Subsidiary of the Borrower from members of
management of any Parent Entity, the Borrower or its Subsidiaries in connection
with a repurchase of Equity Interests in any Parent Entity will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) Restricted Payments may be made in an aggregate amount equal to the portion,
if any, of the Cumulative Credit on such date that the Borrower elects to apply
to this Section 6.06(e), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, that (i) no Event of Default shall have
occurred and be continuing and (ii) after giving effect thereto, the Borrower is
in Pro Forma Compliance;

(f) Restricted Payments may be made in connection with the consummation of the
Transactions;

(g) Restricted Payments may be made to allow any Parent Entity to make payments
in cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Equity Interests in any such
person;

(h) Restricted Payments may be made to fund, directly or indirectly, the
purchase or redemption of the Equity Interests in CBAC Gaming, LLC (or its
successors and assigns) held by the Partners (or their successors and assigns)
on the Closing Date in accordance with the terms of the operating agreement of
CBAC Gaming, LLC as in effect on the Closing Date;

(i) other Restricted Payments may be made; provided that, no Event of Default
has occurred and is continuing or would result therefrom and after giving effect
to such Restricted Payment, the Total Leverage Ratio on a Pro Forma Basis would
not exceed 3.00 to 1.00;

(j) any Restricted Payment permitted by Section 6.07(b)(xiii) and any Restricted
Payment made under any Operations Management Agreement;

(k) Restricted Payments out of Declined Proceeds not applied to the prepayment
of Term Loans in an aggregate amount not to exceed $15.0 million; or

 

150



--------------------------------------------------------------------------------

(l) Restricted Payments may be made to any Parent Entity to finance any
Investment permitted to be made pursuant to Section 6.04; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10;

(m) Restricted Payments may be made in an aggregate amount, together with any
payments and distributions made in respect of Junior Financings pursuant to
Section 6.09(b)(i)(G), equal to the greater of $25.0 million and 0.43 times the
EBITDA calculated on a Pro Forma Basis for the Test Period; provided, that no
Event of Default shall have occurred and be continuing;

(n) Restricted Payments may be made in an amount equal to Excluded RP
Contributions; and

(o) Restricted Payments described on Schedule 6.06 may be made.

For purposes of determining compliance with this covenant, (A) a Restricted
Payment need not be permitted solely by reference to one category of permitted
Restricted Payments (or any portion thereof) described in the above clauses but
may be permitted in part under any combination thereof and (B) in the event that
a Restricted Payment (or any portion thereof) meets the criteria of one or more
of the categories of permitted Restricted Payments (or any portion thereof)
described in the above clauses, the Borrower may, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such permitted
Restricted Payment (or any portion thereof) in any manner that complies with
this covenant and at the time of classification or reclassification will be
entitled to only include the amount and type of such Restricted Payment (or any
portion thereof) in one of the categories of permitted Restricted Payments (or
any portion thereof) described in the above clauses.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests in the Borrower (collectively, “Section 6.07
Affiliates”) in a transaction involving aggregate consideration in excess of
$10.0 million, unless such transaction is (i) otherwise permitted or required
under this Agreement or (ii) upon terms no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate. For purposes of
this Section 6.07, any transaction with any Affiliate or any such 10% holder
shall be deemed to have satisfied the standard set forth in clause (ii) of the
immediately preceding sentence if such transaction is approved by a majority of
the Disinterested Directors of the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of the Borrower;

 

151



--------------------------------------------------------------------------------

(ii) loans or advances to employees or consultants of any Parent Entity, the
Borrower or any of the Subsidiaries in accordance with Section 6.04(e);

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, the
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Borrower and the Subsidiaries);

(v) the Transactions, any transactions pursuant to the Transaction Documents and
permitted transactions, agreements and arrangements in existence (or to be
entered into) on the Closing Date and, to the extent involving aggregate
consideration in excess of $10.0 million, set forth on Schedule 6.07 or any
amendment thereto or replacement thereof or similar arrangement to the extent
such amendment, replacement or arrangement is not materially adverse to the
Lenders when taken as a whole (as determined by the Borrower in good faith) and
other transactions, agreements and arrangements described on Schedule 6.07, and
any amendment thereto or replacement thereof or similar transactions, agreements
or arrangements entered into by the Borrower or any of the Subsidiaries to the
extent such amendment is not materially adverse to the Lenders when taken as a
whole (as determined in good faith by the Borrower);

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity;

(viii) payments by the Borrower or any of the Subsidiaries of the Borrower to
any Section 6.07 Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by the majority of the Board of Directors of the Borrower,
or a majority of the Disinterested Directors of the Borrower, in good faith;

(ix) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, equipment, products, parts and services entered into in the ordinary
course of business in a manner consistent with past practice;

(x) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter which letter states that (i) such
transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to the Borrower or such Subsidiary, as applicable, from a financial point
of view;

 

152



--------------------------------------------------------------------------------

(xi) transactions in connection with the issuance of Letters of Credit for the
account or benefit of any subsidiary or any other Person designated by the
Borrower to the extent permitted hereunder (including with respect to the
issuance of or payments in connection with drawings under Letters of Credit);

(xii) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business;

(xiii) any one or more agreements to pay, and the direct or indirect payment of,
monitoring, consulting, management, transaction, advisory or similar fees
payable to the Investors or their Affiliates (A) in the case of CEC and its
Affiliates, in an aggregate amount in any fiscal year not to exceed the sum of
(1) 2.0% of Net Operating Revenues (for the purposes of this clause (A), as
defined in the Management Agreement) and 5.0% of EBITDA (for purposes of this
clause (A), as defined in the Management Agreement), plus reasonable out of
pocket costs and expenses in connection therewith and unpaid amounts accrued for
prior periods; plus (2) any deferred fees (to the extent such fees were within
such amount in clause (A)(1) above originally), (B) in the case of the other
Investors and their Affiliates, in an aggregate amount in any fiscal year not to
exceed the sum of (1) the amount contemplated by the agreements existing on the
Closing Date, plus reasonable out of pocket costs and expenses in connection
therewith and unpaid amounts accrued for prior periods; plus (2) any deferred
fees (to the extent such fees were within such amount in clause (B)(1) above
originally), plus, in each case, (C) so long as no Event of Default has occurred
and is continuing, the present value of all future amounts payable pursuant to
any agreement referred to in clause (A)(1) or (B)(1) above in connection with
the termination of any such agreement with any Investor or its Affiliates or the
amounts otherwise payable in connection therewith; provided that if any such
payment pursuant to clause (C) is not permitted to be paid as a result of an
Event of Default, such payment shall accrue and may be payable when no Events of
Default are continuing to the extent that no further Event of Default would
result therefrom;

(xiv) any transactions made pursuant to any Operations Management Agreement;

(xv) the issuance, sale or transfer of Equity Interests in the Borrower,
including in connection with capital contributions by a Parent Entity to the
Borrower;

(xvi) the issuance of Equity Interests to the management of any Parent Entity,
the Borrower or any Subsidiary in connection with the Transactions;

(xvii) (1) payments permitted under Section 6.06(b) and (2) entering into, and
any transactions pursuant to, a tax sharing agreement;

(xviii) [reserved];

(xix) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of the Board of Directors of the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement;

 

153



--------------------------------------------------------------------------------

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.04(b), 6.04(e), 6.04(h), 6.04(o), 6.04(p), 6.04(r), 6.04(w), 6.04(y),
6.04(cc), 6.05(b), 6.05(l) or 6.06;

(xxiii) transactions undertaken in good faith (in the reasonable opinion of the
Borrower) for the purpose of improving the consolidated tax efficiency of any
Parent Entity (including CBAC Gaming, LLC and its subsidiaries), the Borrower
and the Subsidiaries (provided that such transactions, taken as a whole, are not
materially adverse to the Borrower and the Subsidiaries);

(xxiv) investments by the Sponsors in securities of the Borrower or any of the
Subsidiaries of the Borrower so long as (A) the investment is being offered
generally to other investors on the same or more favorable terms and (B) the
investment constitutes less than 5.0% of the outstanding issue amount of such
class of securities;

(xxv) the payment of all fees, expenses, bonuses and awards related to the
Transactions;

(xxvi) incurrence of Junior Capital in compliance with Section 6.01 and the
repayment, prepayment, repurchase, redemption or other acquisition or retirement
for value of any such Junior Capital; or

(xxvii) any transactions pursuant to or in connection with the CES Agreements.

Notwithstanding the foregoing, the Investors and their respective Affiliates
(other than the Borrower and its Subsidiaries) shall not be considered
Section 6.07 Affiliates of the Borrower or its Subsidiaries with respect to any
transaction, so long as the transaction is in the ordinary course of business,
pursuant to agreements existing on the Closing Date or pursuant to any
Operations Management Agreement, any CES Agreement, any intellectual property
license or related agreement, management agreement or shared services agreement
entered into with the Borrower and/or its Subsidiaries or, in each case,
amendments, modifications or supplements thereto, or replacements thereof, that
are not materially adverse to the Borrower or its Subsidiaries, taken as a whole
(including management/shared services agreements between the Borrower and/or
Subsidiaries of the Borrower and Section 6.07 Affiliates with respect to
properties or projects other than the Casino).

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business after giving effect to the Transactions.

 

154



--------------------------------------------------------------------------------

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Governing Documents and Lease Arrangements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrower), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrower)), the articles or certificate of incorporation,
by-laws, limited liability company operating agreement, partnership agreement or
other organizational documents of the Borrower or any Subsidiary Loan Party.

(b) (i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on the loans under any Indebtedness of the Borrower or any Subsidiary
that is expressly subordinate to the Obligations (“Junior Financing”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination in respect of
any Junior Financing (other than, in each case, Junior Capital) except for
(A) Refinancings with Permitted Refinancing Indebtedness permitted by
Section 6.01, (B) payments of regularly scheduled interest and fees due
thereunder, other non-accelerated and non-principal payments thereunder, any
mandatory prepayments of principal, interest and fees thereunder, scheduled
payments thereon necessary to avoid the Junior Financing to constitute
“applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code, and payment of principal on the scheduled
maturity date of any Junior Financing (or within one year thereof), (C) payments
or distributions in respect of all or any portion of the Junior Financing with
Excluded RP Contributions, (D) the conversion of any Junior Financing to Equity
Interests in the Borrower or any Parent Entity, (E) so long as no Event of
Default has occurred and is continuing or would result therefrom and after
giving effect to such payment or distribution the Borrower would be in Pro Forma
Compliance, payments or distributions in respect of Junior Financings prior to
their scheduled maturity made, in an aggregate amount, not to exceed the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.09(b)(i)(E), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be applied, (F) other
payments or distributions in respect of Junior Financings prior to their
schedule maturity date; provided that, no Event of Default has occurred and is
continuing or would result therefrom and after giving effect to such Restricted
Payment, the Total Leverage Ratio on a Pro Forma Basis would not exceed 3.00 to
1.00 and (G) so long as no Event of Default has occurred and is continuing,
payments and distributions in respect of Junior Financings prior to their
scheduled maturity date may be made in an aggregate amount, together with any
Restricted Payments made pursuant to Section 6.06(m), equal to the greater of
$25.0 million and 0.43 times the EBITDA calculated on a Pro Forma Basis for the
Test Period; provided, that, for purposes of determining compliance with this
Section 6.09(b)(i), (A) a payment or other distribution need not be permitted
solely by reference to one category of permitted payments or other distributions
(or any portion thereof) described in the above clauses but may be permitted in
part under any combination thereof and (B) in the event that a payment or other
distribution (or any portion thereof) meets the criteria of one or more of the
categories of permitted payments or other distributions (or any portion thereof)
described in the above clauses, the Borrower may, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such permitted
payment or other distribution (or any portion thereof) in any manner that
complies with this Section 6.09(b)(i) and at the time of classification or
reclassification will be entitled to only include the amount and type of such
payment or other distribution (or any portion thereof) in one of the categories
of permitted payments or other distributions (or any portion thereof) described
in the above clauses; or

 

155



--------------------------------------------------------------------------------

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not materially adverse to Lenders when taken as a
whole (as determined in good faith by the Borrower) and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders when taken as a whole (as determined in good faith by the Borrower) or
(B) otherwise comply with the definition of “Permitted Refinancing Indebtedness”
or “Junior Capital” or, after giving effect to such amendment or modification,
result in Indebtedness that would have been permitted to be incurred under
Section 6.01 if originally incurred on such terms.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions (x) in effect on the Closing Date
under Indebtedness existing on the Closing Date and set forth on Schedule 6.01,
or (y) in any Refinancing Notes or any agreements related to any Permitted
Refinancing Indebtedness in respect of any such Indebtedness that, in each case,
do not materially expand the scope of any such encumbrance or restriction (as
determined in good faith by the Borrower);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness and not all or
substantially all assets;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(h), 6.01(k), 6.01(r), 6.01(y) or 6.01(ee) or Permitted
Refinancing Indebtedness in respect thereof, to the extent such restrictions are
not materially more restrictive, taken as a whole, than the restrictions
contained in this Agreement (as determined in good faith by the Borrower);

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

 

156



--------------------------------------------------------------------------------

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any agreements related to the Option Parcel
Transactions which restrictions apply only to (i) the Option Parcels and/or the
Replacement Property and (ii) improvements thereon and accessions and additions
thereto and proceeds and products thereof;

(R) restrictions contained in any agreements related to a Project Financing or
Qualified Non-Recourse Debt;

(S) restrictions contained in the Ground Lease Agreement or any Operations
Management Agreement; or

(T) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements or the contracts, instruments or
obligations referred to in clauses (A) through (S) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings or similar arrangements are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
dividend, other payment and Lien restrictions than those contained in the
dividend, other payment and Lien restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing or similar arrangements.

SECTION 6.10. Fiscal Year. In the case of the Borrower, permit any change to its
fiscal year without prior notice to the Administrative Agent, in which case, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

157



--------------------------------------------------------------------------------

SECTION 6.11. Financial Performance Covenant. With respect to the Revolving
Facility only, permit the Senior Secured Leverage Ratio on the last day of any
fiscal quarter (beginning with the fiscal quarter ended on the last day of the
first full fiscal quarter after the Closing Date) (i) ending on or prior to
December 31, 2019 to exceed 5.25 to 1.00 and (ii) ending on or after March 31,
2020 to exceed 5.00 to 1.00.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 5.01(a) (with
respect to the Borrower), 5.05(a) or 5.08 or in Article VI; provided, that any
breach of the Financial Performance Covenant shall not, by itself, constitute an
Event of Default under any Term Facility and the Term Loans may not be
accelerated as a result thereof unless there are Revolving Facility Loans
outstanding that have been accelerated by the Required Revolving Facility
Lenders pursuant to the last sentence of this Section 7.01 as a result of such
breach of the Financial Performance Covenant and the Revolving Facility
Commitments have been terminated by the Required Revolving Facility Lenders;

(e) default shall be made in the due observance or performance by the Borrower
or any Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days (or 60 days if
such default results solely from a failure of a Subsidiary that is not a Loan
Party to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

 

158



--------------------------------------------------------------------------------

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or any Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary (other than as permitted hereunder); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $30.0 million (to the extent not
covered by insurance or indemnities), which judgments are not discharged or
effectively waived or stayed for a period of 45 consecutive days, or any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of the Borrower or any Material Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA or (v) the Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that would subject the Borrower or any Subsidiary to tax; and
in each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect;

 

159



--------------------------------------------------------------------------------

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by the Borrower or any Loan Party not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
constitute a material portion of the Collateral shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein), except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or except from the failure of the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) a material portion of the Guarantees by the Subsidiary
Loan Parties guaranteeing the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by the Borrower or any Subsidiary Loan Party not to be in effect or
not to be legal, valid and binding obligations (other than in accordance with
the terms thereof); provided, that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and
Lien is replaced and the rights, powers and privileges of the Secured Parties
are not materially adversely affected by such replacement; or

(m) the occurrence of a License Revocation with respect to a license issued to
the Borrower or any Subsidiary by any Gaming Authority with respect to gaming
operations at the Casino that continues for 30 calendar days to the extent that
such License Revocation, together with all prior License Revocations that are
still in effect, would reasonably be expected to have a Material Adverse Effect,

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above and an event described in paragraph
(d) above unless the first proviso thereto is applicable), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding and
(iii) if the Loans have been declared due and payable pursuant to clause (ii)
above, demand Cash Collateral pursuant to Section 2.05(g); and in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(g), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
In the case of an Event of Default under clause (d) above arising with respect
to a failure to comply with the Financial Performance Covenant, and at any time
thereafter during the continuance of such event, unless the conditions of the
first proviso contained in clause (d) above have been satisfied, subject to
Section 7.02, the Administrative Agent, at the request of the Required Revolving
Facility Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Revolving Facility Commitments and (ii) declare the Revolving Facility Loans

 

160



--------------------------------------------------------------------------------

then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Revolving Facility Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder with respect to such Revolving
Facility Loans, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

SECTION 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.02, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 10th Business Day
subsequent to the date the certificate calculating such Financial Performance
Covenant is required to be delivered pursuant to Section 5.04(c), any Parent
Entity and/or the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
any Parent Entity and/or the Borrower (and, with respect to any Parent Entity,
in each case, to contribute any such cash to the capital of the Borrower)
(collectively, the “Cure Right”), and upon the receipt by the Borrower of such
cash (the “Cure Amount”) pursuant to the exercise by any Parent Entity and/or
the Borrower of such Cure Right such Financial Performance Covenant shall be
recalculated giving effect to a pro forma adjustment by which EBITDA shall be
increased with respect to such applicable quarter and any four-quarter period
that contains such quarter, solely for the purpose of measuring the Financial
Performance Covenant and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; provided, that, (i) in each four consecutive
fiscal quarter period there shall be at least two fiscal quarters in which a
Cure Right is not exercised, (ii) a Cure Right shall not be exercised more than
five times during the term of the Revolving Facility, (iii) for purposes of this
Section 7.02, the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant, (iv) the Cure
Amount shall be disregarded for purposes of determining any financial
ratio-based conditions, pricing or any baskets with respect to the covenants
contained in this Agreement and shall not be included in the calculation of the
Cumulative Credit and (v) there shall be no pro forma reduction in Indebtedness
with the proceeds of the exercise of the Cure Right for determining compliance
with the Financial Performance Covenant for the fiscal quarter in respect of
which such Cure Right is exercised (either directly through prepayment or
indirectly as a result of the netting of unrestricted cash). If, after giving
effect to the adjustments in this Section 7.02, the Borrower shall then be in
compliance with the requirements of the Financial Performance Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement.

SECTION 7.03. Treatment of Certain Payments. Subject to the terms of any
applicable Intercreditor Agreement, any amount received by the Administrative
Agent or the Collateral Agent from any Loan Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 7.01(h) or
Section 7.01(i), in each case that is continuing, shall be applied: (i) first,
ratably, to pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent or the Collateral Agent from the Borrower (other than in
connection with any Secured Cash Management Agreement or Secured Swap
Agreement), (ii) second, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (iii) third,
towards payment of unreimbursed L/C Borrowings then due from the Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of unreimbursed L/C Borrowings then due to such parties, (iv) fourth,
towards payment of other Obligations (including Obligations of the Loan Parties
owing under or in respect of any Secured Cash Management Agreement or Secured
Swap Agreement) then due from the Loan Parties, ratably among the parties
entitled thereto in accordance with the amounts of such Obligations then due to
such parties and (v) last, the balance, if any, after all of the Obligations
have been paid in full, to the Borrower or as otherwise required by Requirements
of Law.

 

161



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender (in its capacity as a Lender and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements and
Secured Swap Agreements) and each L/C Issuer (in such capacity and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Swap Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) The Administrative Agent, each Lender (in its capacity as a Lender and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Swap Agreements) and each L/C Issuer (in such
capacity and on behalf of itself and its Affiliates as potential counterparties
to Secured Cash Management Agreements and Secured Swap Agreements) hereby
irrevocably designate and appoint the Collateral Agent as the agent with respect
to the Collateral, including to hold and enforce the same, and the
Administrative Agent, each Lender and each L/C Issuer irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any of the Administrative Agent, the
Lenders or any L/C Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Collateral
Agent.

SECTION 8.02. Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

SECTION 8.03. Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except for its or
such person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any

 

162



--------------------------------------------------------------------------------

recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. Neither the Administrative Agent nor the Collateral Agent shall be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

SECTION 8.04. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

SECTION 8.05. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, it shall give notice thereof to the
Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of any Loan Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or Collateral Agent to any Lender or any L/C Issuer. Each
Lender and each L/C Issuer represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate,

 

163



--------------------------------------------------------------------------------

made its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, Collateral Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Loan Party that may come into the possession of the Administrative Agent or
Collateral Agent, any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective portions of the total Term
Loans and Revolving Facility Commitments (or, if the Revolving Facility
Commitments shall have terminated, in accordance the Revolving Facility
Commitments in effect immediately prior to such termination) held on the date on
which indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or the Collateral Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents, or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or the Collateral Agent under or in
connection with any of the foregoing, provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or the Collateral Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction. The agreements in this Section 8.07 shall survive the
payment of the Loans and all other amounts payable hereunder.

SECTION 8.08. Agents in their Individual Capacity. The Administrative Agent, the
Collateral Agent and their Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though such
persons were not the Administrative Agent and Collateral Agent hereunder and
under the other Loan Documents. With respect to the Loans made by it, the
Administrative Agent and the Collateral Agent shall each have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not the Administrative Agent or the
Collateral Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and the Collateral Agent in their individual capacities.

SECTION 8.09. Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Borrower shall have the right, subject to the reasonable consent of the Required
Lenders (so long as no Event of Default under Section 7.01(b), (c), (h) or
(i) shall have occurred and be continuing, in which case the Required Lenders
shall have the right), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Borrower (or the Required Lenders, as applicable) and shall have accepted such
appointment within

 

164



--------------------------------------------------------------------------------

30 days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
retiring Agent shall notify the Borrower and the Lenders that no qualifying
person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except in the case of the Collateral Agent holding collateral
security on behalf of any Secured Parties, the retiring Collateral Agent shall
continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through such Agent shall
instead be made by or to each Lender and the L/C Issuer directly, until such
time as the Borrower (or the Required Lenders, as applicable) appoints a
successor Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as the Administrative Agent or Collateral Agent, as the
case may be, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower (following the effectiveness of such appointment) to such Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article
VIII and Section 9.05 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as an Agent.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

SECTION 8.10. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

165



--------------------------------------------------------------------------------

SECTION 8.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent.

SECTION 8.12. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document if approved, authorized or ratified in writing in
accordance with Section 9.08, or pursuant to Section 5.11 or Section 9.18. Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release its interest in
particular types or items of property in accordance with this Section.

SECTION 8.13. Agents and Arrangers. None of the Arrangers shall have any duties
or responsibilities hereunder in its capacity as such.

 

166



--------------------------------------------------------------------------------

SECTION 8.14. Intercreditor Agreements and Collateral Matters. The
Administrative Agent and Collateral Agent shall be authorized from time to time,
without the consent of any Lender, to execute or to enter into amendments of,
and amendments and restatements of, the Intercreditor Agreements permitted or
required hereunder, in each case in order to effect the pari passu treatment or
the subordination of and to provide for certain additional rights, obligations
and limitations in respect of, any Liens required or permitted by the terms of
this Agreement to be Liens pari passu with or junior to the Obligations, that
are, in each case, incurred in accordance with Article VI of this Agreement, and
to establish certain relative rights as between the holders of the Obligations
and the holders of the Indebtedness secured by such Liens.

SECTION 8.15. Withholding Tax. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective) or as a result of such Lender’s failure to comply
with Section 9.04(c)(ii) relating to the maintenance of a Participant Register.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.15. The agreements in this Section 8.15 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” shall, for purposes of this Section 8.15, include
any L/C Issuer.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic email as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

167



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Each of the Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by electronic means shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Documents required to be delivered pursuant to Section 5.04 (including any
such documents that are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website(s) on the Internet at the website(s) address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect until the Termination Date. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.17, 8.07 and 9.05) shall survive the Termination Date.

 

168



--------------------------------------------------------------------------------

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
L/C Issuer, the Administrative Agent, the Collateral Agent and each Lender and
their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) except in connection with the
addition of one or more Domestic Subsidiaries as a joint and several co-borrower
hereunder and in connection with the transactions permitted by Section 6.05(b),
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the L/C Issuer that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, which consent, with respect to the assignment of a Term B
Loan, will be deemed to have been given if the Borrower has not responded within
ten (10) Business Days after the delivery of any request for such consent;
provided, that no consent of the Borrower shall be required (i) for an
assignment of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund, (ii) for an assignment of a Revolving Facility Commitment to a Revolving
Facility Lender, an Affiliate of a Revolving Facility Lender or an Approved Fund
with respect to a Revolving Facility Lender, (iii) in the case of assignments
during the primary syndication of the Commitments and Loans, for an assignment
to persons identified to and agreed by the Borrower in writing prior to the
Closing Date or (iv) if an Event of Default under Section 7.01(b), (c), (h) or
(i) has occurred and is continuing, any other person;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the L/C Issuer; provided, that no consent of the L/C Issuer shall be
required for an assignment of all or any portion of a Term Loan.

 

169



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million or an integral multiple of $1.0 million in excess thereof in
the case of Term Loans and (y) $5.0 million or an integral multiple of $1.0
million in excess thereof in the case of Revolving Facility Loans or Revolving
Facility Commitments, unless each of the Borrower and the Administrative Agent
otherwise consent; provided, that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 7.01(b), (c), (h) or (i) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds (with simultaneous
assignments to or by two or more Related Funds shall be treated as one
assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Each assigning Lender shall, in connection with any potential assignment,
provide to Borrower a copy of its request (including the name of the prospective
assignee(s)) concurrently with its delivery of the same request to the
Administrative Agent irrespective of whether or not an Event of Default has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

 

170



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the L/C Issuer and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the L/C Issuer and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
clause (b) of this Section and any written consent to such assignment required
by clause (b) of this Section, the Administrative Agent promptly shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in Loans or Commitments to one or more
banks or other entities other than any Ineligible Institution (to the extent
that the list of Ineligible Institutions has been made available to all Lenders;
provided, that regardless of whether the list of Ineligible Institutions has
been made available to all Lenders, no Lender may sell participations in Loans
or Commitments to an Ineligible Institution without the consent of the Borrower
if the list of Ineligible Institutions has been made available to such Lender)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the L/C Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
clauses (i), (ii), (iii) or (vi) of the first proviso to Section 9.08(b) and
(2) directly and adversely affects such Participant (but, for the avoidance of
doubt, not any waiver of any Default or Event of Default) and (y) no other
agreement with respect to amendment, modification or waiver may exist between
such Lender and such Participant. Subject to Section 9.04(c)(iii), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the limitations and requirements of those Sections and
to the extent such Participant complies with Section 2.17(e) and (f) as though
it were a Lender) (it being understood that the documentation required under
Section 2.17(e) and (f) shall be delivered to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any
Participant or potential Participant is an Ineligible Institution and the
Administrative Agent shall have no liability with respect to any participation
made to an Ineligible Institution.

 

171



--------------------------------------------------------------------------------

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender shall treat each person whose name is recorded in
the Participant Register as the owner of the participation in question for all
purposes of this Agreement, notwithstanding notice to the contrary; provided
that no Lender shall have any obligation to disclose all or any portion of a
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or other Obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form for U.S. federal income tax purposes or such
disclosure is otherwise required by applicable law.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld), which consent shall
state that it is being given pursuant to this Section 9.04(c)(iii); provided
that each potential Participant shall provide such information as is reasonably
requested by the Borrower in order for the Borrower to determine whether to
provide its consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. The Borrower, each Lender
and the Administrative Agent hereby confirms that it will not institute against
a Conduit Lender or join any other person in instituting against a Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto and each Loan Party for any loss, cost, damage or expense arising out of
its inability to institute such a proceeding against such Conduit Lender during
such period of forbearance.

(g) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such

 

172



--------------------------------------------------------------------------------

assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(h) Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default has
occurred and is continuing. Notwithstanding anything to the contrary herein, the
rights of the Lenders to make assignments and grant participations shall be
subject to the approval of any Gaming Authority, to the extent required by
applicable Gaming Laws.

(i) Notwithstanding anything to the contrary in Section 2.08, Section 2.11(a) or
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or
(j) of this Section 9.04), the Borrower or its Subsidiaries may purchase by way
of assignment and become an Assignee with respect to Term Loans and/or Revolving
Facility Loans (other than any such Loans held by an Affiliate Lender) at any
time and from time to time from Lenders in accordance with Section 9.04(b)
hereof or reduce the aggregate amount of any Revolving Facility Commitment of a
Lender that has agreed to such reduction (“Permitted Loan Purchases”); provided
that (A) no Event of Default has occurred and is continuing or would result from
the Permitted Loan Purchase, (B) no Permitted Loan Purchase shall be made from
the proceeds of any extensions of credit under the Revolving Facility, (C) upon
consummation of any such Permitted Loan Purchase, the Loans and/or Revolving
Facility Commitments purchased or terminated pursuant thereto shall be deemed to
be automatically and immediately cancelled and extinguished in accordance with
Section 9.04(j), (D) to the extent the Borrower is making a Permitted Loan
Purchase of Revolving Facility Loans or Revolving Facility Commitments, upon
giving effect to such Permitted Loan Purchase, there shall be sufficient
aggregate Revolving Facility Commitments among the Revolving Facility Lenders to
apply to the Outstanding Amount of the L/C Obligations thereunder as of such
date, unless the Borrower shall concurrently with the payment of the purchase
price by the Borrower for such Revolving Facility Loans or the termination of
such Revolving Facility Commitments, deposit cash collateral in an account with
the Administrative Agent pursuant to Section 2.05(g) in the amount of any such
excess Outstanding Amount of the L/C Obligations thereunder and (E) in
connection with any such Permitted Loan Purchase (other than a termination of
Revolving Facility Commitments), the Borrower or its Subsidiaries and such
Lender that is the assignor shall execute and deliver to the Administrative
Agent a Permitted Loan Purchase Assignment and Acceptance (and for the avoidance
of doubt, (x) shall make the representations and warranties set forth in the
Permitted Loan Purchase Assignment and Acceptance and (y) shall not be required
to execute and deliver an Assignment and Acceptance pursuant to
Section 9.04(b)(ii)(B)).

 

173



--------------------------------------------------------------------------------

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement
(including, without limitation, Section 2.08(b)) be deemed to be an automatic
and immediate cancellation and extinguishment of such Term Loans and/or
Revolving Facility Loans (with a corresponding permanent reduction in Revolving
Facility Commitments) or termination of the Revolving Facility Commitments, if
applicable, and the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans (and in the case of
Revolving Facility Loans or Revolving Facility Commitment, a permanent reduction
in Revolving Facility Commitments).

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay, within 30 days of written demand therefor
(including documentation reasonably supporting such request), (i) all reasonable
and documented out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent, the Collateral Agent and the Arrangers in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent or the Collateral Agent in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (limited, in the case of legal fees and
expenses, to the reasonable fees, charges and disbursements of a single primary
counsel for the Administrative Agent, the Collateral Agent and the Arrangers,
and, if necessary, the reasonable fees, charges and disbursements of one local
counsel per jurisdiction and/or a single firm of regulatory counsel, in each
case, for all such persons, taken as a whole), and (ii) all reasonable and
documented out-of-pocket expenses (including Other Taxes) incurred by the Agents
or any Lender in connection with the enforcement or protection of their rights
in connection with this Agreement and the other Loan Documents, in connection
with the Loans made or the Letters of Credit issued hereunder (limited, (i) in
the case of legal fees and expenses, to the reasonable fees, charges and
disbursements of a single primary counsel for all such persons, taken as a
whole, and, if necessary, the reasonable fees, charges and disbursements of one
local counsel in each appropriate jurisdiction and/or regulatory counsel for all
such persons, taken as a whole (and, in the event of any actual or perceived
conflict of interest where such person affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel with the
Borrower’s prior written consent (not to be unreasonably withheld), of another
single firm of counsel for each group of similarly situated persons) and (ii) in
the case of fees or expenses of any other advisor or consultant, solely to the
extent the Borrower has consented to the retention of such person).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Arrangers, each L/C Issuer, each Lender, each of their respective Affiliates,
and each of their respective directors, partners, officers, employees, agents,
trustees and advisors (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, penalties and related expenses, including reasonable counsel fees,
charges and disbursements (limited in the case of legal fees to the reasonable
documented out-of-pocket legal expenses incurred in connection with
investigating or defending any of the items in clauses (i) through (v) below,
and excluding the allocated costs of in house counsel and limited to not more
than one counsel for all such Indemnitees, taken as a whole, and, if necessary,
a single local counsel in each appropriate jurisdiction and/or a single firm of
regulatory counsel, in each case, for all such Indemnitees, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel with the Borrower’s prior written consent
(not to be unreasonably withheld or delayed), of another firm of counsel (and
local counsel and/or regulatory counsel, in each case, as applicable) for each
group of similarly situated Indemnitees)), and, in the case of fees or expenses
with respect to any other advisor or consultant, limited solely to the extent
the Borrower has consented to the retention of such person, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or

 

174



--------------------------------------------------------------------------------

delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of or
otherwise relating to the Transactions and the other transactions contemplated
hereby, (ii) the use of the proceeds of the Loans or the use of any Letter of
Credit, (iii) any violation of or liability under Environmental Laws by the
Borrower or any Subsidiary, (iv) any actual or alleged presence, Release or
threatened Release of or exposure to Hazardous Materials at, under, on, from or
to any property owned, leased or operated by the Borrower or any Subsidiary or
(v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Borrower or any of
their subsidiaries or Affiliates; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (1) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Parties (for purposes of this proviso only, each of the Agents, any
Arranger, any L/C Issuer and any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respectively Related Parties
(other than advisors), shall be treated as a single Indemnitee) or (2) any
material breach of any Loan Document, the Engagement Letter or the Fee Letter by
such Indemnitee or any of its Related Parties or (y) arose from any claim,
actions, suits, inquiries, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and is
brought by an Indemnitee against another Indemnitee (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding against any
Agent, Arranger or L/C Issuer in its capacity as such); provided further, that
such indemnity shall not, as to any Indemnitee, be available with respect to any
settlement entered into by such Indemnitee or any of its Related Parties without
the Borrower’s written consent (such consent not to be unreasonably withheld,
delayed or conditioned); provided further, that such indemnity shall not, as to
any Indemnitee, be available with respect to any expenses of the type referred
to in Section 9.05(a) except to the extent such expenses would otherwise be of
the type referred to in this Section 9.05(b). None of the Indemnitees (or any of
their respective Affiliates) shall be responsible or liable to the Borrower or
any of its subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Arranger, any L/C Issuer or any Lender. All amounts
due under this Section 9.05 shall be payable within fifteen (15) days after
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes, except Taxes that represent damages
or losses resulting from a non-Tax claim.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

175



--------------------------------------------------------------------------------

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent, any L/C Issuer, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer and any Affiliate of the
foregoing is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Lender or such L/C Issuer to or for the
credit or the account of the Borrower or any Subsidiary against any of and all
the obligations of the Borrower now or hereafter existing under this Agreement
or any other Loan Document held by such Lender or such L/C Issuer, irrespective
of whether or not such Lender or such L/C Issuer shall have made any demand
under this Agreement or such other Loan Document and although the obligations
may be unmatured; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each L/C Issuer under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such L/C Issuer
may have.

SECTION 9.07. Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW, EXCEPT WITH RESPECT TO GAMING LAWS, IN WHICH CASE
MARYLAND LAW SHALL APPLY.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Loan Party in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Administrative Agent
(and consented to by the Required Lenders), and (z) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and consented to by the Required Lenders; provided, however,
that no such agreement shall:

 

176



--------------------------------------------------------------------------------

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date (except as provided in Section 2.05(a)(ii)(B)
or Section 2.05(b)), without the prior written consent of each Lender directly
adversely affected thereby (which, notwithstanding the foregoing, such consent
of such Lender directly adversely affected thereby shall be the only consent
required hereunder to make such modification); provided, that (x) any amendment
to the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i) and (y) any
waiver or modification of conditions precedent, Defaults or Events of Default,
in each case for the purpose of obtaining an extension of credit hereunder, or
of any mandatory prepayment required hereunder or of any interest required to be
paid under Section 2.13(c), shall not constitute a decrease or forgiveness of
principal or interest or a decrease in the rate of interest or an extension of
maturity for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender shall be the only consent required hereunder to make such
modification); provided, that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default, mandatory prepayments or of a
mandatory reduction in the aggregate Commitments shall not constitute an
increase or extension of the Commitments of any Lender for purposes of this
clause (ii),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document or Section 7.03 of this
Agreement, in a manner that would by its terms alter the pro rata sharing of
payments required thereby, without the prior written consent of each Lender
adversely affected thereby (which, notwithstanding the foregoing, such consent
of such Lender directly adversely affected thereby shall be the only consent
required hereunder to make such modification),

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders”, “Required Revolving Facility
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby (which, notwithstanding the foregoing,
such consent of such Lender directly adversely affected thereby shall be the
only consent required hereunder to make such modification) (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

 

177



--------------------------------------------------------------------------------

(vi) release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all of the Equity Interests in such
Loan Party is sold or otherwise disposed of in a transaction permitted by this
Agreement or the other Loan Documents, or in the case of any Loan Party such
release is otherwise pursuant to the terms of this Agreement, the Collateral
Agreement or the Subsidiary Guarantee Agreement, as applicable, without the
prior written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being understood that such consent of the
Majority Lenders participating in the adversely affected Facility shall be the
only consent required hereunder for such waiver, amendment or modification) (it
being agreed that the Required Lenders may waive, in whole or in part, any
prepayment or Commitment reduction required by Section 2.11 so long as the
application of any prepayment or Commitment reduction still required to be made
is not changed);

(viii) amend, waive or otherwise modify (i) the provisions of Section 4.01,
solely as they relate to the Revolving Facility Loans and Letters of Credit and
(ii) the provisions of Section 6.11 and any defined term as used therein (but
not as used anywhere else in the Loan Documents) (or Article VII or any other
provision incorporating such Section 6.11 with respect to the effects thereof)
without the written consent of the Required Revolving Facility Lenders (which,
notwithstanding the foregoing, such consent of the Required Revolving Facility
Lenders shall be the only consent required hereunder to make such amendment,
waiver or modification);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an L/C Issuer
hereunder without the prior written consent of the Administrative Agent or such
L/C Issuer acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any successor or assignee of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

(c) Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

 

178



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders, Majority
Lenders and/or Required Revolving Facility Lenders, as applicable.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) (1) if such
modifications are not materially adverse to the Lenders and are requested by
Gaming Authorities and/or (2) to the extent necessary (A) to integrate any
Incremental Term Loan Commitments or Incremental Revolving Facility Commitments
in a manner consistent with Section 2.21, including, with respect to Other
Revolving Loans or Other Term Loans, as may be necessary to establish such
Incremental Term Loan Commitments or Revolving Facility Loans, as a separate
Class or tranche from the existing Term Loan Commitments or Incremental
Revolving Facility Commitments, as applicable, (B) to cure any ambiguity,
omission, defect or inconsistency or (C) to establish separate Classes,
tranches, sub-Classes or sub-tranches if the terms of a portion (but not all) of
an existing Class or tranche is amended in accordance with Section 9.08(b).

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible Officer at least three Business Days prior
to the incurrence thereof (or such shorter time as the Administrative Agent may
agree), together with either drafts of the material documentation relating to
such Indebtedness or a description of such Indebtedness (including a description
of the Liens intended to secure the same or the subordination provisions
thereof, as applicable) in reasonably sufficient detail to be able to make the
determinations referred to in this paragraph, which certificate shall either, at
the Borrower’s election, (x) state that the Borrower has determined in good
faith that such Indebtedness satisfies the requirements of the applicable
provisions of Section 6.01 and 6.02 (taking into account any other applicable
provisions of this Section 9.08), in which case such certificate shall be
conclusive evidence thereof, or (y) request the Administrative Agent to confirm,
based on the information set forth in such certificate and any other information
reasonably requested by the Administrative Agent, that such Indebtedness
satisfies such requirements, in which case the Administrative Agent may
determine whether, in its reasonable judgment, such requirements have been
satisfied (in which case it shall deliver to the Borrower a written confirmation
of the same), with any such determination of the Administrative Agent to be
conclusive evidence thereof, and the Lenders hereby authorize the Administrative
Agent to make such determinations.

 

179



--------------------------------------------------------------------------------

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any L/C Issuer, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such L/C
Issuer, shall be limited to the Maximum Rate; provided, that such excess amount
shall be paid to such Lender or such L/C Issuer on subsequent payment dates to
the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts; Electronic Execution of Documents.

(a) This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in
Section 9.03. Delivery of an executed counterpart to this Agreement by facsimile
transmission (or other electronic transmission pursuant to procedures approved
by the Administrative Agent) shall be as effective as delivery of a manually
signed original.

 

180



--------------------------------------------------------------------------------

(b) The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents (other than the Mortgages), or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction, except
that each of the Loan Parties agrees that (a) it will not bring any such action
or proceeding in any court other than New York Courts (it being acknowledged and
agreed by the parties hereto that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

 

181



--------------------------------------------------------------------------------

SECTION 9.16. Confidentiality. Each of the Lenders, each L/C Issuer and each of
the Agents agrees that it shall maintain in confidence any information relating
to any Parent Entity, the Borrower and any Subsidiary furnished to it by or on
behalf of any Parent Entity, the Borrower or any Subsidiary (other than
information that (a) has become available to the public other than as a result
of a disclosure by such party in breach of this Section 9.16, (b) has been
independently developed by such Lender, such L/C Issuer or such Agent without
violating this Section 9.16 or (c) was or becomes available to such Lender, such
L/C Issuer or such Agent from a third party which, to such person’s knowledge,
had not breached an obligation of confidentiality to the Borrower, any Parent
Entity or any Loan Party) and shall not reveal the same other than to its
Affiliates, directors, trustees, officers, employees and advisors with a need to
know or to any person that approves or administers the Loans on behalf of such
Lender (so long as each such person shall have been instructed to keep the same
confidential and it being understood and agreed that such Agent, such L/C Issuer
or such Lender, as applicable, shall be responsible for any breach of
confidentiality by any such person to which such Agent, L/C Issuer or Lender
discloses such information to), except: (A) to the extent necessary to comply
with law or any legal process or the requirements of any Governmental Authority,
the National Association of Insurance Commissioners or of any securities
exchange on which securities of the disclosing party or any Affiliate of the
disclosing party are listed or traded (provided that notice of such requirement
or order shall be promptly furnished to the Borrower prior to such disclosure to
the extent practicable and legally permitted), (B) as part of normal reporting
or review procedures to, or examinations by, Governmental Authorities or
self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) in
order to enforce its rights under any Loan Document in a legal proceeding,
(D) to any pledgee under Section 9.04(d) or any other prospective assignee of,
or prospective Participant in, any of its rights under this Agreement (so long
as such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16 or terms substantially similar to this
Section), (E) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or terms
substantially similar to this Section) and (F) to market data collectors,
similar services providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement; provided that, in the case of clauses (D) and (E),
no information may be provided to a person known to be an Ineligible Institution
or person who is known to be acting for an Ineligible Institution.

SECTION 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the L/C Issuer materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information (or, if none
of the Borrower or any Parent Entity is at the time a public reporting company,
material information that is not publicly available and that is of a type that
would not reasonably be expected to be publicly available if the Borrower or a
Parent Entity was a public reporting company) with respect to the Borrower or
its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(i) all the Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that such Borrower Materials shall be treated as set forth
in Section 9.16, to the extent such Borrower Materials

 

182



--------------------------------------------------------------------------------

constitute information subject to the terms thereof), (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (iv) the Administrative Agent
and the Arrangers shall be entitled to treat the Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

SECTION 9.18. Release of Liens, Guarantees and Pledges.

(a) The Lenders, the L/C Issuer and other Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Loan Parties on any
Collateral shall be automatically released: (i) in full upon the occurrence of
the Termination Date as set forth in Section 9.18(d) below; (ii) upon the
disposition of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party by a person that is not a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Subsidiary Loan Party, upon the release of such Subsidiary Loan
Party from its obligations under the Guarantee in accordance with the Subsidiary
Guarantee Agreement or clause (b) below (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (vi) as provided in
Section 5.11 (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), and (vii) as required by the Collateral Agent to effect any
disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.

 

183



--------------------------------------------------------------------------------

(b) In addition, the Lenders, the L/C Issuer and other Secured Parties hereby
irrevocably agree that the Subsidiary Loan Parties shall be released from the
Guarantees upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to constitute a Subsidiary Loan Party or
otherwise becoming an Excluded Subsidiary (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry).

(c) The Lenders, the L/C Issuer and other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Loan Party or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender. Upon release pursuant to this
Section 9.18, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Subsidiary Loan Party shall no
longer be deemed to be made. In connection with any release hereunder, the
Administrative Agent and the Collateral Agent shall promptly (and the Secured
Parties hereby authorize the Administrative Agent and the Collateral Agent to)
take such action and execute any such documents as may be reasonably requested
by the Borrower and at the Borrower’s expense in connection with the release of
any Liens created by any Loan Document in respect of such Subsidiary, property
or asset; provided, that the Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower containing such
certifications as the Administrative Agent shall reasonably request.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, all Liens granted to the Collateral Agent by
the Loan Parties on any Collateral and all obligations of the Borrower and the
other Loan Parties under any Loan Documents (other than such obligations that
expressly survive the Termination Date pursuant to the terms hereof) shall, in
each case, be automatically released and, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to evidence the release of its security interest in all Collateral
(including returning to the Borrower all possessory collateral (including all
share certificates (if any)) held by it in respect of any Collateral), and to
evidence the release of all obligations under any Loan Document (other than such
obligations that expressly survive the Termination Date pursuant to the terms
hereof), whether or not on the date of such release there may be any
(i) obligations in respect of any Secured Hedge Agreements or any Secured Cash
Management Agreements and (ii) any contingent indemnification obligations or
expense reimburse claims not then due; provided, that the Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower
containing such certifications as the Administrative Agent shall reasonably
request. Any such release of obligations shall be deemed subject to the
provision that such obligations shall be reinstated if after such release any
portion of any payment in respect of the obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Subsidiary Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Subsidiary Loan Party or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release the security interest in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.18(d).

(e) Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Swap Agreement (after giving effect to all
netting arrangements relating to such Secured Swap Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and

 

184



--------------------------------------------------------------------------------

guaranteed. No person shall have any voting rights under any Loan Document
solely as a result of the existence of obligations owed to it under any such
Secured Swap Agreement or Secured Cash Management Agreement. For the avoidance
of doubt, no release of Collateral or Subsidiary Loan Parties effected in the
manner permitted by this Agreement shall require the consent of any holder of
obligations under Secured Swap Agreements or any Secured Cash Management
Agreements.

(f) In addition, the Administrative Agent and the Collateral Agent shall, upon
the request of the Borrower, and are hereby irrevocably authorized by the
Lenders to:

(i) release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document if such property becomes subject to a Lien that is
permitted by Sections 6.02(i) or (j), to the extent required by the terms of the
obligations secured by such Liens;

(ii) subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Sections 6.02(i), (j), (mm), (nn) or (oo), to the extent required
by the terms of the obligations secured by such Liens;

(iii) consent to and enter into (and execute documents permitting the filing and
recording of, where appropriate) (x) the grant of easements, covenants,
conditions, restrictions, declarations and/or rights to use common areas and
(y) subordination, non-disturbance and attornment agreements, in each case in
favor of the ultimate purchasers, or tenants under leases or subleases or
licensees under licenses or easement holders under easements of any portion of
the Casino or any project, as applicable, in connection with the transactions
contemplated by Sections 6.05(i), (n), (p), (q) and (r); and

(iv) subordinate any Mortgage to any easements, rights of way, covenants,
conditions and restrictions and other similar rights reasonably acceptable to
the Administrative Agent which are requested by the Loan Parties pursuant to the
transactions contemplated by Sections 6.05(p), (q) and (r); provided that such
actions shall be taken only to the extent that the material terms thereof are
either substantially similar to forms of similar documents attached to the Loan
Documents or are otherwise reasonably acceptable to the Administrative Agent.

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

 

185



--------------------------------------------------------------------------------

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties
and their respective Affiliates, on the one hand, and the Agents, the Arrangers
and the Lenders, on the other hand, and the Loan Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Agent, each Arranger and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their respective Affiliates, stockholders, creditors or
employees or any other person; (iii) none of the Agents, any Arranger or any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Agent, any Arranger or any Lender has
advised or is currently advising any Loan Party or their respective Affiliates
on other matters) and none of the Agents, any Arranger or any Lender has any
obligation to any of the Loan Parties or their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Agents, any Arranger or
any Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Agents, the Arrangers
and the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.
The Borrower hereby agrees that it will not claim that any of the Agents, the
Arrangers, the Lenders or their respective affiliates has rendered advisory
services of any nature or respect or owes a fiduciary duty or similar duty to it
in connection with any aspect of any transaction contemplated hereby.

SECTION 9.22. Application of Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws and
Liquor Laws. Without limiting the foregoing and notwithstanding anything herein
or in any other Loan Document to the contrary, the Lenders, Agents and Secured
Parties acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, (ii) all rights, remedies and powers in or under this Agreement and
the other Loan Documents, including with respect to the Collateral (including
the pledge and delivery of the Pledged Collateral), the Mortgaged Properties and
the ownership and operation of facilities are, in each case, subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
relevant Gaming Authorities and Liquor Authorities and (iii) the rights of
Lenders to make assignments and grant participations in Loans and Commitments
shall be subject to applicable Gaming Laws.

 

186



--------------------------------------------------------------------------------

(b) Lenders, Agents and Secured Parties agree to cooperate with all Gaming
Authorities and Liquor Authorities in connection with the provision in a timely
manner of such documents or other information as may be requested by such Gaming
Authorities and Liquor Authorities relating to the Loan or Loan Documents.

(c) Lenders acknowledge and agree that if the Borrower receives a notice from
any applicable Gaming Authority that any Lender is a disqualified holder (and
such Lender is notified by the Borrower in writing of such disqualification),
the Borrower shall, following any available appeal of such determination by such
Gaming Authority (unless the rules of the applicable Gaming Authority do not
permit such Lender to retain its Loans or Commitments pending appeal of such
determination), have the right to (i) cause such disqualified holder to transfer
and assign, without recourse all of its interests, rights and obligations in its
Loans and Commitments or (ii) in the event that (A) the Borrower is unable to
assign such Loan after using its best efforts to cause such an assignment and
(B) no Default or Event of Default has occurred and is continuing, prepay such
disqualified holder’s Loan. Notice to such disqualified holder shall be given
ten days prior to the required date of assignment or prepayment, as the case may
be, and shall be accompanied by evidence demonstrating that such transfer or
prepayment is required pursuant to Gaming Laws. If reasonably requested by any
disqualified holder, the Borrower will use commercially reasonable efforts to
cooperate with any such holder that is seeking to appeal such determination and
to afford such holder an opportunity to participate in any proceedings relating
thereto. Notwithstanding anything herein to the contrary, any prepayment of a
Loan shall be at a price that, unless otherwise directed by a Gaming Authority,
shall be equal to the sum of the principal amount of such Loan and interest to
the date such Lender or holder became a disqualified holder (plus any fees and
other amounts accrued for the account of such disqualified holder to the date
such Lender or holder became a disqualified holder).

(d) If during the existence of an Event of Default hereunder or any of the other
Loan Documents it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found qualified under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrower hereby agrees to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.

SECTION 9.23. Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower, excluding (x) the Borrower
and its Subsidiaries and (y) any Debt Fund Affiliate Lender (each such Lender,
an “Affiliate Lender”; it being understood that (x) neither the Borrower nor any
of its Subsidiaries may be Affiliate Lenders and (y) Debt Fund Affiliate Lenders
and Affiliate Lenders may be Lenders hereunder in accordance with Section 9.04,
subject in the case of Affiliate Lenders only (but not, for the avoidance of
doubt, Debt Fund Affiliate Lenders), to this Section 9.23), in connection with
any (i) consent (or decision not to consent) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document, (ii) other action on any matter related to any Loan Document or
(iii) direction to the Administrative Agent, Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, agrees that, except with respect to any amendment,
modification, waiver, consent or other action (1) described in clauses (i),
(ii) or (iii) of the first proviso of Section 9.08(b) or (2) that adversely
affects such Affiliate Lender (in its capacity as a Lender) in a

 

187



--------------------------------------------------------------------------------

disproportionately adverse manner as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents, (iv) purchase any Term Loan if, immediately after giving
effect to such purchase, Affiliate Lenders in the aggregate would own Term Loans
with an aggregate principal amount in excess of 25% of the aggregate principal
amount of all Term Loans then outstanding or (v) purchase any Revolving Facility
Loans or Revolving Facility Commitments. It shall be a condition precedent to
each assignment to an Affiliate Lender that such Affiliate Lender shall have
(x) represented to the assigning Lender in the applicable Assignment and
Acceptance, and notified the Administrative Agent, that it is (or will be,
following the consummation of such assignment) an Affiliate Lender and that the
aggregate amount of Term Loans held by it giving effect to such assignments
shall not exceed the amount permitted by clause (iv) of the preceding sentence
and (y) represented in the applicable Assignment and Acceptance that it is not
in possession of material non-public information (within the meaning of United
States federal and state securities laws) with respect to the Borrower, its
Subsidiaries or their respective securities (or, if none of the Borrower or any
Parent Entity is at the time a public reporting company, material information
that is not publicly available and that is of a type that would not reasonably
be expected to be publicly available if the Borrower or a Parent Entity was a
public reporting company) that (A) has not been disclosed to the assigning
Lender or the Lenders generally (other than because any such Lender does not
wish to receive material non-public information with respect to the Borrower or
its Subsidiaries) and (B) could reasonably be expected to have a material effect
upon, or otherwise be material to, the assigning Lender’s decision make such
assignment.

SECTION 9.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

188



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

189



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CBAC BORROWER, LLC, as Borrower By:  

/s/ Craig Abrahams

  Name: Craig Abrahams   Title: Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO GAMING CAPITAL, LLC, as Administrative Agent, Collateral Agent, an
L/C Issuer and a Lender By:  

/s/ Candance Borrego

  Name: Candace Borrego   Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MACQUARIE CAPITAL FUNDING LLC, as a Lender By:  

/s/ Lisa Grushkin

  Name: Lisa Grushkin   Title: Authorized Signatory By:  

/s/ Ayesha Farooqi

  Name: Ayesha Farooqi   Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC, as a Lender By:  

/s/ Lee Olive

  Name: Lee Olive   Title: Managing Director

[Signature Page to Credit Agreement]